            1:17-cv-01201-SEM-EIL # 90-5                          Page 1 of 110                                                         E-FILED
                                                          Transcript of Adam Gibson                     Monday, 08 July, 12019
                                                                                                                           (1 to02:46:56
                                                                                                                                 4)       PM
                                                                                                            Clerk, U.S. District Court, ILCD
                                                          Conducted on July 17, 2018
                                                                  1                                                                       3
1                                                                      1                          I N D E X
2                                                                      2    DEPONENT                                  PAGE NUMBER
3           IN THE UNITED STATES DISTRICT COURT                        3    Adam Gibson
4          FOR THE CENTRAL DISTRICT OF ILLINOIS                        4        Examination by Ms. Thompson                7
5                     SPRINGFIELD DIVISION                             5        Examination by Mr. Hansen                  373
6                                                                      6        Examination by Ms. Thompson                377
7                                                                      7        Examination by Ms. Emery                   381
   CURTIS LOVELACE, LOGAN        )
8  LOVELACE, LINCOLN             )                                     8
   LOVELACE & CHRISTINE          )
9 LOVELACE on behalf of          )                                     9
   her minor son LARSON          )
10 LOVELACE,                     )                                     10
                                 )
11         Plaintiffs,           )                                     11                       E X H I B I T S
                                 )
12     - vs -                    )   No. 1:17-CV-01201-                12 NUMBER          DESCRIPTION                      MARKED
                                 )       JES-JEH
13 DET. ADAM GIBSON, POLICE      )                                     13 Gibson 1        Cory Lovelace Death              71
   CHIEF ROBERT COPLEY,          )                                                        Investigation Summary Bates
14 SGT. JOHN SUMMERS, LT.        )                                     14                 stamped PLF 7932 through
   DINA DREYER, DET.             )                                                        PLF 7945
15 ANJANETTE BISWELL,            )                                     15
   UNKNOWN QUINCY POLICE         )                                          Gibson 2      RMS Report Bates stamped         151
16 OFFICERS, GARY FARHA,         )                                     16                 PLF 9753through PLF 9756
   CORONER JAMES KELLER,         )
17 THE CITY OF QUINCY and        )                                     17 Gibson 3        RMS Report Bates stamped         152
   COUNTY OF ADAMS,              )                                                        PLF 9756through PLF 9769
18                               )                                     18
           Defendants.           )                                          Gibson 4      RMS Report Bates stamped         152
19                                                                     19                 PLF 9700 through PLF 9771
20                                                                     20 Gibson 5        RMS Report Bates stamped         152
                                                                                          PLF 9772 through PLF 9782
21           VIDEO DEPOSITION of DET. ADAM GIBSON, taken               21
   in the above-entitled case before Gina L.                                Gibson 6      RMS Report Bates stamped         152
22 Nottingham, Certified Shorthand Reporter of Adams                   22                 PLF 9783 through PLF 9793
   County, Illinois, at 8:59 A.M., on July 17, 2018,
23 at 625 Vermont Street, Quincy, Adams County,                        23 Gibson 7        RMS Report Bates stamped         152
   Illinois.                                                                              PLF 9794 through PLF 9795
24                                                                     24


                                                                  2                                                                       4
1      APPEARANCES:                                                    1                  E X H I B I T S (CONT'D)
2           MS. TARA THOMPSON                                          2    NUMBER        DESCRIPTION                      MARKED
            Attorney at Law
3           Loevy & Loevy                                              3    Gibson 8      Detectives's Daily Logs          227
            311 North Aberdeen Street                                                     Bates stamped PLF 5568
4           3rd Floor                                                  4                  through PLF 5616
            Chicago, Illinois 60607
5           (312) 243-5900                                             5    Gibson 9      Detective's Daily Logs           233
            tara@loevy.com                                                                Bates stamped PLF 5509
6                                                                      6                  through PLF 5567
                           appeared for the Plaintiffs.
7                                                                      7    Gibson 10     E-mail from Adam Gibson          266
            MS. ELLEN EMERY                                                               to Cheryl Ely Bates
8           Attorney at Law                                            8                  stamped PLF 2377
            Ancel Glink Diamond Bush DiCianni &
9            Krafthefer                                                9    Gibson 11     E-mail from Adam Gibson          268
            140 South Dearborn Street                                                     to John Summers and Dina
10          Chicago, Illinois 60603                                    10                 Dreyer dated 1/12/15
            (312) 782-7606                                                                Bates stamped PL 3955
11          eemery@ancelglink.com                                      11
                                                                            Gibson 12     E-mail from Adam Gibson          271
12          MR. WILLIAM MECKES                                         12                 to John Summers and Dina
            Attorney at Law                                                               Dreyer dated 12/9/14
13          Scholz Loos Palmer Siebers & Duesterhaus                   13                 Bates stamped PLF 3592
            625 Vermont Street
14          Quincy, Illinois 62301                                     14 Gibson 13       E-mails between Adam             276
            (217) 223-3444                                                                Gibson and Dr. Denton
15          wmeckes@slpsd.com                                          15                 Bates stamped PLF 3602
16                         appeared for the City of                    16 Gibson 14       E-mails between Adam             280
                           Quincy Defendants.                                             Gibson and Jon Barnard
17                                                                     17                 dated 2/24/14 Bates
            MR. JAMES HANSEN                                                              stamped PLF 3606
18          Attorney at Law                                            18
            Schmiedeskamp Robertson Neu & Mitchell                          Gibson 15     Dr. Denton Opinion Letter        284
19          525 Jersey Street                                          19                 Bates stamped PLF 6132
            Quincy, Illinois 62301                                                        through PLF 6135
20          (217) 233-3030                                             20
            jhansen@srnm.com                                                Gibson 16     Subpoena Response for            292
21                                                                     21                 Phone Records Bates
                           appeared for the County of                                     stamped PLF 11047 through
22                         Adams Defendants.                           22                 PLF 11147
23 Gina L. Nottingham, CSR                                             23 Gibson 17       E-mail form Adam Gibson to       304
   License No. 084-002584                                                                 John Summers dated 3/18/14
24                                                                     24                 Bates stamped PLF 3638



                                                          PLANET DEPOS                                                              EXHIBIT D
                                             888.433.3767 | WWW.PLANETDEPOS.COM
              1:17-cv-01201-SEM-EIL # 90-5                       Page 2 of 110
                                                         Transcript of Adam Gibson                               2 (5 to 8)

                                                         Conducted on July 17, 2018
                                                                 5                                                             7
1                                                                     1 witness and proceed.
2                E X H I B I T S (CONT'D)                             2          (Witness sworn.)
3    NUMBER      DESCRIPTION                    MARKED                3                ADAM GIBSON,
4    Gibson 18   Multipage document Bates       326                   4 having been first duly sworn by the Court Reporter,
                 stamped PLF 5809, PLF 5819,
5                PLF 5832 and PLF 5833, PLF
                 5841, PLF 5860 through PLF                           5 was examined and testified as follows:
6                5864, PLF 5886 and PLF 5887,
                 PLF 5890, PLF 5964 and PLF                           6 EXAMINATION BY MS. THOMPSON:
7                5965, PLF 5974 through PLF
                 5977, and PLF 5989 and PLF                           7       Q. Good morning, Mr. Gibson.
8                5990
                                                                      8       A. Good morning.
9
                                                                      9       Q. Are you currently employed, sir?
10
                                                                      10      A. I am.
11
12
                                                                      11      Q. And where are you employed?
13
                                                                      12      A. The Quincy Police Department.
14
                                                                      13      Q. And do you currently hold a rank with the
15
                                                                      14 Quincy   Police Department?
16                                                                    15      A. Yes. I'm a detective.
17                                                                    16      Q. All right. And for this deposition,
18                                                                    17 would   you prefer that I refer to you as Detective
19                                                                    18 Gibson or Mr. Gibson or how should I address you,
20                                                                    19 sir?
21                                                                    20      A. You can call me Adam.
22                                                                    21      Q. I will call you Detective Gibson, if
23                                                                    22 that's all right.
24                                                                    23      A. Okay.
                                                                      24      Q. Detective Gibson, have you ever been
                                                                 6                                                             8
1          THE VIDEOGRAPHER: The time is 8:59.                        1 deposed before?
2 Here begins media number 1 in the videotaped                        2      A. I have not.
3 deposition of Detective Adam Gibson in the matter                   3      Q. Other than your testimony that you've
4 of Lovelace, et al., versus Gibson, et al., in the                  4 given in the related criminal matter that we're
5 United States District Court, for the Central                       5 here today about, have you ever testified in court?
6 District of Illinois, case number                                   6      A. Yes, several times.
7 1:17-cv-01201-JES-JEH.                                              7      Q. On how many occasions?
8          Today's date is July 17, 2018. The                         8      A. Over a hundred.
9 videographer today is Erin Schuppert representing                   9      Q. How many times have you testified in
10 Planet Depos. This video deposition is taking                      10 court in a felony matter?
11 place at 625 Vermont Street, Quincy, Illinois.                     11     A. I honestly don't know. Probably more
12         Would counsel please voice identify                        12 than 25.
13 themselves and state whom they represent.                          13     Q. And have you ever testified before a
14         MS. THOMPSON: Tara Thompson for the                        14 Grand Jury other than in this case?
15 plaintiffs.                                                        15     A. I have.
16         MS. EMERY: Ellen Emery for the Quincy                      16     Q. On how many occasions?
17 defendants.                                                        17     A. Probably more than 25.
18         MR. HANSEN: Jim Hansen for the county                      18     Q. In this case, you gave some special
19 defendants.                                                        19 in-camera   testimony; is that right?
20         MR. MECKES: William Meckes for the                         20     A. I'm not sure what that is.
21 Quincy defendants.                                                 21     Q. Well, do you recall giving some testimony
22         THE VIDEOGRAPHER: The court reporter                       22 that was in the judge's chambers with just the
23 today is Gina Nottingham representing Planet Depos.                23 parties present?
24         Would the reporter please swear in the                     24     A. Oh, yeah. Yes.
                                                     PLANET DEPOS
                                        888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                   Page 3 of 110
                                             Transcript of Adam Gibson                                   3 (9 to 12)

                                             Conducted on July 17, 2018
                                                         9                                                             11
1      Q. Have you ever done that in any other case           1 BY MS. THOMPSON:
2 in your life besides this one?                              2      Q. And on what do you base your belief that
3      A. I have not.                                         3 Curtis Lovelace murdered Cory Lovelace?
4      Q. All right. I'm sure you've gotten some              4      A. A myriad of the facts involved in the
5 idea of how a deposition works, but let me give you         5 case.
6 a couple of ground rules for today. If I ask a              6      Q. Are you able to be any more specific in
7 question that you don't understand, just like you           7 the reasons for your belief other than the myriad
8 just did, please let me know; otherwise, I'm going          8 of facts in the case?
9 to assume that you understood my question. All              9      A. All of the facts that have been outlined.
10 right?                                                     10     Q. Did you hear or observe any testimony --
11     A. Okay.                                               11 let me start that question again.
12     Q. We got a court reporter that's writing              12        Did you -- were you present for portions
13 down everything that both of us are saying, and            13 of Mr. Lovelace's second trial other than the time
14 because we need to make sure we have a clear               14 that you yourself testified, sir?
15 record, I will do my very best not to interrupt you        15     A. Some, but not very much.
16 when you're giving an answer and I would ask               16     Q. All right. And have you had an
17 similarly that you wait until I've finished asking         17 opportunity   since the second trial to watch any
18 a question before you answer it. All right?                18 portions of the trial?
19     A. Yes, ma'am.                                         19     A. Very little.
20     Q. This court reporter can't take down, you            20     Q. Have you read any transcripts of
21 know, nonverbal gestures that either of us are             21 testimony related to the second trial?
22 making or things like huh-uh or uh-huh, so if you          22     A. Not of anyone else, no.
23 are answering a question yes or no, please answer          23     Q. All right. Have you heard about any
24 using those words so that the court reporter can           24 developments in the second trial that caused you to
                                                         10                                                            12
1 take down what you are saying. Okay?                        1 question your belief that Curtis Lovelace killed
2      A. Okay.                                               2 Cory Lovelace?
3      Q. If you need to take a break at any time,            3     A. No.
4 we are going to be here for a while, it's a little          4     Q. When did you first come to your belief
5 hot, that's no problem, obviously you can take a            5 that Curtis Lovelace killed Cory Lovelace?
6 break whenever. I would just ask that if there is           6     A. During the course of the investigation
7 a question pending that you answer it before we             7 and after speaking with several of the doctors.
8 take a break. All right?                                    8     Q. And when you are talking about speaking
9      A. Okay.                                               9 with doctors, are you talking about some of the
10     Q. Is there any reason that you would be               10 pathology experts that you consulted as part of
11 unable to give truthful and accurate testimony             11 your investigation?
12 today?                                                     12    A. Yes.
13     A. No.                                                 13    Q. Does that include Dr. Scott Denton?
14     Q. And are you under the influence of any              14    A. It does.
15 medications that would impact your ability to              15    Q. Does it include Dr. Ann Turner -- or
16 recall the events that you're being asked about in         16 excuse me, Dr. Jane Turner?
17 this case?                                                 17    A. Jane Turner.
18     A. No.                                                 18    Q. I'm sorry, Dr. Jane Turner?
19     Q. As you sit here today, do you believe               19    A. Yes.
20 that Curtis Lovelace murdered Cory Lovelace?               20    Q. Does that include Dr. Michael Baden?
21     A. I do.                                               21    A. It does.
22         MS. EMERY: Objection.                              22    Q. Does the include Dr. Werner Spitz,
23         Go ahead.                                          23 W-E-R-N-E-R?
24         THE WITNESS: I do.                                 24    A. Yes.
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                   Page 4 of 110
                                           Transcript of Adam Gibson                                     4 (13 to 16)

                                           Conducted on July 17, 2018
                                                         13                                                            15
1       Q. Any other doctors that you consulted that          1 Cory Lovelace that at that point you had a belief
2 contributed to your belief that Cory Lovelace was           2 that he had killed her; is that right?
3 killed by Curtis Lovelace?                                  3          MR. HANSEN: I'll object to the form.
4          MR. HANSEN: Objection.                             4          Go ahead, you can answer.
5          MS. EMERY: Objection; relevance.                   5 BY MS. THOMPSON:
6          Go ahead.                                          6       Q. You can answer the question.
7          THE WITNESS: Dr. Jessica Bowman.                   7       A. When he was arrested, we had taken the
8 BY MS. THOMPSON:                                            8 case to the Grand Jury.
9       Q. And any other doctors besides Dr. Bowman           9       Q. So my question is: At the time you
10 that contributed to your belief that Curt Lovelace         10 arrested him, did you believe that he'd killed Cory
11 killed Cory Lovelace?                                      11 Lovelace?
12      A. Not that I recall.                                 12      A. Yes.
13      Q. And did you develop your belief that Curt          13      Q. All right. And at the time you testified
14 Lovelace   killed Cory Lovelace only after you             14 before  the Grand Jury, did you believe that he'd
15 conferred with all of the doctors you just                 15 killed Cory Lovelace?
16 identified?                                                16      A. Yes.
17         MS. EMERY: Objection; relevance.                   17      Q. At the time that you first began
18         THE WITNESS: Could you say that again?             18 contemplating taking this case to the Grand Jury,
19 BY MS. THOMPSON:                                           19 did you believe that Curt Lovelace had killed Cory
20      Q. Sure. Did you develop your belief that             20 Lovelace?
21 Curtis Lovelace killed Cory Lovelace only after you        21         MS. EMERY: Objection to form.
22 conferred with each of the doctors that you just           22 BY MS. THOMPSON:
23 identified?                                                23      Q. You can answer the question.
24      A. Dr. Baden and Dr. Spitz were consulted             24      A. Yes. And I had met with the special
                                                         14                                                            16
1 afterwards.                                                 1 prosecutor by that point.
2       Q. So you developed your belief that Curt             2      Q. When did you first consider taking this
3  killed Cory before you talked to Dr. Baden,                3  matter to the Grand Jury?
4 Dr. Spitz, but after you talked to the rest of the          4         MS. EMERY: Objection; foundation.
5 doctors you just listed?                                    5         THE WITNESS: In totality, the Grand Jury
6       A. Yes.                                               6 was when Mr. Parkinson came into play. I had
7       Q. And can you pinpoint for me a specific             7 considered going to the Grand Jury earlier for the
8 time in your investigation when you developed the           8 purpose of any types of subpoenas or to get
9 belief that Curtis Lovelace killed Cory Lovelace?           9 witnesses on record.
10         MS. EMERY: Can I have a standing                   10 BY MS. THOMPSON:
11 objection as to the relevance of his belief about          11     Q. Okay. So when you were initially
12 whether Curtis killed Cory?                                12 considering taking this matter to the Grand Jury,
13         MR. HANSEN: It's relevant to the                   13 that was only to lock in witness statements and to
14 malicious prosecution claim. It's relevant to              14 get some subpoena power; is that your testimony
15 punitive damages. Relevance is not really an               15 today?
16 appropriate objection at deposition, but if you            16     A. Yes.
17 want to maintain a standing objection, I don't have        17     Q. And when did you first consider taking
18 a problem with that.                                       18 this matter to the Grand Jury for the purpose of
19         MS. EMERY: I do.                                   19 obtaining an indictment against Curt Lovelace?
20         THE WITNESS: I cannot pinpoint an exact            20     A. That would have been when Mr. Parkinson
21 time.                                                      21 had been appointed.
22 BY MS. THOMPSON:                                           22     Q. At any point after you arrested Curtis
23      Q. I take it that at the time that you                23 Lovelace, have you learned any information that has
24 arrested Curtis Lovelace for supposedly murdering          24 caused you to question whether or not he killed his
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                  Page 5 of 110
                                         Transcript of Adam Gibson                                    5 (17 to 20)

                                         Conducted on July 17, 2018
                                                       17                                                        19
1 wife?                                                     1      Q. All right. And other than -- did you
2      A. No.                                               2 look at any documents that had been scanned into
3      Q. What did you do to prepare for this               3 the system with respect to this investigation in
4 deposition today?                                         4 preparing for this deposition?
5      A. Reviewed trial transcripts of my own,             5      A. No.
6 reviewed police reports.                                  6      Q. Have you ever reviewed any documents
7      Q. What police reports did you review?               7 related to this investigation that were scanned
8      A. Basically the whole case file.                    8 into the system at the Quincy Police Department?
9      Q. All right. And did you review your own            9      A. I'm sure at some point I have, but I
10 copy of the whole case file?                             10 couldn't give you a specific time or what I looked
11     A. I read it on RMS, our computer.                   11 at.
12     Q. Does RMS stand for something?                     12     Q. Why are you sure that at some point you
13     A. Records Management System.                        13 have?
14     Q. And from the Records Management System            14     A. I would just assume in preparation for
15 you can pull up any Quincy Police Department             15 one, if not both trials that I would have looked at
16 documents related to this investigation; is that         16 things.
17 right?                                                   17     Q. Other than reviewing -- well, let me ask
18     A. I can pull up the reports.                        18 you this question.
19     Q. Okay. Are there police -- are there               19        As to the trial transcripts you reviewed,
20 documents created by someone in the police               20 that was just your testimony or other people's
21 department related to this investigation that are        21 testimony as well?
22 not included in RMS?                                     22     A. Mine.
23     A. RMS is just the dictated reports that we          23     Q. Okay. Did you review your testimony from
24 do. The total report, including all the notes and        24 both the first and the second trials?
                                                       18                                                        20
1 all that, is scanned into -- that's not part of the       1      A. I believe so, yes.
2 RMS system.                                               2      Q. All right. And did you review your
3      Q. You said that's scanned in somewhere?             3  testimony  that you gave in that proceeding that was
4      A. Yeah, but I don't know where it's kept            4 just the court and the parties?
5 at. The records people, they used to keep all the         5      A. Yes.
6 files, and obviously now they scan them in and keep       6      Q. Okay. Other than that testimony, did you
7 them that way.                                            7 review any other testimony in this case in
8      Q. All right. Have you ever had the ability          8 preparing for your deposition?
9 to go back and look again at a file that's been           9      A. No.
10 scanned in by the records people at the Quincy           10     Q. And have you reviewed any documents in
11 Police Department?                                       11 preparing for your deposition other than the
12     A. I have.                                           12 testimony you just described and documents that you
13     Q. How do you do that?                               13 were able to access through the RMS system?
14     A. Ask the records supervisor.                       14     A. No.
15     Q. And in what form do you review it if you          15     Q. Did you -- and I'm not asking you about
16 are looking at something that's already been             16 the  content of any conversations, but did you meet
17 scanned in?                                              17 with your counsel in preparation for your
18     A. On the computer.                                  18 deposition?
19     Q. And do you have to have the records               19     A. I have.
20 supervisor give you access to those files somehow?       20     Q. How many times?
21     A. Generally she e-mails them to you.                21     A. Three, maybe four.
22     Q. Who is the current records supervisor at          22     Q. When was the first of those meetings?
23 the police department?                                   23     A. I honestly couldn't give you a date.
24     A. Susan Vahlkamp.                                   24     Q. Was it more than a month ago?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5               Page 6 of 110
                                          Transcript of Adam Gibson                                6 (21 to 24)

                                          Conducted on July 17, 2018
                                                     21                                                         23
1     A. I believe so, yes.                               1      A. Yes.
2     Q. And for how long did you meet on that            2      Q. And where in the Illinois Department of
3 occasion?                                               3 Corrections did you work?
4     A. A couple hours maybe.                            4      A. Illinois River Correctional Center.
5     Q. All right. And what about the second             5      Q. And just as a correctional officer there?
6 time that you met with your counsel, when was that?     6      A. Yes.
7     A. I don't remember any of the dates other          7      Q. Did you go to the academy for the
8 than we met yesterday also.                             8 Illinois Department of Corrections?
9     Q. All right. For how long did you meet             9      A. I did.
10 yesterday?                                             10     Q. When did you attend the academy?
11    A. Two hours maybe.                                 11     A. I believe it was June or July of 1995.
12    Q. All right. And in total how much time            12     Q. And then during what dates were you
13 have you spent preparing with your counsel for this    13 employed by IDOC?
14 deposition?                                            14     A. From that date until December 31st of
15    A. Six to eight hours, I would guess.               15 1997.
16    Q. For any of the meetings that you had with        16     Q. When did you first apply for the Quincy
17 your counsel in preparing for this deposition, was     17 Police Department?
18 anyone else present besides you and your counsel?      18     A. It would have been '96.
19    A. No.                                              19     Q. Do you know when in 1996?
20    Q. Have you discussed the fact that you were        20     A. I don't. At the time I think they tested
21 being deposed today with anyone but your counsel?      21 in like June or July.
22    A. Yeah. I mean, I talked to my sergeant            22     Q. And when you say they tested in June or
23 about it. Obviously Lieutenant Dreyer knows that       23 July, what do you mean?
24 I'm being deposed because she is being deposed         24     A. You have to take a written test and then
                                                     22                                                         24
1 also, but we haven't discussed content of the           1 a physical agility test.
2 deposition, no.                                         2     Q. Were you on a waiting list between when
3      Q. Besides -- well, let me ask you this            3  you took that -- those tests and when you
4 question.                                               4 ultimately started with the Quincy Police
5         You said that obviously Lieutenant Dreyer       5 Department?
6 knows you're being deposed. Why is that?                6     A. I actually had to take it again in '97
7      A. Because there is e-mails from counsel           7 because I didn't get hired off the list in '96.
8 with dates and times.                                   8     Q. Do you know why you were not hired off
9      Q. All right. And are those e-mails that           9 the list in '96?
10 Lieutenant Dreyer and you have both been included      10    A. Because I was far enough down the list
11 on?                                                    11 that they didn't hire enough people.
12     A. Yes.                                            12    Q. All right. And then when you took it in
13     Q. Have you had e-mails -- well, let me ask        13 1997, that time you were hired off the list?
14 you this.                                              14    A. Yes.
15        I want to go through your employment            15    Q. Okay. Have you ever applied for any
16 history, and I want to ask you first about             16 other law enforcement positions besides with the
17 positions that you've had outside the Quincy Police    17 Quincy Police Department and with IDOC?
18 Department. Have you ever held a law enforcement       18    A. Kansas City, Missouri.
19 position anywhere beside the Quincy Police             19    Q. When did you apply in Kansas City?
20 Department?                                            20    A. That probably would have been '96 also.
21     A. I worked for the Department of                  21    Q. Did you take any exams with that
22 Corrections   for a year and a half.                   22 department?
23     Q. That's for the Illinois Department of           23    A. I did.
24 Corrections?                                           24    Q. And is there a reason that you ultimately
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                 Page 7 of 110
                                           Transcript of Adam Gibson                                  7 (25 to 28)

                                           Conducted on July 17, 2018
                                                       25                                                        27
1 didn't pursue employment with the Kansas City             1 education?
2 department?                                               2      A. No.
3     A. Actually, I think it was in '97. And               3      Q. Have you ever taken any higher level
4 then I got hired by Quincy.                               4 college courses of any kind?
5     Q. Did you have the opportunity -- well, let          5      A. No.
6 me ask you this question.                                 6      Q. So did you begin with the Quincy Police
7         Did you have the option of selecting              7 Department in 1998?
8 employment with the Kansas City department?               8      A. December 30th of 1997.
9     A. No.                                                9      Q. And did you attend the police academy?
10    Q. Were you turned down by Kansas City?               10     A. I did.
11    A. I just never heard anything back from              11     Q. Where did you attend the academy at?
12 them.                                                    12     A. University of Illinois Police Training
13    Q. And then you took the position with                13 Institute.
14 Quincy?                                                  14     Q. Did you attend that starting in December
15    A. Yes.                                               15 of '97?
16    Q. Other than what you've just testified              16     A. It was January of '98 when I started.
17 about, are there any other law enforcement               17     Q. Okay. For how long were you at the
18 positions that you have applied for in your life?        18 academy?
19    A. I don't believe so, no.                            19     A. I think it was 12 weeks.
20    Q. When did you graduate from high school?            20     Q. Did you have a period of probation with
21    A. 1993.                                              21 the Quincy Police Department --
22    Q. All right. And have you ever been a                22     A. Yeah.
23 member of the military?                                  23     Q. (Continuing) -- before you became a
24    A. No.                                                24 full-time officer?
                                                       26                                                        28
1      Q. What did you do for employment between            1      A. I'm sorry. Yes.
2 graduating in 1993 and starting with IDOC in 1995?        2      Q. All right. And for how long was your
3      A. I went to -- actually I enlisted in the           3  probation  period?
4 Marine Corps, and then they turned me down because        4      A. 18 months.
5 they said I had asthma. And then I worked for             5      Q. During any of your probation period or
6 Ron's Tire for almost two years and then got hired        6 when you first started with the Quincy Police
7 on at IDOC.                                               7 Department, did anyone serve as a field training
8      Q. How long did you work for Ron's Tire for?         8 officer for you?
9      A. Two years probably.                               9      A. They did.
10 Q. With your experiences with the Marine                 10     Q. Who?
11 Corps, did you attend some portion of basic              11     A. It was several people, but my primary
12 training?                                                12 field training officer was Doug Schlueter.
13 A. Yeah, but about the first week.                       13     Q. All right. Is there anyone else you
14 Q. And that's when you learned -- that's                 14 remember serving as a field training officer for
15 when they informed you that you had a medical            15 you besides Mr. Schlueter?
16 condition that would prevent you from serving?           16     A. Jeff Royer. I know Doug VanderMaiden,
17 A. Yes.                                                  17 but it was only for a short period. I don't
18 Q. Is there a reason that you left the                   18 remember anybody else.
19 Illinois Department of Corrections to apply for          19     Q. When you came back from the academy, were
20 police positions?                                        20 you at that point a patrol officer?
21 A. Because I wanted to be a police officer.              21     A. Yes.
22 Q. Have you had any educational -- well, let             22     Q. And did you have -- was there -- well,
23 me ask you this.                                         23 let me ask you this.
24        Have you had any post high school                 24         At some point were you promoted beyond
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                 Page 8 of 110
                                           Transcript of Adam Gibson                                 8 (29 to 32)

                                           Conducted on July 17, 2018
                                                       29                                                       31
1 serving as a patrol officer?                              1      A. No, we don't have partners.
2      A. Yes.                                              2      Q. Okay. Are you -- as a patrol officer,
3      Q. When were you promoted?                           3 are you assigned -- let me start the question
4      A. Well, it's not a promotion for our                4 again.
5 department, but I've served in several different          5         As a patrol officer, do you have any
6 positions.                                                6 assignments other than to be in a police car for
7      Q. When did you have your first change in            7 your shift?
8 position after starting as a patrol officer?              8      A. I guess I don't know what you mean by
9      A. I worked with the drug task force 2000 to         9 other assignments.
10 2001.                                                    10     Q. Let me ask you this. Do patrol officers
11     Q. After the drug task force, where in the           11 in the Quincy Police Department during the time
12 department did you go?                                   12 that you've worked in Quincy have walking beats or
13     A. I went back to patrol.                            13 bike beats or any beats that don't involve being in
14     Q. For how long?                                     14 a patrol car?
15     A. I think up until the point that I got the         15     A. Yeah. Well, I've also served as a bike
16 canine, which would have been either late 2006 or        16 patrol officer.
17 early 2007.                                              17     Q. For what years did you work as a bike
18     Q. All right. And then you had a canine              18 patrol officer, or during what years?
19 until when?                                              19     A. We don't technically have just an
20     A. 2013. October of 2013 is when he was              20 assignment to bikes. Basically you just ride as
21 retired.                                                 21 manpower allows, and I couldn't even begin to tell
22     Q. All right. And at that point -- well, at          22 you what year I went to bike school.
23 that point what position did you take in the             23     Q. When you came back to patrol for that two
24 department?                                              24 months between October of 2013 and when you were
                                                       30                                                       32
1      A. Back to patrol.                                   1 assigned to elder crimes, did you have any stints
2      Q. For how long were you in patrol at that           2 in that period where you worked as a bike officer?
3  point?                                                   3      A. I don't believe so, no.
4      A. Two months.                                       4      Q. And does the way it work in the Quincy
5      Q. And then where did you go?                        5 Police Department that for a particular shift you
6      A. Detective assigned to elder crimes.               6 might be a bike officer, or is that an assignment
7      Q. And is that -- have you had any other             7 you get for a longer period of time?
8 positions in the department since you've became a         8      A. No, just basically in a shift as manpower
9 detective assigned to elder crimes?                       9 allows.
10     A. I don't believe so, no.                           10     Q. Can you tell me what you mean by "as
11     Q. So as you sit here today, is that your --         11 manpower allows"?
12 is your assignment still a detective assigned to         12     A. Because we have -- you have minimum
13 elder crimes?                                            13 manpower levels, and at the time I think it was
14     A. Yes.                                              14 six. So if you had more than six officers, the
15     Q. Am I right then that you had three stints         15 extra officers would either be assigned as like a
16 in the patrol -- am I right -- let me start the          16 warrant car, a traffic car, or a west end car, free
17 question again.                                          17 car, or as bikes; but typically you couldn't ride
18         Am I right that you had three stints as a        18 bikes by yourself, you had to have somebody that
19 patrol officer in the department then?                   19 was also bike certified to ride with you.
20     A. I believe that would be correct, yes.             20     Q. And for the six patrol officers in the
21     Q. Okay. And during your first stint before          21 minimum manpower, were those officers assigned
22 you  went to the drug task force, did you have           22 various portions of the city to patrol?
23 anyone that was your partner, that was your              23     A. Yes.
24 assigned partner?                                        24     Q. All right. Have the boundaries of those
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                 Page 9 of 110
                                         Transcript of Adam Gibson                                 9 (33 to 36)

                                         Conducted on July 17, 2018
                                                      33                                                      35
1 six patrol areas changed over the time that you've       1 district.
2 been assigned to the Quincy -- or during the time        2      Q. Have there been particular years over the
3 that you worked with the Quincy Police Department?       3 time that you worked as a patrol officer where you
4      A. I don't believe the district boundaries          4 worked midnights?
5 have changed. They changed just prior to me being        5      A. Yes.
6 hired on.                                                6      Q. What years?
7      Q. Okay. And as a patrol officer, were you          7      A. I don't know the exact years. I worked
8 assigned to patrol the same district over a period       8 midnights for -- between Street Crimes and actually
9 of time or did it change every shift?                    9 being assigned to midnights, I worked midnights for
10     A. You basically bid your district for a            10 probably 12 to 13 years.
11 year  at a time.                                        11     Q. During the time that you worked in patrol
12     Q. Are there any areas of the city that you         12 between when you served on the drug task force and
13 have -- let me start the question again.                13 when you became a canine officer, did you work
14         Are there any districts that you haven't        14 midnights during that time period?
15 bid in Quincy during the time that you worked as a      15     A. Yes.
16 patrol officer?                                         16     Q. During which of those years?
17     A. There is none that I haven't worked, but         17     A. All of those years.
18 the districts that I bid was typically District 1       18     Q. And did you have times during that time
19 and then I think I bid District 5. District 1 is        19 period, between the drug task force and being a
20 the northwest side of Quincy from 18th Street to        20 canine officer, that you weren't assigned to
21 the river, Oak Street north; and District 5 is from     21 midnights?
22 Oak to York and then 18th to the river.                 22     A. No.
23     Q. And why did you bid District 1 for the           23     Q. For the two months that you were back to
24 times that you bid it?                                  24 patrol between October of 2013 and when you became
                                                      34                                                      36
1      A. That's just always where I worked.               1 a detective, did you work midnights during that
2      Q. Did you have any reason for bidding that         2 time period?
3  district other than a familiarity with it?              3      A. No. That was -- that was on day shift.
4      A. No, other than that's where I like to            4      Q. All right. And you mentioned -- you
5 work at.                                                 5 mentioned something about Street Crimes. Was
6      Q. Why did you like to work District 1?             6 that -- did you have an assignment related to
7      A. It's the most -- one of the most active          7 Street Crimes at some point while you worked with
8 districts that we have.                                  8 the Quincy Police Department?
9      Q. And when you say it's the most active, do        9      A. The canine is assigned to the Street
10 you mean the most active in terms of calls for          10 Crimes Unit. The Street Crimes Unit in Quincy is
11 service?                                                11 basically two three-man units, and the reason there
12     A. Calls for service, gang activity, drug           12 is two is we work 12-hour shifts. So basically
13 activity.                                               13 when one shift is working the other shift is off,
14     Q. The times that you bid District 5, why           14 so -- and it works vice versa.
15 did you bid District 5?                                 15     Q. So what are the two -- what are the
16     A. I think it was my last year on midnights         16 12-hour  shifts for the Street Crimes?
17 and I just bid it as a change.                          17     A. When I started Street Crimes, it was
18     Q. Why did you seek a change your last year         18 5 p.m. to 5 a.m., and then at some point after a
19 on  midnights?                                          19 couple of years they changed it from 3 p.m. to
20     A. I don't really have a specific reason.           20 3 a.m.
21     Q. Does the -- do the crime patterns in             21     Q. Do you know when they made that change?
22 District 5 differ from the crime patterns in            22     A. No.
23 District 1?                                             23     Q. And were you choosing to work midnights
24     A. District 5 is typically your bar                 24 or was it the situation where you didn't have
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5             Page 10 of 110
                                        Transcript of Adam Gibson                                 10 (37 to 40)

                                        Conducted on July 17, 2018
                                                  37                                                         39
1 enough seniority to not be working midnights or why    1      Q. If you had chosen to be selfish and
2 did that end up being your shift?                      2 remain the canine officer at that point, is that
3      A. No, I chose to work midnights.                 3 something you could have done?
4      Q. Why did you choose to work midnights?          4      A. Yes.
5      A. That's just the shift that I like to           5      Q. Had you ever applied or sought to be a
6 work.                                                  6 detective in the department before you were
7      Q. Was there more activity as a canine            7 assigned to -- before you became a detective
8 officer working midnights than working the day         8 assigned to elder crimes?
9 shift?                                                 9      A. No.
10     A. Depends on the day.                            10     Q. And is there a reason when you were
11     Q. Well, did you choose to work midnights         11 ending  your stint as a canine officer that you
12 because you wanted a shift that had more activity?    12 became a detective assigned to elder crimes?
13     A. Yeah, that's why I bid midnights most of       13     A. Yes.
14 the  time, but with Street Crimes you don't have a    14     Q. What's the reason?
15 choice. I mean, that's -- the hours are set. If       15     A. It was a case that I worked with Larry
16 you take an assignment to Street Crimes, then those   16 and Bernice Lamb, an elderly couple, where a
17 are the hours that you work.                          17 gentleman took advantage of them on a home repair
18     Q. Well, in the Street -- in the Street           18 scam that I got involved in as a canine officer,
19 Crimes Unit as a canine officer, are there some       19 and I just decided then that that would be a good
20 people in Street Crimes that are working the day      20 field to move into.
21 shift and some that are working the midnight shift?   21     Q. Was there someone vacating the position
22     A. No, ma'am.                                     22 of a detective assigned to elder crimes when you
23     Q. So everyone is working --                      23 took that position?
24     A. Yeah, all three officers. You have one         24     A. Yes.
                                                  38                                                         40
1 two-man car and then the canine officer.               1      Q. Who vacated that position?
2      Q. Is there a particular reason that you          2      A. Tom Liesen.
3  became   -- well, let me ask you a better question.   3      Q. And is there more than one person --
4          Did you choose to become the canine           4 well, let me ask this question.
5 officer?                                               5          At the time you became the detective
6      A. I applied for it, yes.                         6 assigned to elder crimes, was there more than one
7      Q. Why did you apply for it?                      7 person in the department that had that position?
8      A. It was a position that I'd always wanted.      8      A. No.
9      Q. Why did you always want that position?         9      Q. And what position did Tom Liesen move to
10     A. Just because I thought that working with       10 when you became the detective assigned to elder
11 dogs was interesting and it would be something that   11 crimes?
12 would be fun to do.                                   12     A. He went to patrol.
13     Q. In October 2013 when your dog was              13     Q. At the time that you stopped being the
14 retired, did you have an option at that point to      14 canine officer, did you have an option of becoming
15 remain a canine officer?                              15 a detective with some other kind of assignment in
16     A. Yes.                                           16 the department?
17     Q. And is there a reason you elected not to       17     A. No. There was no other positions open at
18 remain a canine officer?                              18 that time.
19     A. Because it's very labor intensive and          19     Q. If there had been a position open to be a
20 there were a lot of younger guys on the department    20 detective investigating some other kinds of case,
21 that wanted dogs and we only have two dogs on our     21 is that something you would have chosen at that
22 department, so if I would have taken the dog again,   22 point?
23 the younger guys that wanted it wouldn't have had     23         MS. EMERY: Objection; calls for
24 an opportunity for another up to ten years.           24 speculation.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 11 of 110
                                          Transcript of Adam Gibson                               11 (41 to 44)

                                          Conducted on July 17, 2018
                                                    41                                                       43
1          Go ahead, Adam.                               1 assignment was?
2 BY MS. THOMPSON:                                       2      A. She does -- did the computer forensic
3      Q. You can answer the question.                   3 examinations, cell phone examinations, child porn
4      A. With our -- the way our investigations         4 investigations.
5 work, all of the detectives work all cases. It's       5      Q. You said earlier that all detectives work
6 not that -- even though I may be assigned to elder     6 all cases. Can you explain how -- when you first
7 crimes, I still work all areas of investigations.      7 started working as a detective, how assignments for
8 So I felt like moving into the area of elder crimes    8 detectives to work various cases were made?
9 as a specialty was something that would -- that I      9      A. Basically the sergeant just walks back
10 was interested in.                                    10 and hands somebody a case.
11     Q. I want to ask you some questions about         11     Q. And who was the sergeant at the time you
12 the structure of the Quincy Police Department, and    12 started as a detective?
13 for all of the questions I'm going to ask you right   13     A. John Summers.
14 now about structure, I'm asking you about the         14     Q. All right. And I take it that -- well,
15 structure at the time that you became a detective     15 let me ask you this.
16 assigned to elder crimes.                             16         What rank did John Summers have when you
17     A. Okay.                                          17 started as a detective?
18     Q. And I'll try to make that clear, but do        18     A. He was a sergeant.
19 you understand that when I'm asking you these         19     Q. All right. So did -- as an elder
20 questions that follow that's the time period I'm      20 services officer -- as an elder services detective,
21 asking about?                                         21 did you have the ability to ask Sergeant Summers
22     A. Yes, ma'am.                                    22 for assistance on a case you were working on?
23     Q. So at the point you became a detective         23     A. Yes.
24 assigned to elder crimes, was there a particular      24     Q. And, for instance, if there was work to
                                                    42                                                       44
1 part of the Quincy Police Department that included     1 be done on a case that you felt you couldn't do by
2 the detective division?                                2 yourself, would you ask Sergeant Summers for
3     A. Like a specific area?                           3 additional manpower on that case?
4     Q. Yeah.                                           4      A. Yes.
5     A. Yeah. There is a room where the                 5      Q. Did you have the authority when you
6 detectives have a desk.                                6 started as an elder services officer to ask other
7     Q. Okay. And at the time that you became a         7 detectives for assistance without going through
8 detective assigned to elder crimes, how many           8 Sergeant Summers?
9 detectives total were there in the department?         9      A. Yes.
10 A. I believe it was five.                             10     Q. And how would you decide whether you
11 Q. And can you name those detectives?                 11 needed to get Sergeant Summers's input on getting
12 A. Eric Johnson, Gabe VanderBol, Doug                 12 additional help or whether you could just ask
13 McQuern, Cathy Martin, Anjanette Biswell. I think     13 someone for assistance?
14 that was it.                                          14     A. I don't think there is a decision
15 Q. At the time you became a detective, did            15 process. I mean, it's just if somebody else was
16 any of those other detectives have areas of           16 there and you needed help, you would ask them for
17 specialty, like you being the elder crimes            17 it.
18 detective?                                            18     Q. If you had an investigation you were
19 A. Yeah. You have two juvenile detectives,            19 working   on that had some computer angle such as the
20 that would have been Doug McQuern and Cathy Martin,   20 things you described, needing to look at someone's
21 Anjanette was the computer person, and then you       21 cell phone, needing to do a forensic examination,
22 have two adult general criminal.                      22 is that something you would always ask Detective
23 Q. And when you say Anjanette was the                 23 Biswell's assistance on?
24 computer person, can you explain what her             24     A. Yeah, she was -- is the only officer --
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 12 of 110
                                           Transcript of Adam Gibson                               12 (45 to 48)

                                           Conducted on July 17, 2018
                                                     45                                                       47
1 at the time she was the only officer that did           1 so, no.
2 those.                                                  2      Q. All right. And is the murder that you
3      Q. Were there any -- was there ever a time         3 were assigned to investigate the Cory Lovelace
4 that you had a case with some forensic computer         4 death investigation?
5 angle where you did a forensic computing                5      A. Actually it would be two then. No.
6 examination yourself?                                   6      Q. So aside from this investigation, there
7      A. No.                                             7 was another murder investigation you were assigned
8      Q. Did you ever have Sergeant Summers --           8 to in your first six months of working as a
9 well, let me ask you this question.                     9 detective?
10         In the first six months that you were          10     A. Yes.
11 assigned  to the detective division, did you have      11     Q. Was that the Booth investigation?
12 Sergeant Summers assign you to any investigations      12     A. That was not.
13 that did not concern an elder crime investigation?     13     Q. All right. What investigation was it?
14     A. I don't -- I don't know that I asked him        14     A. It would have been Alex Koehler was the
15 to be assigned. I mean, there is other cases that      15 suspect.
16 they just give us.                                     16     Q. And do you know why you in particular
17     Q. When you say there is other cases they          17 were  assigned to that investigation?
18 give us, who is the "they" that does the giving?       18     A. Because I had responded on the initial
19     A. Summers, Sergeant Summers.                      19 ambulance call.
20     Q. Okay. So during the six -- the first six        20     Q. Were you the only detective that was
21 months that you worked as a detective, did Sergeant    21 assigned to work that particular investigation?
22 Summers assign you to cases that didn't have some      22     A. There -- there was another detective that
23 component of the investigation that related to         23 was assigned that came out and processed the scene.
24 elder crimes?                                          24     Q. Other than that detective working on
                                                     46                                                       48
1      A. Yes.                                            1 processing the scene, at any point when you were
2      Q. How many such cases were you assigned in        2 involved in that homicide investigation, were there
3  the first six months that you worked as a              3 any other detectives assigned to it?
4 detective?                                              4      A. I don't believe so, no.
5      A. I have no idea. I couldn't give you a           5      Q. Was someone ultimately arrested in that
6 number.                                                 6 case?
7      Q. Is it less than ten?                            7      A. They were.
8      A. I can't give you a number.                      8      Q. And when were they arrested?
9      Q. Could it be more than a hundred?                9      A. It would have been the same day that the
10     A. Well, no, it would not be more than a           10 victim was discovered.
11 hundred.                                               11     Q. So how much time total did you work on
12     Q. Okay. Is it more than 50?                       12 that homicide investigation?
13     A. No.                                             13     A. Probably a week by the end of it.
14     Q. All right. Is it more than 25?                  14     Q. When is it that you were assigned to that
15     A. That, I don't know.                             15 investigation?
16     Q. And in general terms, the cases that you        16     A. It was June, June or July.
17 were assigned by Sergeant Summers in the first six     17     Q. Of 2014?
18 months that did not involve elder crimes, do you       18     A. Yes.
19 remember the types -- do you remember the types of     19     Q. In total during all the time that you
20 investigations that those cases were?                  20 worked as an elder crimes detective, how many cases
21     A. No, other than one of them was a murder.        21 have you investigated that concern a death?
22     Q. Were any -- were more than one of them a        22     A. 2014 I had two that were homicides, 2015
23 murder?                                                23 I had five that were homicides, and I have
24     A. In the first six months? I don't believe        24 investigated numerous deaths, whether it be
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 13 of 110
                                         Transcript of Adam Gibson                                  13 (49 to 52)

                                         Conducted on July 17, 2018
                                                    49                                                           51
1 suicide, because we investigate all deaths whether     1 investigations in 2017?
2 it's suicide, anything of suspicious nature, even      2      A. Yes.
3 if it ends up being natural. If they just have         3      Q. But no investigations that turned into an
4 someone that someone finds dead at home with no        4 investigation where there was a suspicion of
5 real reason, they send the investigators.              5 homicide?
6      Q. As an elder crimes detective, did you          6      A. None that I remember, no.
7 investigate some death cases where you were            7      Q. All right. In 2016, were there any
8 investigating neglect essentially?                     8 homicides in Quincy?
9      A. Yes.                                           9      A. I don't believe there were.
10     Q. And do you consider that to be a homicide      10     Q. Were there any cases that were
11 investigation or a different kind of investigation?   11 investigated as a homicide in 2016 in Quincy?
12     A. Well, ultimately it's a homicide, but          12     A. None that I can remember, no.
13 it's a death investigation.                           13     Q. And I take it that in 2016 you also
14     Q. In 2016, did you investigate any homicide      14 participated in death investigations?
15 cases? And let me ask you a better question.          15     A. I did.
16         In 2016, did you investigate any cases        16     Q. But none that became a homicide
17 that involved a death?                                17 investigation; is that correct?
18     A. I would assume that I did. To recall any       18     A. I believe that's correct, yes.
19 specifically, I don't recall anything specific.       19     Q. Going back to 2018, the one homicide
20     Q. In 2017, did you investigate any cases         20 investigation you've been involved in where
21 that involved a death?                                21 there -- where the person who died was elderly,
22     A. Generally, there weren't any homicides,        22 have there been any arrests in that case?
23 but I'm sure at some point that I did investigate a   23     A. No. I didn't say it was a homicide
24 death in 2017.                                        24 investigation. That was a death investigation.
                                                    50                                                           52
1      Q. And so far this year in 2018, have you         1       Q. Okay. Well, as to the one elderly
2 investigated any deaths?                               2 person, that was never investigated as a homicide?
3      A. Yes.                                           3       A. No.
4      Q. How many?                                      4       Q. Is it an ongoing investigation?
5      A. Probably less than five, I would say.          5       A. No.
6      Q. And of the deaths that you've                  6       Q. And then the two overdoses that you
7 investigated in 2018, how many of those involve a      7 referenced where the people were in their 30s or
8 person who died who was elderly?                       8 40s, were either of those homicide investigations?
9      A. I would say one.                               9       A. Well, technically I guess you would say
10     Q. Of the other cases you've investigated in      10 yes. It was drug induced homicide.
11 2018, what were the ages of the other people who      11      Q. Are those open investigations?
12 died whose deaths you've investigated, just talking   12      A. They are.
13 about 2018?                                           13      Q. And I realize there may be some things
14     A. The ones I can remember are both               14 you can't tell me about those investigations, but
15 overdoses and they were in their 30s and 40s.         15 are those being actively investigated to determine
16     Q. In 2017, were there any homicides within       16 if there is a person responsible for those
17 the -- within Quincy?                                 17 overdoses?
18     A. Not that I remember.                           18      A. One of those hinges basically on the
19     Q. Were there any death investigations that       19 ability  to get into their cell phone when that
20 anyone in the Quincy Police Department undertook in   20 technology becomes available.
21 2017?                                                 21      Q. Are those both open investigations at
22     A. Yeah. We do death investigations               22 this time?
23 sometimes daily.                                      23      A. Yes.
24     Q. And did your participate in death              24      Q. The elderly person death investigation
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 14 of 110
                                          Transcript of Adam Gibson                                14 (53 to 56)

                                          Conducted on July 17, 2018
                                                    53                                                         55
1 that you did in 2018, was that a drug-related          1      A. I don't recall who specifically was
2 death?                                                 2 involved.
3      A. No. It was natural.                            3      Q. In the Quincy Police Department is there
4      Q. Was there a determination by the coroner       4 such a thing as a lead detective on a case?
5 in that case that the death was natural?               5      A. Yes.
6      A. Yes.                                           6      Q. All right. And for any of those five
7      Q. Was that a determination by Coroner            7 cases were you the lead detective?
8 Keller?                                                8      A. All of them.
9      A. No. That was actually out of -- I              9      Q. What does it mean to be the lead
10 believe it was out of St. Louis. It was a person      10 detective on a case in the Quincy Police
11 that had been transferred to St. Louis.               11 Department?
12     Q. Was that a person from Quincy who              12     A. Basically it's your case that you are
13 ultimately passed away in St. Louis?                  13 assigned through its completion.
14     A. Yes, ma'am.                                    14     Q. And what does it mean that it's your case
15     Q. In either of the overdose cases that           15 that you're assigned?
16 you're involved in in investigating currently, has    16     A. It's your responsibility to do whatever
17 Coroner Keller been involved in those                 17 needs  to be done on the case.
18 investigations?                                       18     Q. The other detectives that worked on the
19     A. The one he was out of town and Ben             19 five cases that you worked on in 2015, were
20 Hamilton was the coroner that responded, and the      20 those -- were those detectives people that you
21 other one was Mr. Keller.                             21 asked for assistance or any of them assigned by
22     Q. Is Ben Hamilton related to Gary Hamilton?      22 sergeant -- by the sergeant of the detective
23     A. I think it's his nephew, but I can't be a      23 division to assist?
24 hundred percent sure.                                 24     A. Both.
                                                    54                                                         56
1      Q. Going back to 2015, were you involved in       1      Q. And do you count -- well, let me ask you
2 investigating five -- well, let me ask you that        2 this.
3 question in a better way.                              3          Was Coroner Keller involved in
4          In 2015, the five investigations that you     4 investigating any of the five cases you worked on
5 mentioned, were those all homicide investigations?     5 in 2015?
6      A. Yes.                                           6      A. All of them.
7      Q. And in any of those five was there a           7      Q. Did he do an autopsy in all five?
8 determination that someone had been the victim of a    8      A. Well, he didn't do the autopsy, but he
9 homicide?                                              9 had them -- took the body to Bloomington.
10     A. Yes.                                           10     Q. Did he oversee the autopsy in all five?
11     Q. And how many of them?                          11     A. Yes.
12     A. All of them.                                   12     Q. And you said he took the body to
13     Q. Did any of those cases involve a person        13 Bloomington. Did he -- did all five -- were all
14 who was elderly who died?                             14 five of those autopsies done by Dr. Scott Denton?
15     A. No.                                            15     A. I don't believe so. I believe
16     Q. And were there arrests made in any of          16 Dr.  Yeomans might have done one of them.
17 those five cases?                                     17     Q. Did Dr. Denton do the other four?
18     A. All of them.                                   18     A. To the best of my recollection, yes.
19     Q. In those five cases were there -- was          19     Q. Were you present for any of those
20 anyone else who is a detective in Quincy involved     20 autopsies?
21 in the investigation?                                 21     A. Yes.
22     A. Yes.                                           22     Q. How many of them?
23     Q. Who else was involved in those                 23     A. I'm not sure, possibly all five of them,
24 investigations, in speaking about detectives?         24 but I think there might have been one that I didn't
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 15 of 110
                                         Transcript of Adam Gibson                               15 (57 to 60)

                                         Conducted on July 17, 2018
                                                   57                                                       59
1 go to, that somebody else went to.                     1 homicide as well?
2      Q. How many homicides were there in Quincy        2      A. I believe so. I can't remember if it was
3 total in 2015?                                         3 in 2014. There is a guy that shot another guy on
4      A. Five.                                          4 11th Street between York and Jersey.
5      Q. So of the five homicides that occurred in      5      Q. Who was the lead detective in this case?
6 Quincy in 2015 you were the lead detective in all      6      A. I honestly don't even know. It was
7 of them?                                               7 either -- I think it was either Detective Biswell
8      A. Yes, ma'am. I was the on-call detective        8 or Detective VanderBol.
9 when all of them happened.                             9      Q. When you were first assigned as an elder
10     Q. What does it mean to be the "on-call           10 crimes detective, what was your understanding as to
11 detective"?                                           11 what your job as a detective would entail?
12     A. All of the detectives take -- I think          12     A. Like just exactly what I described, that
13 it's eight weeks throughout the year that you're      13 if there is crimes against elderly that come in
14 assigned as the on-call detective, which means that   14 they come to me. Other than that, you're a general
15 you have to be available 24/7 for a week at a time.   15 criminal detective.
16     Q. And so is it essentially -- well, let me       16     Q. And did you -- when you began working as
17 ask  you this.                                        17 an  elder crimes detective, did you have some
18         Does that on-call period include even         18 understanding of what percentage of your time you
19 Detective Biswell and her computer specialties?       19 would be spending working on elder crimes cases?
20     A. I don't -- I think they took her out of        20     A. No.
21 the on-call rotation.                                 21     Q. Was your -- when you started, was your
22     Q. Are there any other detectives that are        22 position paid for by any kind of funding source
23 excluded from the on-call rotation besides her?       23 outside of the City of Quincy?
24     A. No.                                            24     A. Yes. Part of the salary is paid by the
                                                   58                                                       60
1      Q. Okay. And so was it essentially a matter       1 West Central Illinois Area Agency On Aging.
2 of chance that in 2015 you were the on-call            2      Q. As -- because your salary was in part
3 detective for all five homicides?                      3  paid for by that organization, did you have
4      A. Yes, ma'am.                                    4 particular reporting requirements that you had to
5      Q. In 2015 -- well, let me ask you this.          5 make to that agency about what you were doing?
6        You said in 2014 you were involved in two       6      A. Yes.
7 homicide investigations; is that right?                7      Q. And what kind of reporting did you have
8      A. Yes.                                           8 to do to that agency?
9      Q. And in 2014, how many homicides were           9      A. It's basically just a monthly report of
10 there in Quincy?                                      10 totals of contacts, hours, different things that
11 A. I believe that was -- those were the only          11 are on there, types of investigations, whether they
12 two. There was possibly one more, but I can't         12 are abuse, neglect, or exploitation investigations.
13 remember if that was -- I believe that was 2014.      13     Q. Was there anyone in that organization who
14 Q. And in 2014 -- in the two homicides cases          14 supervised you in some -- has supervised you at any
15 in 2014, were you the lead in both?                   15 point in some capacity as an elder crimes
16 A. The one in December I was not the lead.            16 detective?
17 I was actually working a hire back that night.        17     A. No.
18 Eric Johnson was the detective that got called in,    18     Q. And you had -- did you have meetings that
19 but Sergeant Summers had me do some of the work on    19 you  attended with that organization as an elder
20 it.                                                   20 crimes officer?
21 Q. Okay. So in one you were the lead and in           21     A. I do.
22 one Detective Johnson was the lead?                   22     Q. And how often are those meetings?
23 A. Correct.                                           23     A. We have what they call an M team meeting,
24 Q. And you said there was maybe one other             24 and that's monthly, and then I have a triad
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 16 of 110
                                          Transcript of Adam Gibson                                    16 (61 to 64)

                                          Conducted on July 17, 2018
                                                        61                                                          63
1 meeting, which is monthly, and then I have what            1      Q. All right. How many times did you
2 they call a fatality review meeting, which is              2 volunteer for his campaign, just once?
3 quarterly.                                                 3      A. Yeah. It wasn't anything other than
4      Q. For all of those meetings that you've              4 passing out fliers.
5 described, does anyone else from the Quincy Police         5      Q. On one occasion?
6 Department attend besides you?                             6      A. Yeah.
7      A. No.                                                7      Q. Jon Barnard had more than one campaign
8      Q. And who else attends those meetings other          8 for State's Attorney; is that correct?
9 than you?                                                  9      A. Uh-huh.
10     A. The M team is someone from adult                   10     Q. And did you volunteer for more than one
11 protective  services, a doctor, a geriatric               11 of his campaigns?
12 specialist, a lawyer specializing in elder law, an        12     A. No, just the second one, I believe, or
13 alcoholic and substance abuse specialist, mental          13 the last one, whenever it was.
14 health specialist. There is six or seven people,          14     Q. And what did you do for his last
15 different organizations. The M team stands for            15 campaign?
16 multidisciplinary. It's basically just a                  16     A. Just helped put out some signs, nothing
17 brainstorming meeting with particular cases that          17 extravagant.
18 APS presents that they may have trouble trying to         18     Q. Did you do that on more than one
19 figure out what direction to try to handle the            19 occasion?
20 case.                                                     20     A. No.
21     Q. During the entire time that you've worked          21     Q. All right. And the one time that you
22 for the Quincy Police Department, have you had any        22 volunteered to put out signs for him, why did you
23 sources of income other than your salary with the         23 volunteer to do that?
24 police department?                                        24     A. Just to help him out.
                                                        62                                                          64
1      A. No.                                                1      Q. Did you want to see him successfully
2      Q. So is it true that you haven't had any             2 elected?
3  other  side jobs or moonlighting jobs while you've        3      A. I did.
4 been employed by Quincy?                                   4      Q. Is there a reason why you didn't provide
5      A. No.                                                5 assistance on more than one occasion for
6      Q. Is that allowed by the Quincy Police               6 Mr. Barnard if you wanted to see him elected?
7 Department rules and regulations?                          7      A. Timing.
8      A. It is.                                             8      Q. All right. And do you remember when it
9      Q. Have you in your life had any -- well,             9 is that you helped put out signs for his campaign?
10 let me ask you this question in a better way.             10     A. No.
11         Have you ever volunteered for a local             11     Q. How many times have you volunteered for a
12 political campaign?                                       12 political campaign for Gary Farha?
13     A. Yes.                                               13     A. Once, and that was putting out signs
14     Q. How many times have you done that?                 14 also.
15     A. Probably two, maybe three.                         15     Q. All right. And when did you do that?
16     Q. All right. And what candidates did you             16     A. Sometime during his campaign. I don't
17 volunteer for in those two to three times?                17 know when.
18     A. I helped Jon Barnard, I helped Gary                18     Q. And when you say putting out signs, I
19 Farha,   and Jeff Vancamp.                                19 mean,   is this literally driving around putting
20     Q. What position was Jeff Vancamp seeking             20 signs up in town?
21 when you volunteered with his campaign?                   21     A. Yard signs. Taking signs to people's
22     A. Mayor.                                             22 houses.
23     Q. And I'm not from Quincy. Was he elected?           23     Q. Okay. And is there a reason why you --
24     A. No.                                                24 well, let me ask you this.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                 Page 17 of 110
                                         Transcript of Adam Gibson                                   17 (65 to 68)

                                         Conducted on July 17, 2018
                                                      65                                                        67
1         Did you want to see Gary Farha elected?          1 was that like a mixer?
2      A. Yes.                                             2      A. I believe so, yes.
3      Q. And is there a reason why if you wanted          3      Q. Other than those two fundraisers for Gary
4 it see him elected that you didn't volunteer more        4 Farha, have you ever attended any local political
5 than once for his campaign?                              5 meetings?
6      A. Again, just timing.                              6      A. Like city council meeting or --
7      Q. Have you ever attended a fundraiser for a        7      Q. That's a good question. Have you ever
8 local political candidate?                               8 attended any local political rallies or a political
9      A. I have.                                          9 election event?
10     Q. How many times have you attended a               10     A. I honestly don't know. I'm not saying
11 fundraiser?                                             11 no,  but -- it's possible, but I don't remember any
12     A. Once or twice.                                   12 other ones, no.
13     Q. And who were those fundraiser or                 13     Q. Have you ever -- well, have you ever put
14 fundraisers for?                                        14 a sign in your own yard for a local political
15     A. That would have been for Gary Farha as           15 candidate?
16 well.                                                   16     A. Yes.
17     Q. All right. And when did you attend the           17     Q. Did you put signs in your yard for Jon
18 one or two fundraisers for Gary Farha?                  18 Barnard?
19     A. The one was a golf outing, and I think           19     A. I did not have Jon's sign, no.
20 one was at the Holiday Inn.                             20     Q. What about Gary Farha?
21     Q. All right. When did you attend the golf          21     A. I did.
22 outing?                                                 22     Q. And what about Jeff Vancamp?
23     A. I don't recall when it was.                      23     A. Yes.
24     Q. Did you have to -- was this where people         24     Q. For anyone else?
                                                      66                                                        68
1 were playing golf to raise money for his campaign?       1       A. Brian Vonderhaar.
2      A. Yes.                                             2       Q. What was he running for?
3      Q. All right. Did you have to pay to play           3       A. Sheriff.
4 golf at that fundraiser?                                 4       Q. Anyone else whose signs you put in your
5      A. Yes.                                             5 yard?
6      Q. Did you -- were you golfing in foursomes?        6       A. None that I remember.
7      A. Yes.                                             7       Q. All right. And you have -- you did make
8      Q. Who was in your foursome?                        8 one political donation to Gary Farha's campaign,
9      A. Kathy Schisler, Justin Ebbing, and I             9 correct?
10 don't remember who the fourth one was.                  10      A. Yes.
11     Q. When was the event at the Holiday Inn            11      Q. That was for $400 in October of 2015?
12 that you attended for Gary Farha?                       12      A. Yes.
13     A. I don't remember the day of that either.         13      Q. Is that the only political contribution
14     Q. Was that this year?                              14 for a local candidate that you've made in your
15     A. No. All of it was during the campaign.           15 life?
16     Q. And when was the campaign, his campaign?         16      A. I honestly don't know.
17     A. I believe he was elected November of '16,        17      Q. As you sit here today, do you recall
18 I believe. I don't remember whether it was '16 or       18 making any other contributions to local candidates?
19 '17.                                                    19      A. I don't recall, no, but it's possible
20     Q. Is it a fair determination that the              20 that I did.
21 events you attended for him were earlier in the         21      Q. Why did you make that donation in October
22 year that he was elected, whatever year that was?       22 of  2015?
23     A. Yes.                                             23      A. To support Gary Farha.
24     Q. Okay. And the event of the Holiday Inn,          24      Q. Did Gary Farha ask you to donate money to
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 18 of 110
                                         Transcript of Adam Gibson                                18 (69 to 72)

                                         Conducted on July 17, 2018
                                                   69                                                        71
1 his campaign?                                         1 point?
2     A. No.                                            2         MS. THOMPSON: Sure.
3     Q. I take it that in your life you've had         3         (Whereupon a short recess was taken.)
4 communications with Gary Farha over investigations    4         (Gibson Exhibit 1 marked.)
5 that you're both working on; is that correct?         5         THE VIDEOGRAPHER: Here begins media
6     A. Yes.                                           6 number 2. We are back on the record. The time is
7     Q. And aside from investigations that you've      7 10:17
8 worked on with Gary Farha and aside from political    8 BY MS. THOMPSON:
9 events, have you talked to Gary Farha on other        9      Q. Detective Gibson, I showed you Exhibit 1
10 occasions?                                           10 right before we took the break, but I actually have
11    A. I don't understand what you're asking.         11 a couple questions for you before we turn to that,
12    Q. Sure. Is Gary Farha someone that you           12 so you can ignore that for one second.
13 consider a friend?                                   13        I asked you a question about the Booth
14    A. Yeah.                                          14 investigation. Is that investigation accounted for
15    Q. Is he someone that you've spent time with      15 in any of the -- well, let me ask you this
16 outside of your professional obligations?            16 question.
17    A. Like out socializing, is that what you         17        For what years were you investigating the
18 are asking?                                          18 Booth case?
19    Q. Let's take socializing for one. Have you       19     A. I don't remember if that was 2014 or
20 socialized with Gary Farha in your life?             20 2015.
21    A. Probably a couple times, yeah.                 21     Q. Did you -- when you told me there were
22    Q. Okay. Have you attended any parties,           22 two cases you looked at in 2014 and five in 2015,
23 other than political events, where Gary Farha has    23 are you counting it in either of those tallies?
24 been there, too?                                     24     A. No.
                                                   70                                                        72
1     A. I'm certain that I have.                       1      Q. So it's separate from those numbers?
2     Q. Do you have mutual friends?                    2      A. Yeah.
3     A. Yeah.                                          3      Q. Did you have any obligation under the
4     Q. Of the five homicide cases that you            4 terms of the grant for your position to work a
5 worked on in 2015, were all of those cases            5 certain number of hours as an elder services
6 prosecuted by the Adams County State's Attorney?      6 officer?
7     A. Yes.                                           7      A. No.
8     Q. And did you work in any of those cases         8      Q. Were there other personnel in other
9 with Gary Farha?                                      9 agencies who -- well, let me ask that question a
10    A. Most of them were with Jon Barnard or          10 better way.
11 Laura Keck, but I'm certain at some point during     11        Are there any other police agencies in
12 the case I worked with Gary on something.            12 Adams County that have an elder crimes position
13    Q. And the two homicide investigations in         13 that you're aware of?
14 2014, is one of those the investigation in this      14     A. The Adams County Sheriff's Department has
15 case, or are those two separate cases?               15 an elder service officer also.
16    A. Those were two separate cases.                 16     Q. Is that position a full-time position?
17    Q. Okay. Did you work on either of those          17     A. Yeah. The elder service -- the actual
18 cases with Gary Farha?                               18 elder service officer is just a schooling. It's a
19    A. I don't recall.                                19 week long training put on by the Attorney General's
20    Q. Were those two cases in 2014 cases of          20 Office that anyone can go to, any officer.
21 people who had passed away in 2014?                  21     Q. Does your colleague in the Adams County
22    A. Yes.                                           22 Sheriff's Office that is an elder services officer,
23    Q. Okay.                                          23 does that person handle other cases besides elder
24        THE WITNESS: Can we take a break at this      24 services cases?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 19 of 110
                                          Transcript of Adam Gibson                               19 (73 to 76)

                                          Conducted on July 17, 2018
                                                    73                                                          75
1     A. Yeah, he's just a patrol deputy.                1      A. Yes.
2     Q. Let's go back to Exhibit 1 then. I've           2      Q. Looking on page 1 of Gibson Exhibit 1,
3 showed you what's been marked as Gibson Exhibit 1,     3 you see there in sort of the middle of the page
4 and just for the record, this is a document that is    4 where it says "Interview of Firefighter Cole Miller
5 Bates stamped Plaintiff 7932 through Plaintiff         5 who was first in the room"?
6 7945. So I'm going to ask you generally if you've      6      A. Yes.
7 seen this document before, Detective Gibson, and if    7      Q. And then there is sort of some summary
8 you need to look it for a moment to answer that        8 information that follows that in a paragraph. Do
9 question, please do so.                                9 you see where I'm looking?
10    A. I have seen it.                                 10     A. Yes.
11    Q. And what is Gibson Exhibit 1?                   11     Q. What is -- what interview of Firefighter
12    A. The Cory Lovelace Death Investigation           12 Cole Miller is Exhibit 1 referencing?
13 Summary.                                              13     A. When I interviewed him at the start of
14    Q. All right. Is this a document that you          14 the  investigation.
15 prepared?                                             15     Q. Okay. And similarly, does this interview
16    A. Yes.                                            16 of Paramedic Ballard paragraph, does that reflect
17    Q. And what was your purpose in preparing          17 an interview that you conducted of Paramedic
18 Exhibit 1?                                            18 Ballard?
19    A. It was given to Mr. Parkinson.                  19     A. Yes.
20    Q. Did you give this to him -- well, let me        20     Q. Then the third section, "Curtis's first
21 ask you this.                                         21 statement to Officer, now Deputy Chief, Doug
22        Did he request that you prepare a              22 VanderMaiden," does that reference a summary of a
23 document like Gibson Exhibit 1?                       23 statement that you weren't present for?
24    A. Yes.                                            24     A. Correct.
                                                    74                                                          76
1      Q. And when did you prepare Exhibit 1?            1      Q. Did you summarize that paragraph based on
2      A. I don't know.                                  2 your review of someone else's police report?
3      Q. Do you know when you gave this to Ed           3      A. Yes.
4 Parkinson?                                             4      Q. Did you ever talk with Doug VanderMaiden
5      A. Sometime before the Grand Jury.                5 about the statement that Curtis Lovelace made to
6      Q. All right. And did you finish it just          6 him on the scene?
7 before you provided it to him, or was it something     7      A. I believe I did, yes.
8 that had been done for some time before you gave it    8      Q. When did you talk with him about that
9 to him.                                                9 statement?
10     A. I don't remember.                              10     A. I don't recall.
11     Q. When did you start preparing Gibson            11     Q. Did you do that before this case went to
12 Exhibit 1?                                            12 the Grand Jury?
13     A. I don't remember that either.                  13     A. I believe so, yes.
14     Q. All right. And is this a document that         14     Q. Did you do it at the beginning of your
15 you prepared on a Word processing program?            15 investigation?
16     A. Yes.                                           16     A. No.
17     Q. All right. Was it your understanding           17     Q. Why did you talk with him about his
18 that Ed Parkinson would use Gibson Exhibit 1 to       18 interview of Curtis at the scene the day that his
19 assist him in the prosecution of Curtis Lovelace?     19 wife was found?
20     A. Yes. It was for the purposes of Grand          20     A. Why did I?
21 Jury.                                                 21     Q. Yes.
22     Q. And was it your understanding that he          22     A. To basically see what his recollection
23 would rely on the content of Exhibit 1 in             23 was.
24 conducting the Grand Jury?                            24     Q. Were you talking with Deputy Chief
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 20 of 110
                                           Transcript of Adam Gibson                                  20 (77 to 80)

                                           Conducted on July 17, 2018
                                                     77                                                            79
1 VanderMaiden about that conversation so that you        1      A. Yes.
2 could gain an understanding about what Curtis           2      Q. And what communications did you have with
3 Lovelace had said and done at the scene of his          3 him about Curtis or Cory Lovelace?
4 wife's body being found?                                4      A. We spoke prior to going to Grand Jury.
5      A. That was basically confirming the details       5      Q. When was that?
6 that were in his report.                                6      A. We went to the Grand Jury in August, so
7      Q. Okay. And was it relevant to you to talk        7 it would have been at some point probably in the
8 with people who were present at the scene of Cory       8 weeks leading up to that.
9 Lovelace's body being found so that you could get       9      Q. All right. And was that a communication
10 an understanding of what had happened at that          10 that you initiated?
11 scene?                                                 11     A. Yes.
12     A. Yeah.                                           12     Q. And why did you speak with Detective
13     Q. Did you make it a goal to try to talk           13 Baird at that point?
14 with anyone who was available to you who had been      14     A. About the investigation and his reports.
15 present at the scene?                                  15     Q. And why did you speak with him at that
16     A. I think the only person that I did not          16 point?
17 talk to was Jeff Baird.                                17     A. That's what I just answered.
18     Q. So my question was: Did you make it a           18     Q. Okay. Well, you were -- at that point
19 goal to talk to people who were available who had      19 you talked to him about his investigation and about
20 been present at the scene?                             20 his reports; is that your testimony?
21     A. I did.                                          21     A. Yes.
22     Q. When did you interview Paramedic Ballard?       22     Q. And why at that point in the
23     A. I don't recall the exact date, but it           23 investigation did you choose to confer with him
24 would have been probably early January of 2014.        24 about those topics?
                                                     78                                                            80
1      Q. All right. And is that the same time            1     A. That was just the point in time that I
2 period that you interviewed Cole Miller?                2 decided to talk to him.
3      A. Yes.                                            3     Q. Is there a reason why you waited until
4      Q. And is there -- did you talk with Deputy        4 the weeks before the Grand Jury to talk with him?
5 Chief VanderMaiden at a later point than when you       5     A. Because the investigation had still been
6 interviewed Cole Miller and William Ballard?            6 ongoing.
7      A. Yes.                                            7     Q. Well, were you trying to wait for more
8      Q. And is there a reason that you didn't           8 investigation to be done before you talked with
9 talk to him in that early January 2014 period like      9 him?
10 you did Mr. Miller and Mr. Ballard?                    10    A. Yeah.
11     A. No.                                             11    Q. And is there a reason you thought it was
12     Q. All right. And then if you turn to page         12 prudent to wait to talk to him until more
13 2 of Exhibit 1, and page 3 and 4 as well, there are    13 investigation had been done?
14 three sections then that follow in the summary that    14    A. No.
15 reference Detective Baird's involvement in this        15    Q. Was he unavailable to you earlier on in
16 investigation; is that correct?                        16 your  investigation?
17     A. Yes.                                            17    A. No.
18     Q. And I think you just said a minute ago          18    Q. You could have spoken to him at any
19 that you did not talk to Jeff Baird during your        19 point; is that right?
20 investigation; is that right?                          20    A. I could have.
21     A. That's correct.                                 21    Q. Were you deliberately waiting for some
22     Q. At any point in your investigation did          22 portion  of the investigation to be done before you
23 you have any communications with Jeff Baird about      23 spoke to him?
24 any topic relating to Curtis or Cory Lovelace?         24    A. Yes. I chose to wait until later in the
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5             Page 21 of 110
                                        Transcript of Adam Gibson                                 21 (81 to 84)

                                        Conducted on July 17, 2018
                                                  81                                                         83
1 investigation.                                         1      A. Yes.
2      Q. And why did you believe that would be a        2      Q. As you were reviewing his reports, did
3 better course of action?                               3 you have any questions about what anything that he
4      A. I can't really give you a description of       4 had written down in those reports meant?
5 why. That was just what I chose to do.                 5      A. No.
6      Q. As you sit here today, can you -- do you       6      Q. Did his reports make sense to you?
7 have any additional information to provide about       7      A. His reports did, yes.
8 why you waited to talk to Detective Baird other        8      Q. I'm looking at page 2 of this document,
9 than what you have testified to?                       9 so that's Plaintiff 9733, that first section
10     A. No.                                            10 "Detective Jeff's Baird initial examination," do
11     Q. Are there any documents that you could         11 you see where I am?
12 review that would refresh your memory about why you   12     A. Yes.
13 waited to talk to Detective Baird?                    13     Q. And do you see on the second line of that
14     A. No.                                            14 section that this references Baird reported Coroner
15     Q. Did you wait to talk to Detective Baird        15 Hamilton reported that Cory was warm to touch? I'm
16 because you thought that your investigation might     16 reading in part obviously. Do you see where I'm
17 reveal information that was different than the        17 looking?
18 information that he learned during the earlier        18     A. Yes.
19 investigation?                                        19     Q. Did you interview Coroner Hamilton about
20     A. That's part of it.                             20 his observations from the scene of where Cory
21     Q. All right. And did you actually learn          21 Lovelace's body was found?
22 information that you thought was different than       22     A. I did not.
23 what he had learned during his initial                23     Q. And is there a reason you didn't do that?
24 investigation?                                        24     A. Because I had spoken with Coroner Keller
                                                  82                                                         84
1      A. I don't know that I would say that it was      1 who was also there.
2 different because some of the information that was     2       Q. Did you at some point conclude that what
3 given to me was given to him.                          3  Coroner   Keller was telling you was different than
4      Q. Okay. So did you learn any information         4 what Coroner Keller had reported -- or what Coroner
5 in the course of your investigation that was           5 Hamilton reported to Detective Baird?
6 different than what Detective Baird had learned?       6       A. Yeah.
7         MR. HANSEN: I would object to the form.        7       Q. And did you take any steps to try to
8 It's vague and calls for him to speculate as to        8 understand why what Coroner Keller was telling you
9 what Detective Baird learned in his investigation.     9 was different than what Coroner Hamilton was
10        Subject to that, if you know, you can          10 telling you?
11 answer.                                               11      A. No.
12        THE WITNESS: I can't tell you                  12      Q. Why not?
13 specifically whether there was anything that was      13      A. I don't have a reason.
14 different or not.                                     14      Q. Did it concern you that there were two
15 BY MS. THOMPSON:                                      15 medical professionals on the scene who had
16     Q. Can you think of anything that was             16 apparently observed different things?
17 different, as you sit here today?                     17      A. That is concerning. There was other
18     A. Nothing that pops into my head, no.            18 medical professionals that were there that saw the
19     Q. And so for these three sections of the         19 same things as Coroner Keller.
20 report of Exhibit 1, and I'm talking about the        20      Q. So did you think that Coroner Hamilton
21 three sections that appear on what's Bates stamped    21 was wrong in what he observed?
22 7933, 7934, and it goes into 7935 and a little bit    22      A. I can't say that he was wrong because I
23 on 7936, are those three sections based on your       23 wasn't there.
24 summaries of reviewing Detective Baird's reports?     24      Q. But you took no steps to talk to him to
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 22 of 110
                                           Transcript of Adam Gibson                                  22 (85 to 88)

                                           Conducted on July 17, 2018
                                                         85                                                      87
1 figure out why he was reporting something different         1      A. No, because he told me what he
2 than Coroner Keller?                                        2 remembered.
3         MS. EMERY: Objection; argumentative. Is             3      Q. When did you first talk with Coroner
4 that a question?                                            4 Keller about anything having to do with what
5         MS. THOMPSON: Yeah, that's a question.              5 happened at the scene of where Cory Lovelace's body
6         MS. EMERY: Okay. Go ahead.                          6 was found?
7         THE WITNESS: I did take steps. I talked             7      A. Late December of 2013.
8 to the other medical professionals that were there          8      Q. All right. And how did -- how was the
9 as well.                                                    9 conversation with him initiated, who called who or
10 BY MS. THOMPSON:                                           10 who contacted who?
11     Q. Coroner Hamilton was not unavailable to             11     A. I believe I called him.
12 you in your investigation; is that correct?                12     Q. All right. And did you set up -- did you
13     A. No.                                                 13 talk with him on the phone or did you set up a
14     Q. All right. Now, Coroner Hamilton -- let             14 meeting?
15 me start that question again.                              15     A. We actually met briefly.
16        You were able to learn about what Coroner           16     Q. Where did you meet?
17 Hamilton   had observed by reviewing Jeff Baird's          17     A. I don't recall if it was at my office or
18 reports; is that correct?                                  18 if I actually just met him in a parking lot and
19     A. Yes.                                                19 talked to him.
20     Q. Were there any reports from the scene               20     Q. How long did you talk for that first
21 that documented what Coroner Keller said he had            21 time?
22 observed?                                                  22     A. Probably 30 minutes.
23     A. I don't believe so, no.                             23     Q. And was anyone else present besides you
24     Q. All right. And so is it fair to say that            24 and him?
                                                         86                                                      88
1 you learned what Coroner Keller was reporting to            1      A. No.
2 you by talking with him?                                    2      Q. Did you create a report of your
3     A. That's part of it, yes, but there is                 3  conversation   with Detective Keller at that time?
4 reports from the firefighters that were there.              4      A. No.
5     Q. Okay. But my question is --                          5          MS. EMERY: You mean Coroner Keller?
6     A. And also the paramedics.                             6          MS. THOMPSON: Excuse me. Thanks for
7     Q. My question is specifically as to Coroner            7 correcting that.
8 Keller. Did you have any other sources for                  8 BY MS. THOMPSON:
9 learning what Coroner Keller was saying he'd                9      Q. At any point have you created a report of
10 observed at the scene besides talking with him?            10 that first conversation you had with Coroner Keller
11    A. No.                                                  11 in late December?
12    Q. And did you ask Coroner Keller how it is             12     A. No.
13 he was able to recall the scene from 2006 without          13     Q. Is there a reason you didn't create a
14 having any documented reports of what he had               14 report of that conversation?
15 observed?                                                  15     A. It was a general discussion of the case
16    A. I did not.                                           16 and   also to basically see what still remained from
17    Q. Were you concerned about a potential lack            17 the autopsy. That was the basic discussion.
18 of memory from him in recalling for you events that        18         And then I also spoke with him about
19 had occurred years earlier without having any              19 whether    or not he knew who Dr. Denton was, because
20 report from the scene of what he had observed?             20 at the time I didn't know that Dr. Denton was the
21    A. He did not indicate that he had a lapse              21 person that conducted our autopsies for the City.
22 of memory   of the incident.                               22 That was basically the conversation.
23    Q. Did you discuss with him whether he might            23     Q. Can you narrow down any more specifically
24 have a lapse of memory?                                    24 when in late December that conversation with
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                 Page 23 of 110
                                           Transcript of Adam Gibson                                 23 (89 to 92)

                                           Conducted on July 17, 2018
                                                      89                                                            91
1 Coroner Keller was?                                      1 Coroner Keller might be a witness in this case?
2      A. I cannot.                                        2      A. Well, he is listed in the reports as
3      Q. Are there any documents you could review         3 being there also.
4 that would refresh your memory about specifically        4      Q. So is it fair to say that from the first
5 when that conversation was?                              5 time you spoke with him you knew he was a witness?
6      A. No.                                              6      A. Yeah, I knew he was there, yes.
7      Q. In that conversation, did Coroner Keller         7      Q. And would you agree with me that it is
8 give you any information about what he personally        8 important in an investigation to document the
9 observed at the scene where Cory Lovelace's body         9 various accounts of events from the various
10 was found?                                              10 witnesses who might have information in the case?
11     A. He did.                                          11     A. Yes.
12     Q. And so did you understand that by him            12     Q. And you agree that that's not something
13 giving you that information that this was a             13 you did here with respect to Coroner Keller?
14 potential witness providing you with information        14     A. I did not document my conversation, no.
15 about something they knew about?                        15     Q. Let's look at -- going back to Gibson
16     A. He relayed information that was already          16 Exhibit 1, I'm going to -- I have a question about
17 documented.                                             17 this second section on page 2, "Detective Baird's
18     Q. What did he relay to you in that meeting         18 First Interview of Curtis." It might make sense
19 that was already documented?                            19 for you just to review this section first, let me
20     A. Just the position of the hands, the level        20 know when you are done, and I then have a couple
21 of rigor mortis, the temperature.                       21 questions for you about the content of that
22     Q. All right. Did you believe at that point         22 section.
23 that what he had observed as reported by him was        23     A. Okay.
24 documented somewhere?                                   24     Q. In this section that we are looking at,
                                                      90                                                            92
1      A. Basically what he saw as indicated in the        1 "Detective Baird's First Interview of Curtis," if
2 reports.                                                 2 you go down six lines, do you see there is a line
3      Q. Would you agree with me that in the              3 that ends "helped her into bed," and then is there
4 reports it's indicated as being observed by other        4 an asterisk next to it?
5 people, not him?                                         5      A. Yes.
6      A. Yes.                                             6      Q. What does that asterisk mean?
7      Q. All right. And did you believe that              7      A. I honestly don't know. I don't know if
8 there was any reason to document what Coroner            8 that was something that I did on accident.
9 Keller was saying he personally had observed?            9      Q. Do you have a practice in report writing
10     A. At that time, no.                                10 of asterisk symbolizing something for you?
11     Q. Did you later determine that you might           11     A. Not necessarily, no.
12 need to document Coroner Keller's memories about        12     Q. Okay.
13 what he observed at the scene?                          13     A. I assume it must have just been an
14     A. He was spoke to by the attorneys.                14 accident on my part.
15     Q. So is the answer to my question no?              15     Q. Let me refer you then to the bottom of
16     A. Well, I guess ask me the question again          16 that page, Plaintiff 7933, about three lines up.
17 then, please.                                           17     A. Uh-huh.
18     Q. Sure. At some point after that first             18     Q. Three or four lines up. There is a
19 conversation  with Coroner Keller, did you determine    19 sentence   that reads, "He went on to say he has
20 that there might be a reason to document what           20 trained in CPR, but knows it does not work without
21 Coroner Keller had told you about his observations      21 a defibrillator," and then there are three dots and
22 from the scene?                                         22 a question mark. Do you see where I'm looking?
23     A. No.                                              23     A. I do.
24     Q. At what point did you first believe that         24     Q. Do you know what those three dots and
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 24 of 110
                                         Transcript of Adam Gibson                                24 (93 to 96)

                                         Conducted on July 17, 2018
                                                   93                                                           95
1 question mark reference in this section?               1      A. I don't remember the exact date of it,
2      A. That's basically me questioning about the      2 but there is a portion in here in which both
3 fact that he knew CPR and it didn't work without a     3 Barnard and Farha were spoken to about incidents
4 defibrillator.                                         4 that occurred at the State's Attorney's Office.
5      Q. What was your question about that              5      Q. Okay. So did you give this to Gary Farha
6 concept?                                               6 before or after you gave it to Ed Parkinson?
7      A. Because it does not make sense to me.          7      A. I don't know. I would assume it would
8      Q. Why doesn't that make sense to you?            8 have been before.
9      A. It just doesn't make sense how someone         9      Q. Why do you assume it would have been
10 who is trained in CPR -- CPR is the whole purpose     10 before?
11 of what you do when you don't have a defibrillator,   11     A. Basically just to clarify his
12 not that it does not work without a defibrillator.    12 recollection of those incidents.
13     Q. Did you ever confer with Detective Baird       13     Q. It's your testimony that that's why you
14 about  what Curtis Lovelace had told him about this   14 showed   it to Gary Farha?
15 concept of CPR and how a defibrillator fits into      15     A. Yes.
16 it?                                                   16     Q. Is that why you showed it to Jon Barnard
17     A. No.                                            17 as well?
18     Q. This is a statement where you thought          18     A. Yes.
19 that there was some lack of truthfulness indicated    19     Q. Did you give Exhibit 1 to Jeff Baird?
20 by Curtis Lovelace's explanation; is that right?      20     A. I don't know if I did or not. I gave the
21     A. I thought it was odd.                          21 binder that I had all the reports in for Baird to
22     Q. I mean, you found that somewhat                22 look at. I don't remember if this specifically was
23 incriminating, correct?                               23 in there or not.
24     A. That's not what I said at all. I said I        24     Q. Well, you have a specific memory of
                                                   94                                                           96
1 thought the statement was odd.                         1 giving this to Gary Farha so that he could review
2     Q. All right. Well, did you think that it          2 it to see if what he was a witness to with respect
3  was indicative of an excuse about why he didn't do    3 to this investigation was correct, right?
4 CPR that might be a dishonest explanation?             4      A. Right.
5     A. Yes.                                            5      Q. Did you see a need to give it to Jeff
6     Q. And did you take any steps to confer with       6 Baird for the same purpose?
7 Detective Baird to understand specifically what        7      A. I said I don't know if I gave this to
8 Curt had said about that that might play into your     8 Jeff or not. I let him look through the whole
9 determination about whether or not it was truthful?    9 binder that I had of all the reports, and I don't
10    A. I answered that several times. No.              10 know if this specifically was in that binder or
11    Q. Okay. And when you had your conversation        11 not. I don't recall.
12 with Detective Baird prior to going to the Grand      12     Q. How did you provide Exhibit 1 to Gary
13 Jury, did you talk with him about this CPR issue?     13 Farha?
14    A. I did not.                                      14     A. I believe it was either e-mailed or I
15    Q. Did you share Exhibit 1, Gibson Exhibit         15 took it over.
16 1, with anyone besides Ed Parkinson?                  16     Q. How did you provide it to Jon Barnard?
17    A. Yes.                                            17     A. I don't know if I took it to Jon or if I
18    Q. Who else did you share Exhibit 1 with?          18 e-mailed, one or the other. I don't know which.
19    A. I had sent it to Gary Farha, and it's           19     Q. Does this document, Exhibit 1, exist in
20 possible that I might have given it to Jon Barnard    20 the Quincy Police Department RMS system?
21 or showed it to Jon Barnard, but I don't recall       21     A. No. The RMS system is just the reports
22 that exactly.                                         22 that we dictate.
23    Q. Okay. When did you give Exhibit 1 to            23     Q. Did -- if you didn't give a copy of this
24 Gary Farha?                                           24 to Jeff Baird either through e-mail or through a
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 25 of 110
                                         Transcript of Adam Gibson                                  25 (97 to 100)

                                         Conducted on July 17, 2018
                                                    97                                                            99
1 hard copy, is there any other way that he could        1 Barnard, had this case already fallen under the
2 have accessed Exhibit 1 to review it?                  2 jurisdiction of the special prosecutor?
3       A. No.                                           3      A. Yes.
4       Q. Did you give a copy of this, of Exhibit       4      Q. And is that true for when you showed it
5 1, to Cole Miller for him to verify what was in        5 to Gary Farha as well?
6 here about what he'd observed?                         6      A. Yes.
7       A. I did not.                                    7      Q. I'm going to reference you now to page --
8       Q. Did you give it to William Ballard?           8 it's got a Bates stamp of Plaintiff 7939. And I'm
9       A. I did not.                                    9 asking about the section at the top that says,
10      Q. Did you show it to Lindsay Lovelace?          10 "Interview of 7-year-old Lincoln Lovelace 2/16/16."
11      A. No.                                           11 Do you see where I'm looking?
12      Q. Did you show it to any other witnesses in     12     A. Yes.
13 the case besides Gary Farha and Jon Barnard?          13     Q. I have some questions about this section,
14      A. I don't know if I might have shown it to      14 too, so if you want to read it and let me know when
15 Jennifer Cifaldi as well.                             15 you're done, I'll ask you a couple of questions.
16      Q. Do you know how you would have provided       16         MR. HANSEN: While we are off the record,
17 it to Jennifer Cifaldi?                               17 while he  is reading it, is this your highlighting
18      A. Again, I either would have taken it over      18 or something on there or --
19 there or had it with me when I was over there or      19         MS. THOMPSON: That's a question I'm
20 e-mailed it. I'm assuming that I probably had it.     20 going to ask him.
21      Q. Were you concerned that by showing Jon        21         MR. HANSEN: Oh, I'm sorry. Okay.
22 Barnard a copy of a document that had other           22 Great. Thank you.
23 witnesses' recollections in it as well that that      23         THE WITNESS: Go ahead.
24 could potentially taint Jon Barnard's memory about    24 BY MS. THOMPSON:
                                                    98                                                            100
1 the things that he observed with respect to this       1      Q. All right. So you may have heard me
2 case?                                                  2 conferring with counsel as you were reading that.
3      A. No.                                            3 Do you see some highlighting in this section?
4      Q. And why weren't you concerned about that?      4      A. I do.
5      A. Because he had already told me what he         5      Q. Do you know what that highlighting is?
6 had remembered and I had already documented it.        6      A. I don't.
7      Q. Did Jon Barnard look at this and tell you      7      Q. Are you the person that highlighted this?
8 that, in fact, what the information contained in       8      A. I'm not saying I'm not, but I don't
9 here with respect to him was correct?                  9 remember highlighting it, no.
10     A. I believe so, yes.                             10     Q. Okay. And do you see here that the part
11     Q. How did he tell you that what was in here      11 that's highlighted is referencing, and I'm
12 was correct?                                          12 paraphrasing, that Baird didn't describe how it was
13     A. He just told me.                               13 shown referencing something related to a possible
14     Q. Did he tell you that in person?                14 broken arm. Do you see where I'm looking?
15     A. Yeah. I would have showed it to him at         15     A. Yes, ma'am.
16 some   point over there at the office.                16     Q. Is that a question that you had about
17     Q. Okay. And did Gary Farha also similarly        17 Baird's documentation of his interview with
18 review this and tell you that what was in here was    18 Lincoln?
19 correct?                                              19     A. Yes.
20     A. Yes.                                           20     Q. Okay. And did you ever discuss your
21     Q. And did he also do that in person at the       21 question about that documentation with Jeff Baird?
22 office?                                               22     A. I believe I did when we talked.
23     A. I believe so, yes.                             23     Q. All right. And what did Jeff Baird tell
24     Q. At the time that you showed this to Jon        24 you about that?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                  Page 26 of 110
                                          Transcript of Adam Gibson                                   26 (101 to 104)

                                          Conducted on July 17, 2018
                                                       101                                                          103
1      A. He said that he couldn't remember how              1 BY MS. THOMPSON:
2 the -- how Lincoln showed the arm.                         2      Q. Okay. Did you think that you had any
3      Q. At the time that you conferred with Jeff           3 obligation to document what Jeff Baird was telling
4 Baird about this -- well, let me ask you this              4 you about his memory of communicating with
5 question.                                                  5 witnesses in this case?
6          There is -- the last sentence here is             6      A. No.
7 something in parentheses in this section that              7      Q. I'm going to ask you to turn to the next
8 starts with "part of me wonders." Do you see that?         8 page and I'm looking at Plaintiff 7940. Do you see
9      A. I do.                                              9 some additional highlighting on this page?
10     Q. And is that -- that references a question          10     A. I do.
11 that you had or a supposition that you had                11     Q. And again, do you know what this
12 potentially about what Lincoln's memory concerned;        12 additional highlighting is about?
13 is that right?                                            13     A. I don't. But just in looking at it, I
14     A. It's not about his memory, no.                     14 would    assume that that was something that I
15     Q. Okay. It's a question you had about sort           15 highlighted as I was typing it just because the
16 of how to explain what Lincoln was describing about       16 highlighting is so perfect.
17 her arms; is that right?                                  17     Q. Does it look to you like highlighting
18     A. Yes.                                               18 that's in the Word processing program?
19     Q. Okay. Did you discuss your questions or            19     A. Yes.
20 what you were wondering about that with Jeff Baird?       20     Q. Okay. And do you know why you
21     A. I don't believe so, no.                            21 highlighted that sentence that's at the top there
22     Q. Did you see any reason to discuss that             22 of Plaintiff 7940 that starts "this is important
23 with Jeff Baird?                                          23 because"?
24     A. He told me that he couldn't remember how           24     A. I don't, other than to draw notice to
                                                       102                                                          104
1 she described -- or how he described her arm.              1 that statement.
2      Q. Okay. When you communicated with Jeff              2      Q. Were you trying to draw notice to that
3  Baird about the investigation before this went to         3  statement  for either Jon Barnard or Gary Farha's
4 the Grand Jury, did you make any notes of your             4 review of this document?
5 conversations with Jeff Baird?                             5      A. I'm assuming that would have been for
6      A. No.                                                6 Mr. Parkinson.
7      Q. Did you do a report about that                     7      Q. Why do you assume that?
8 conversation?                                              8      A. Because he was the prosecutor on it. The
9      A. No.                                                9 other two were not the prosecutors involved in the
10     Q. And is there a reason why you didn't do a          10 case.
11 report?                                                   11     Q. At the time that you provided Exhibit 1
12     A. Because I was talking to another police            12 to Jon Barnard, did you have any -- was there any
13 officer about his reports.                                13 reason that he needed to be informed about what was
14     Q. Well, Jeff Baird would be a potential              14 going on in the investigation other than, as you
15 witness in this case, at least for impeachment,           15 said, to affirm whatever information he personally
16 correct?                                                  16 had given you about the investigation?
17     A. And he did reports on his involvement.             17     A. No.
18     Q. Okay. Did you see what he was explaining           18     Q. And is the same true for Gary Farha?
19 to you  about Lincoln as being him clarifying             19     A. Yes.
20 something that was in his report?                         20     Q. I'm going to turn you to the last page of
21        MS. EMERY: Objection. I think the                  21 this document. And do you see that there is a
22 question  is confusing.                                   22 highlighted section on this last page, which is
23        But if you understand it.                          23 Plaintiff 9745 where it says "Report From Jane
24        THE WITNESS: I don't understand.                   24 Turner"?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                    Page 27 of 110
                                           Transcript of Adam Gibson                                     27 (105 to 108)

                                           Conducted on July 17, 2018
                                                         105                                                       107
1      A. Yes, I do.                                           1      Q. After your one conversation with
2      Q. And do you know why that is highlighted?             2 Detective Baird about this case, did you have any
3      A. Again, I'm assuming that I did that for              3 questions that remained after your conversation
4 Mr. Parkinson.                                               4 about any aspect of what Detective Baird had
5      Q. Was Mr. Parkinson present for any of your            5 observed in this case or about anything that he
6 conversations about this case with Dr. Turner?               6 documented?
7      A. We never spoke to her together. He spoke             7      A. Can you clarify that?
8 with her himself.                                            8      Q. Sure. One way that you learned what
9      Q. Okay. And at the time that you prepared              9 Detective Baird had done in this investigation was
10 this summary, did you already have Dr. Turner's             10 by reviewing his reports, correct?
11 written report?                                             11     A. Yes.
12     A. I believe so, yes.                                   12     Q. And the second way that you had learned
13     Q. And had that written report already been             13 what he had done was by the one conversation that
14 provided  to Ed Parkinson?                                  14 you had with him before the Grand Jury; is that
15     A. Yes.                                                 15 correct?
16     Q. Okay. Was there a reason to highlight                16     A. Yes.
17 Dr.  Turner's conclusions about this case to Ed             17     Q. After talking with him before the Grand
18 Parkinson when Ed Parkinson had already talked with         18 Jury, did you have any conversations in your mind
19 Dr. Turner and had her written report?                      19 that remained about any aspect of the work that he
20     A. None that I can think of, no.                        20 had done to investigate this case?
21     Q. Okay. Was it possible that you were                  21     A. Yeah, I have questions about the work
22 highlighting that section to update people who              22 that he did.
23 didn't have information about what Dr. Turner had           23     Q. What questions did you have?
24 said so that they would see it?                             24     A. Why he didn't interview the children the
                                                         106                                                       108
1      A. No.                                                  1 same day, why he never brought Mr. Lovelace to
2      Q. I think those are all the questions I                2 headquarters to interview him rather than
3  have   about Exhibit 1. You can set that aside.             3 interviewing him at his office when confronted with
4           Other than your -- other than the                  4 the information from the doctor about the
5 conversation that you had with Detective Baird that          5 suspicious injuries found during autopsy. Those
6 I think you said was at some point in the weeks              6 are some of the questions.
7 leading up to the Grand Jury investigation -- do I           7      Q. Any other questions that you had after
8 have the timeframe of that conversation correct?             8 talking with him with respect to his investigation?
9      A. Yes.                                                 9      A. Not that I can recall right now.
10     Q. Other than that conversation with Jeff               10     Q. Is there anything that would refresh your
11 Baird, did you talk with him at any other point             11 memory about additional questions you had about
12 either before or after that about any aspect of the         12 what Jeff Baird had done after your conversation
13 Cory Lovelace investigation?                                13 with him?
14     A. No.                                                  14     A. I don't think so.
15     Q. Did you -- did you do any work to help               15     Q. In your conversation with Detective
16 prepare   any witnesses to testify at either the            16 Baird,  did you ask him why the children were not
17 first or second trial?                                      17 interviewed the same day?
18     A. What do you mean did I do any work to                18     A. I don't know if I specifically asked him
19 help   them prepare?                                        19 that question or not.
20     Q. Did you talk through -- did you help                 20     Q. Well, if this was a question you had
21 prepare any witnesses to testify by reviewing               21 about his investigation, is there a reason you
22 reports with them or talking about these events             22 wouldn't have asked him about it?
23 with them?                                                  23     A. It was documented that he interviewed
24     A. No.                                                  24 them two days later.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 28 of 110
                                          Transcript of Adam Gibson                               28 (109 to 112)

                                          Conducted on July 17, 2018
                                                     109                                                    111
1      Q. Your question was why he waited, correct?        1 discussed them with Lieutenant Dreyer. I discussed
2      A. Uh-huh.                                          2 them with Sergeant Summers.
3      Q. Is there any reason why you wouldn't have        3     Q. Anyone else?
4 asked him, Jeff, why did you wait?                       4     A. Not that I can recall. Probably Ed
5      A. Because at the time I was not trying to          5 Parkinson.
6 question him on his investigation, just only on his      6     Q. And when you say "the chief," are you
7 memory.                                                  7 talking about Chief Copley?
8      Q. Well, did you believe that he might have         8     A. Chief Copley, yes.
9 information related to why he waited that could be       9     Q. Copley. I said it wrong. Thank you.
10 relevant to your investigation?                         10 Chief Copley.
11     A. I did not believe that.                          11        When you had the conversation with Chief
12     Q. Why didn't you believe that?                     12 Copley about those concerns, did he say anything to
13     A. Because I had no reason to believe it. I         13 you in response to you conveying those concerns?
14 had  no information to make me believe that.            14    A. I don't remember specifically what he
15     Q. And did you ask him -- let me start that         15 would have said, no.
16 question again.                                         16    Q. Do you remember anything about any
17        Did you ask Detective Baird in your              17 response  he had to you conveying those concerns?
18 meeting with him why he hadn't brought Curtis           18    A. I don't. I think that he talked to
19 Lovelace back to be interviewed after the autopsy       19 Deputy Chief VanderMaiden about them, and I think
20 report came back?                                       20 that Deputy Chief VanderMaiden actually spoke with
21     A. I did not.                                       21 Detective Baird.
22     Q. And is there a reason you didn't ask him         22    Q. And why do you think that Chief Copley
23 about that?                                             23 spoke with Deputy Chief VanderMaiden about those
24     A. Again, I wasn't trying to question him           24 concerns?
                                                     110                                                    112
1 about his investigation.                                 1     A. I believe that's what he told me. I'm
2      Q. Did you believe he might have information        2 not positive, but...
3  that would be relevant for you about why he had not     3     Q. Did he tell you he had done it or he was
4 brought Curtis Lovelace in for another interview?        4 going to do it?
5      A. I had no reason to believe that, no.             5     A. I don't recall exactly if he had told me
6      Q. Did you believe that it would be                 6 that after they had talked to Baird or if it was --
7 professionally unpleasant to have a conversation         7 if he told me that that's what they were going to
8 with Detective Baird about either of those topics?       8 do, I don't recall which, but it was one of those
9      A. Yes.                                             9 two things obviously.
10     Q. I mean, is that why you didn't do it?            10    Q. Did you ever hear back from Deputy Chief
11     A. That's part of it, yeah. I had no                11 VanderMaiden or Chief Copley about anything that
12 information that led me to believe that he had          12 occurred in that conversation between Detective
13 further information.                                    13 Baird and Deputy Chief VanderMaiden?
14     Q. Did you convey to anyone else -- let me          14    A. I did not.
15 start that question again.                              15    Q. Okay. When you talked about this issue
16         After your meeting with Detective Baird,        16 with Lieutenant Dreyer about your questions, do you
17 did you tell -- did you talk with anyone else about     17 remember anything about her response to you
18 your -- you know, the questions that you had that       18 conveying those concerns?
19 remained about why the children weren't interviewed     19    A. I don't.
20 the same day or why Curt wasn't brought in to be        20    Q. And do you remember anything about
21 interviewed again?                                      21 Sergeant Summers's response when you conveyed those
22     A. Yes.                                             22 concerns?
23     Q. Who did you discuss those concerns with?         23    A. I don't.
24     A. I discussed them with the chief. I               24    Q. Did you have three separate conversations
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 29 of 110
                                         Transcript of Adam Gibson                                 29 (113 to 116)

                                         Conducted on July 17, 2018
                                                   113                                                       115
1 with those three people about this issue?              1      Q. And how much information is on there
2      A. Yes.                                           2 about any given occurrence?
3      Q. And I think you said you may have              3      A. Minimal, because it's released to the
4 discussed this with Ed Parkinson; is that correct?     4 media. Not everything on there. There is
5      A. Yes.                                           5 actually -- when they generate it, there is check
6      Q. And do you remember anything about his         6 boxes that takes out things that are not to be
7 response when you discussed -- if you discussed        7 media released, but the information is just
8 this issue with him?                                   8 basically a name with what an arrest was for or
9      A. I don't recall specifically any response,      9 what the report was.
10 no.                                                   10     Q. And is it your belief that you would have
11     Q. In February of 2006, you were a patrol         11 at least learned about this -- about Cory Lovelace
12 officer in the Quincy Police Department; is that      12 passing because that would have been noted in the
13 right?                                                13 daily log either the same day or a couple days
14     A. Yes.                                           14 later as that information was finalized?
15     Q. And we now know, of course, that Cory          15     A. I don't know that it was even that I read
16 Lovelace's body was found on February 14th of 2006;   16 it or was told about it on the log. It was
17 do you agree that's the right date?                   17 information that was -- that people had passed on.
18     A. Yes.                                           18     Q. And you said, and I don't want to
19     Q. Okay. Do you know when it is that you          19 misstate your testimony, that this would be notable
20 first learned that Cory Lovelace had died?            20 anyway because this is the wife of an Assistant
21     A. No. Probably either the same day or days       21 State's Attorney; is that correct?
22 after.                                                22     A. Yes.
23     Q. Is it a notable occurrence in Quincy for       23     Q. And in 2006 -- well, let me ask you this
24 someone to -- someone who is not dying of -- let me   24 question.
                                                   114                                                       116
1 start that question again.                             1          In 2006, did you know Curtis Lovelace?
2          Is it a notable occurrence in Quincy for      2      A. I did.
3  someone    who is not elderly to pass away?           3      Q. Did you know Cory Lovelace before her
4          MR. HANSEN: Object to form.                   4 passing?
5          THE WITNESS: I wouldn't say it's              5      A. No.
6 notable, no.                                           6      Q. Did you know Curtis Lovelace through his
7 BY MS. THOMPSON:                                       7 work as an Assistant State's Attorney?
8      Q. Well, as a police officer, did the police      8      A. Yes.
9 department have any methods of informing members of    9      Q. Had you worked with him on any cases?
10 the police department if there were deaths that       10     A. Yes, I believe we had one trial.
11 occurred in the city that were going to be            11     Q. Okay. And was that -- did you testify in
12 investigated?                                         12 that case?
13     A. We have what they call a daily log, which      13     A. I believe so. I believe it was a jury
14 is all the reports that are turned in for that        14 trial.
15 particular day. Reports typically take sometimes a    15     Q. Okay. Did Curtis prepare you to testify
16 couple days to generate, so sometimes the logs are    16 in that case?
17 a few days behind. The reason that this obviously     17     A. Yes.
18 was notable was that he was an Assistant State's      18     Q. And is he the person who examined you on
19 Attorney at the time.                                 19 the stand?
20     Q. All right. And I have some questions           20     A. Yes.
21 about that, but going back to the daily log, in       21     Q. Do you have a memory, as you sit here
22 2006 what form did the daily log take?                22 today,  of working with Curt to prepare to testify
23     A. It's a printed sheet that's read at roll       23 in that case?
24 call.                                                 24     A. I believe so, yes.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 30 of 110
                                          Transcript of Adam Gibson                                 30 (117 to 120)

                                          Conducted on July 17, 2018
                                                    117                                                          119
1      Q. What kind of case was it?                       1      Q. And is it fair to say that people talked
2      A. If I remember correctly, it was a               2 about it because this was something that was of
3 possession of meth.                                     3 interest?
4      Q. All right. Was there a conviction in            4      A. It's someone that we worked with's
5 that case?                                              5 spouse.
6      A. Yes.                                            6      Q. And what kinds of things did people in
7      Q. All right. And was that a case where you        7 the department discuss about the case during the
8 were the arresting officer?                             8 investigation in 2006?
9      A. Yes.                                            9         MS. EMERY: Objection as to form.
10     Q. Other than that one meth case, had you          10 BY MS. THOMPSON:
11 worked   with Curtis Lovelace on any other cases       11     Q. You can answer the question.
12 before his wife passed?                                12     A. Some of the things that were discussed
13     A. I don't believe so. He may have had some        13 was the autopsy report and the injury to her mouth.
14 of the  cases that I was assigned, but that was the    14     Q. Anything else that you can remember being
15 only one that I think -- I can only remember one       15 discussed besides the autopsy report and the injury
16 trial.                                                 16 to her mouth?
17     Q. As you sit here today, do you have a            17     A. No.
18 specific memory of any other interactions that you     18     Q. And what do you remember specifically
19 may have had with Curt in any context before the       19 being discussed with respect to the injury to her
20 death of his wife, other than your testimony in        20 mouth?
21 that one case?                                         21     A. Just that she had an unexplained injury
22     A. No.                                             22 to her lip.
23     Q. Were you familiar -- well, let me ask you       23     Q. All right. What do you remember being
24 this.                                                  24 discussed about the autopsy report?
                                                    118                                                          120
1         As you sit here today, are you familiar         1      A. That same thing. That was all just part
2 with what Curtis Lovelace's reputation was in the       2 of it.
3 community in 2006?                                      3      Q. All right. And is that topic generally,
4     A. Yes.                                             4 the autopsy report, the injury, is that something
5     Q. And what was his reputation in the               5 that you talked about with other members of the
6 community in 2006?                                      6 department?
7     A. I believe he was on the school board,            7      A. Yeah.
8 although I could be wrong. I don't know that I          8      Q. Who did you discuss it with?
9 remember specifically 2006, but I was familiar with     9      A. I don't know. I mean, one was Bryan
10 him outside of the State's Attorney's Office.          10 Dusch, who was an investigator at the time, but
11    Q. All right. Did you have any other                11 people just talked about it.
12 understanding of his reputation in the community       12     Q. Did you personally in 2006 review any
13 other than the fact that he may have been on the       13 reports related to the investigation into Cory
14 school board and that he was an Assistant State's      14 Lovelace's death?
15 Attorney?                                              15     A. I did not.
16    A. And that he played football at U of I.           16     Q. Did you have access if you wanted to
17    Q. Anything else besides that?                      17 review them to look at those reports?
18    A. No.                                              18     A. Yes, we all have access to them.
19    Q. Was the fact that Cory Lovelace had died         19     Q. Have you ever in your career in the
20 and that her death was investigated something that     20 police department looked at the reports of an
21 was discussed within the police department other       21 investigation that you're not involved in because
22 than through the daily log that you just told us       22 you are curious about it?
23 about?                                                 23     A. Yes.
24    A. Yeah. People talked about it.                    24     Q. Is that something you've done more than
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 31 of 110
                                          Transcript of Adam Gibson                                 31 (121 to 124)

                                          Conducted on July 17, 2018
                                                    121                                                       123
1 ten times in your career as a police officer?           1 considered to be a friend?
2      A. Numerous.                                       2      A. Yes.
3      Q. More than 50 times?                             3      Q. Is he some -- is Jeff Baird someone you
4      A. Probably.                                       4 consider to be a friend today?
5      Q. Okay. Is it fair to say that in 2006 you        5      A. He is a colleague.
6 were not curious enough about this investigation to     6      Q. Is there a point at which you felt that
7 go read the reports?                                    7 you and Jeff Baird stopped being friends with one
8      A. No.                                             8 another?
9          MS. EMERY: Object. No, you -- it's kind        9      A. Yes.
10 of a --                                                10     Q. Did your stopping being friends with Jeff
11         MR. HANSEN: Double negative.                   11 Baird  have something to do with the investigation
12         MS. EMERY: -- double negative. Can you         12 in this case?
13 read the question back, please?                        13     A. Yes.
14         MS. THOMPSON: Well, he answered the            14     Q. And what is your understanding about what
15 question.                                              15 about this case caused you and Jeff Baird to stop
16         MS. EMERY: Can you read the question           16 being friends?
17 back,  please?                                         17     A. We just don't speak.
18         (Record read.)                                 18     Q. Why do you believe that you and Jeff
19         MS. EMERY: And the answer was, no,             19 Baird not speaking has something to do with this
20 that's not fair to say.                                20 investigation?
21         MS. THOMPSON: Well, he gave an answer          21     A. Because this investigation is -- it was
22 no. I mean, you are characterizing it now.             22 after this investigation that this happened.
23         MS. EMERY: So I'm --                           23     Q. It was after this investigation that you
24         MR. HANSEN: I'm going to step in. I            24 two stopped speaking?
                                                    122                                                       124
1 want clarification. Is the answer to the question,      1      A. Yes.
2 yes, you were curious or, no, you weren't curious       2      Q. Did you stop speaking before this case
3 and didn't go look at them.                             3  went   to the Grand Jury?
4         THE WITNESS: The answer was, no, I was          4      A. No.
5 not curious and did not look at them.                   5      Q. Did you stop speaking -- when exactly did
6         MR. HANSEN: Thank you.                          6 you stop speaking with Jeff?
7 BY MS. THOMPSON:                                        7      A. After the second trial.
8      Q. All right. Did you review any reports           8      Q. Did anyone ever tell you that Jeff Baird
9 related to this investigation at any point prior to     9 was upset with you with something having to do with
10 late 2013?                                             10 this case?
11     A. No.                                             11     A. No one told me that, no.
12     Q. At any point between February of 2006 and       12     Q. Are you upset with Jeff Baird with
13 late 2013, did you think at all about Cory             13 something having to do with this case?
14 Lovelace's passing?                                    14     A. No.
15     A. No.                                             15     Q. Well, do you believe that he is the one
16     Q. Did you discuss Cory Lovelace's passing         16 that's  not talking to you?
17 with anyone in that timeframe?                         17     A. We speak in passing.
18     A. I don't believe so, no.                         18     Q. Other than the timing of when you and
19     Q. During that timeframe between February of       19 Jeff  Baird stopped speaking, do you have any other
20 2006 and late 2013, did you work on any cases with     20 information that would lead you to believe that
21 Jeff Baird?                                            21 this investigation has caused you and Jeff Baird to
22     A. I would assume that I did. To say               22 stop being friends?
23 specifically about a case, I don't know.               23     A. What do you mean do I have any other
24     Q. Is Jeff Baird someone that you have ever        24 information?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                    Page 32 of 110
                                           Transcript of Adam Gibson                                     32 (125 to 128)

                                           Conducted on July 17, 2018
                                                         125                                                       127
1      Q. Sure. I asked you -- and I don't want to             1 the scene?
2 misstate your testimony, so correct me if I've got           2      A. It's not documented in his reports, no.
3 this wrong. I asked you why it is that you                   3      Q. Did you ever ask him if he talked to
4 believed that this investigation caused you and              4 them?
5 Jeff Baird not to be friends, and I think your               5      A. No.
6 answer was it was the timing of when you stopped             6      Q. When you were talking with him before the
7 speaking; is that correct?                                   7 Grand Jury, did you think it was important to
8      A. Yes.                                                 8 understand whether he had spoken with them or not?
9      Q. And my question to you is: Is there                  9      A. No. I had read his reports.
10 anything other than the timing of when you stopped          10     Q. You never discussed that topic with him?
11 speaking that has led you to conclude that it's             11     A. No.
12 this investigation that has caused some rift                12     Q. As you sit here today, is it your belief
13 between you and Jeff?                                       13 that in his investigation Jeff Baird was not aided
14     A. No. You mean specifically as has he said             14 by the observations of paramedics or firefighters?
15 something to me, the answer is no.                          15     A. I'm not saying that's my belief at all.
16     Q. Do you harbor some feelings about this               16     Q. Well, you said that one thing you did
17 investigation  that leads you to conclude that you          17 different was talk to paramedics and firefighters,
18 wanted to be less friendly with Jeff Baird?                 18 right?
19     A. No.                                                  19     A. That's true.
20     Q. Do you believe that for some reason as a             20     Q. So do you believe he didn't?
21 result of this investigation he wants to be less            21     A. I don't know what he did.
22 friendly with you?                                          22     Q. Well -- so do you know if that's
23     A. I don't know what he believes.                       23 something that's different or it's something you're
24     Q. Well, I'm asking what you believe.                   24 guessing is different?
                                                         126                                                       128
1       A. I couldn't tell you why he does what he             1      A. I know that that is not documented that
2 does.                                                        2 any of the paramedics or firefighters run reports
3       Q. Do you believe that the work that you've            3 were included.
4 done in investigating Cory Lovelace's death is in            4      Q. It's not documented that those are
5 some way in conflict with the work that Jeff Baird           5 reports that he reviewed?
6 did in his part of the investigation?                        6      A. Correct.
7       A. I do.                                               7      Q. Okay. And do you believe, as you sit
8       Q. And why do you believe it's in conflict?            8 here today, that at the scene of Cory Lovelace's
9       A. Because we did different things.                    9 death that Jeff Baird talked with the first
10      Q. What are the things that you did                    10 responders?
11 differently than what Jeff Baird did?                       11     A. I don't know the answer to that question.
12      A. Spoke to neighbors, spoke to Larson,                12 I wasn't there.
13 spoke to the paramedics and firefighters, spoke             13     Q. Okay. And you've never -- have you ever
14 with Dr. Bowman, spoke with friends.                        14 taken any steps to understand whether or not he did
15      Q. Is it your belief that in the initial               15 talk to first responders at the scene?
16 investigation   that was done by Jeff Baird that no         16     A. I did not.
17 one spoke to Dr. Bowman?                                    17     Q. Okay. Did you ask the first responders
18      A. No, I know that he spoke to her.                    18 themselves if they talked with Jeff Baird?
19      Q. All right. So you both talked to                    19     A. No.
20 Dr. Bowman?                                                 20     Q. And is it your belief, as you sit here
21      A. Uh-huh.                                             21 today, that in the first investigation no one spoke
22      Q. And is it your belief that during the               22 with any of Curtis Lovelace's neighbors?
23 initial investigation that Detective Baird did not          23     A. I don't believe so, no.
24 speak with paramedics and firefighters that were on         24     Q. And did you ever talk with Jeff Baird
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                  Page 33 of 110
                                          Transcript of Adam Gibson                                  33 (129 to 132)

                                          Conducted on July 17, 2018
                                                       129                                                     131
1 about whether or not in the first investigation            1 what is it that you reviewed on that date in late
2 anyone spoke with any neighbors?                           2 December that first brought Cory Lovelace back into
3      A. No.                                                3 your mind?
4      Q. In late 2013, before you started                   4      A. That day I was sitting reading, there
5 investigating Cory Lovelace's death, had you ever          5 were several old cases that I had read through, and
6 spoken with Coroner Keller before?                         6 opened up this report.
7      A. Yeah.                                              7      Q. And what report is it that you opened up?
8      Q. Had you spoken with him -- well, what had          8      A. The death investigation report.
9 you spoken with Coroner Keller about?                      9      Q. Let's take a step back. So in -- after
10     A. Various deaths. I mean, he responds to             10 you were assigned to elder crimes, did you have to
11 all the deaths that we have.                              11 go to any detective training?
12     Q. Aside from talking about investigative             12     A. Yes.
13 work with Coroner Keller, had you ever talked with        13     Q. When did you do that training?
14 him about anything else?                                  14     A. Some of it started in November and some
15     A. No.                                                15 into December.
16     Q. Before you started investigating Cory              16     Q. What training did you do in November?
17 Lovelace's  death, had you ever spoken with Coroner       17     A. November, I believe -- actually it might
18 Keller about his opinions about Dr. Jessica Bowman?       18 have been October was the elder service officer
19     A. No.                                                19 school. I went through lead homicide investigator
20     Q. Had you ever -- before you started                 20 school, crime scene investigations. I think those
21 investigating this case, had you ever -- had              21 are the three main ones at the start.
22 Dr. Bowman ever come up in any conversation you had       22     Q. Had you had any training in homicide
23 ever had with Coroner Keller?                             23 investigations before you took that lead homicide
24     A. No.                                                24 investigator training that you took when you became
                                                       130                                                     132
1      Q. Was your investigation into -- I'm sorry,          1 a detective?
2 my phone is going off here. I'm going to silence           2      A. Yes. We had various homicide-related
3 it so it doesn't interrupt us anymore. Sorry about         3  trainings  throughout the years.
4 that.                                                      4      Q. What trainings had you had before you
5          I think you said before that between Cory         5 took the lead class?
6 Lovelace's death and late 2013 you had not thought         6      A. They are basically one-day trainings that
7 about her passing at all; is that correct?                 7 are through the mobile training unit, and I don't
8      A. No.                                                8 remember specifically what trainings I had, but we
9      Q. When is the first time that you thought            9 have different trainings that we can attend.
10 about anything having to do with Cory Lovelace            10     Q. Okay. Do you have any of the course
11 after her death?                                          11 materials from your lead homicide course still
12     A. Basically the day that I read the report.          12 today?
13     Q. Okay. And what day is it that you read             13     A. I believe so, yes.
14 the report?                                               14     Q. Did you get like a binder for that
15     A. Sometime late December.                            15 course?
16     Q. Do you have any -- are you able to narrow          16     A. I believe we did.
17 that down any further other than that it was late         17     Q. Okay. Who conducted the training?
18 December?                                                 18     A. It was in -- it's through the law
19     A. No.                                                19 enforcement   training and standards board and it was
20     Q. Are there any documents that you could             20 conducted in Springfield.
21 review that would refresh your memory as to when          21     Q. Okay. And did you learn things in that
22 that was more specifically?                               22 course that you hadn't known before?
23     A. No.                                                23     A. Yeah.
24     Q. And you said when you reviewed -- well,            24     Q. Was the training useful for you in terms
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5            Page 34 of 110
                                       Transcript of Adam Gibson                                  34 (133 to 136)

                                       Conducted on July 17, 2018
                                                 133                                                        135
1 of understanding how to do your job as a detective?   1      Q. At the time that you reviewed those files
2      A. It was geared more towards homicide           2 in late 2013, were either of those cases closed?
3 investigations, suicide investigations, and those     3      A. No.
4 things.                                               4      Q. Were they both cases in which there had
5      Q. So was it useful for you in learning --       5 been a determination that there was, in fact, a
6 in doing your job in investigating homicides and      6 homicide?
7 suicides?                                             7      A. Yeah, they were shootings.
8      A. Yes.                                          8      Q. But in both cases the perpetrator had
9      Q. And when you said that you opened up the      9 never been found?
10 report in this case, how physically did you review   10     A. Yes. The investigations are still
11 it?                                                  11 ongoing.
12     A. On the computers.                             12     Q. Okay. In -- at the time that you were a
13     Q. And is this through the --                    13 detective in Quincy, did the police department have
14     A. RMS.                                          14 a particular nomenclature for describing whether
15     Q. (Continuing) -- RMS system?                   15 investigations were opened or closed or pending or
16     A. Yes.                                          16 had any particular kind of status?
17     Q. How -- you said that there were several       17     A. No.
18 old cases that you were reading through?             18     Q. So one status, I take it, for an
19     A. Yes.                                          19 investigation at the time you started as a
20     Q. What other cases besides this case did        20 detective is that an investigation could be
21 you read through?                                    21 cleared; is that correct?
22     A. Clyde Jackson, which was a homicide on        22     A. Yeah.
23 North 12th Street in the 12th Street Apartments;     23     Q. I mean, is there a different term that
24 the homicide at Antoine Hunt, which was at 5th and   24 you in the Quincy Police Department use to describe
                                                 134                                                        136
1 Elm; and there might have been one or two more.       1 an investigation that had been resolved and wasn't
2      Q. Did you document anywhere what old cases      2 coming back?
3  you  were reviewing when you opened up this report   3      A. No, not necessarily.
4 or are you going purely off your memory that the      4      Q. Would you call it a closed investigation
5 two you looked at were Clyde Jackson and Antoine      5 or a cleared investigation or what term would you
6 Hunt?                                                 6 use?
7      A. Just off memory.                              7      A. Yeah. Well, you can close them or
8      Q. And is there a reason why you selected        8 suspend them, either one.
9 the particular case files that you read through to    9      Q. And what does it mean to suspend
10 review?                                              10 something?
11     A. One, they were old homicide cases, and        11     A. Basically something that either doesn't
12 basically it was just reviewing them or reading      12 have a resolution or that you've reached the limits
13 them to see what the investigators had done.         13 of your investigation.
14 Antoine Hunt I was actually the first officer on     14     Q. And could an investigation also be open?
15 scene that found him shot, and Clyde Jackson I was   15     A. Yes.
16 also involved in -- through canine -- using the      16     Q. So when you started as a detective, is
17 canine to search for evidence.                       17 there any other status an investigation could have
18     Q. When did Clyde Jackson die?                   18 besides being closed, open, or suspended?
19     A. I don't remember the exact year.              19     A. No.
20     Q. Was it -- well, it was sometime while you     20     Q. In the RMS system, is there a way in the
21 were a canine services officer, correct?             21 system to search for open investigations?
22     A. Yes. I think 2008 possibly.                   22     A. No. It's not -- they are not classified
23     Q. And when did Antoine Hunt die?                23 like that in the computer.
24     A. Sometime early 2000s, I believe.              24     Q. Okay. So if you are sitting in front of
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                  Page 35 of 110
                                            Transcript of Adam Gibson                                 35 (137 to 140)

                                            Conducted on July 17, 2018
                                                        137                                                     139
1 the RMS system and you say I want to look for all           1 Lovelace case, you pulled it up by name?
2 the open homicides in Quincy, there is not a way to         2      A. Yes.
3 do a search for that?                                       3      Q. And do you know why it is -- what it is
4      A. No, not that I'm aware of.                          4 that prompted you to look at that particular
5      Q. Okay. Is there a way to do a search for             5 report?
6 all suspended investigations?                               6      A. I don't have any specific reason why I
7      A. No.                                                 7 pulled that report up, no.
8      Q. Is there a way to search for                        8      Q. But you had to physically type Lovelace
9 investigations by category?                                 9 into the computer to get those reports to come up
10     A. I would guess that the investigation                10 on your screen?
11 supervisor    could do that, but like as far as us as      11     A. Yes, ma'am.
12 detectives, no.                                            12     Q. Had you talked with anyone about the case
13     Q. So could you as a detective say I want to           13 before you did your search?
14 look at all the homicide cases?                            14     A. No.
15     A. I guess you could go in there and say               15     Q. Were you sitting at your desk in the
16 that, yeah. Whether they can search that, I don't          16 police station when you did that?
17 know.                                                      17     A. Yes.
18     Q. Okay.                                               18     Q. What time of day was it?
19     A. But I can't just sit down at the computer           19     A. I have no idea.
20 and type in homicide and then it pops up every             20     Q. Were you working -- were you like working
21 homicide we've had, no.                                    21 your regular shift at the time you did that?
22     Q. Or -- I mean, when you're looking at the            22     A. Yes.
23 computer, is there a way that you can narrow your          23     Q. Was anyone else there in the room with
24 search by fields or something like that that would         24 you when you pulled it up?
                                                        138                                                     140
1 let you search for certain categories of cases that         1      A. No.
2 have, you know, certain data in certain fields?             2      Q. Am I right that you pulled up the Clyde
3     A. If there is, I'm not aware.                          3  Jackson  case because that's a case that you had
4     Q. Okay. So when you reviewed the Clyde                 4 been involved in as a canine officer?
5 Jackson case in the RMS system, you had to pull it          5      A. Yeah.
6 up specifically?                                            6      Q. And am I right that you picked up Antoine
7     A. Yes.                                                 7 -- you reviewed Antoine Hunt's case because you
8     Q. Did you search for it by name?                       8 were the first officer on the scene?
9     A. Yes.                                                 9      A. Right.
10    Q. Okay. And did you search for the Antoine             10     Q. Other than what you've told me, do you
11 Hunt case by name?                                         11 have any additional information about what caused
12    A. Yes.                                                 12 you to look at the Lovelace file?
13    Q. And you said there might have been one or            13     A. No.
14 two other old cases you looked at as well?                 14     Q. And is it your testimony, as you sit here
15    A. Yes.                                                 15 today -- well, let me ask you this.
16    Q. Were those cases you were involved in in             16        Before you pulled up the Cory Lovelace
17 some way?                                                  17 reports on the computer, had you had any
18    A. I don't recall what they were.                       18 conversations about Curtis Lovelace with anyone
19    Q. Okay. And do you know how you found                  19 since 2006?
20 those cases in the system?                                 20     A. No.
21    A. I would have just searched RMS.                      21     Q. Had his name even come up in conversation
22    Q. Would you have searched by name?                     22 with anyone that you had communicated with at any
23    A. Yes.                                                 23 point between 2006 and when you pulled up that Cory
24    Q. Okay. So when you pulled up the Cory                 24 Lovelace report?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 36 of 110
                                         Transcript of Adam Gibson                                36 (141 to 144)

                                         Conducted on July 17, 2018
                                                   141                                                      143
1      A. Yeah. I mean, we took his son to the           1 with her at the time that you opened up the Cory
2 all-star baseball in Joliet.                           2 Lovelace report, other than maybe going out with
3      Q. When did you do that?                          3 her and Mr. Brown one time?
4      A. Let's see, probably around 2010, I             4      A. No.
5 believe. It was for Y baseball.                        5      Q. Had you ever had any phone conversations
6      Q. And when you say "we" took him, who is         6 with her before that?
7 the "we" that took them?                               7      A. No.
8      A. My ex-wife and I.                              8      Q. At some point have you developed the
9      Q. Were you involved in youth baseball at         9 belief that Dr. Jessica Bowman had some -- let me
10 that time?                                            10 ask that question again.
11     A. Yes.                                           11         At some point have you developed the
12     Q. Okay. And was he on a team that you were       12 belief that you could not rely on the opinions of
13 involved with?                                        13 Dr. Jessica Bowman in a professional capacity?
14     A. Yeah. His -- Logan and my son were both        14     A. Yeah.
15 chosen on the all-star team.                          15     Q. When did you first have a conversation
16     Q. Did Curt go to that tournament as well?        16 with anyone about there being some reason to
17     A. He did not.                                    17 distrust Dr. Bowman's professional opinions? Not
18     Q. Okay. At the time that you opened up the       18 just talking about this case, but at all, in any
19 Cory Lovelace report on your computer, did you know   19 context.
20 Erika Gomez?                                          20     A. It probably would have been in 2014
21     A. Yes, I knew who she was.                       21 during the course of this investigation that I had
22     Q. How did you know her?                          22 learned about the reason why she was no longer a
23     A. Because she used to date another officer.      23 practicing forensic pathologist.
24     Q. Who did she used to date?                      24     Q. Who first had a conversation with you
                                                   142                                                      144
1      A. James Brown.                                   1 about the reasons that Dr. Jessica Bowman had had a
2      Q. And was James Brown someone you were           2 career change?
3  friends with?                                         3       A. The Sangamon County coroner.
4      A. I wouldn't say that we are friends, but        4       Q. And is there a reason that you were
5 we are associates.                                     5 discussing those issues with the Sangamon County
6      Q. Had you ever --                                6 coroner?
7      A. It's not somebody that I hang out with,        7       A. Because I was trying to locate pieces of
8 no.                                                    8 evidence in this case.
9      Q. Had you ever been out socially with Erika      9       Q. Were you trying to locate some of the
10 Gomez at any point before you opened the Cory         10 biological material that would have been collected
11 Lovelace report?                                      11 at the autopsy?
12     A. Maybe on one occasion when they dated,         12      A. Yes, ma'am.
13 but...                                                13      Q. And were you checking Sangamon County to
14     Q. When she and Mr. Brown dated?                  14 see if it was there?
15     A. Yes.                                           15      A. Yes.
16     Q. Okay. Is she somebody that you would           16      Q. And in the course of communicating with
17 recognize by sight? At the -- and let me ask that     17 the Sangamon County Coroner's Office, what did they
18 question in a better way.                             18 tell you with respect to Dr. Bowman?
19         At the time you opened the Cory Lovelace      19      A. That she was no longer practicing
20 report in your computer, if you saw Erika Gomez       20 forensic pathology because of some issues that they
21 walking down the street, would you be able to say     21 had had with autopsies that she had done.
22 that's Erika Gomez?                                   22      Q. Who in Sangamon County told you that?
23     A. Yeah, I knew who she was.                      23      A. I believe it was either the coroner or
24     Q. Okay. Had you ever had any conversation        24 one of the assistant or deputy coroners. I don't
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5            Page 37 of 110
                                        Transcript of Adam Gibson                              37 (145 to 148)

                                        Conducted on July 17, 2018
                                                  145                                                   147
1 know what they call them over there.                  1      Q. Do you dictate them into the computer
2      Q. Okay. Before you had that conversation        2 system?
3 with the Sangamon County Coroner's Office, had you    3      A. No. It's -- back then it was dictated on
4 had any conversations with Scott Denton about         4 a cassette tape and then you turned your cassette
5 Dr. Bowman?                                           5 in, the typist typed it, they erased your tapes,
6      A. No.                                           6 and give them back to you, because you use the same
7      Q. Before you had that conversation with the     7 tapes over and over and over again.
8 Sangamon County coroner, had you had any              8      Q. And in 2006, after someone else had used
9 conversations with Jim Keller about Dr. Bowman?       9 your dictation to prepare the report, did you have
10     A. I don't believe so, no.                       10 an opportunity to review the report and correct any
11     Q. And did you discuss what the Sangamon         11 errors?
12 County coroner told you with either Dr. Denton or    12     A. Yeah. Once the typist types them, then
13 Mr. Keller?                                          13 they give you the report, the hard copy back, and
14     A. I'm sorry, could you ask that again?          14 then you go through and fix whatever it is needed
15     Q. Sure. You said that the Sangamon County       15 to be fixed, you give it back to them, they retype
16 coroner told you, told you that Dr. Bowman was no    16 it, and give it back to you.
17 longer practicing as a forensic pathologist; is      17     Q. Okay. By 2013, had that process changed?
18 that right?                                          18     A. Yes.
19     A. Yes.                                          19     Q. All right. In 2013, what was the process
20     Q. Did they tell you -- did they give you        20 for completing a police report?
21 negative information about Dr. Bowman?               21     A. Actually in '13 we were probably still
22     A. Yes.                                          22 using cassettes. I don't know if it had changed by
23     Q. Did they tell you that -- well, what did      23 then or not. But at some point, it would have been
24 they tell you that was negative?                     24 probably around that time, '13, '14, but now what
                                                  146                                                   148
1      A. Basically that she had been ousted from       1 we do is dictate them and then e-mail the dictation
2 being a coroner's physician in Sangamon County.       2 to the typists and then they type it, send it back
3      Q. All right. And did you tell Jim Keller        3 to you, and then you correct it.
4 that Dr. Bowman had been ousted in Sangamon County?   4      Q. And how does the typist send it back to
5      A. Yes.                                          5 you to be corrected?
6      Q. All right. And is it your belief that         6      A. They e-mail them back to you.
7 Mr. Keller was hearing that for the first time from   7      Q. Okay. And are they -- what format --
8 you?                                                  8 what file format are the reports in when they are
9      A. No. And he may have relayed that to me        9 e-mailed to you for that purpose?
10 at some point, but when we discussed it, it's not    10     A. I don't know. Word, I would assume. I
11 something that he told me. It was -- my initial      11 don't know.
12 information came from Sangamon County.               12     Q. Is there a template in Word for the
13     Q. Okay. And did you discuss Dr. Bowman's        13 reports?
14 ouster from Sangamon County with Dr. Denton?         14     A. I think records has it, yeah.
15     A. He was aware.                                 15     Q. Okay. How do -- do you have any
16     Q. So you didn't -- you're not the one who       16 knowledge  of how the reports that come to you in
17 gave that information to him for the first time?     17 that Word form get uploaded into the RMS system?
18     A. No, ma'am.                                    18     A. I don't know how they upload them. I
19     Q. Okay. I want to go back to the RMS            19 don't know what they -- I don't know anything about
20 system for a minute. How do -- let me start that     20 how they do it.
21 question again.                                      21     Q. When you are reviewing reports in the RMS
22         In 2006, how did you as a Quincy police      22 system,  what file format are they in?
23 officer complete police reports?                     23     A. I don't know.
24     A. We dictate them.                              24     Q. Is the RMS system an application on your
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 38 of 110
                                         Transcript of Adam Gibson                                 38 (149 to 152)

                                         Conducted on July 17, 2018
                                                   149                                                       151
1 computer?                                              1      Q. Okay. And all those things you just
2     A. Yes.                                            2 described, are those all things that you noticed
3     Q. When you're reviewing reports in the RMS        3 when you were reviewing the case report on the RMS
4 system, are they in a format where they can be         4 system the first time you looked at it?
5 edited?                                                5      A. Are you asking me if those are all of the
6     A. No.                                             6 things or just all things that I saw?
7     Q. And what kinds of reports go into the RMS       7      Q. I'm asking you if those are all things
8 system?                                                8 you saw on your first review of the report?
9     A. Basically anything that you dictate goes        9      A. I did.
10 into RMS.                                             10     Q. Okay. And are there additional things
11    Q. Okay. Do -- if you are at a crime scene         11 that you saw in your first review of the report
12 and you're sketching out a, you know, a map of the    12 besides what you have just testified about that
13 area, does that get uploaded into RMS?                13 caused you to look into this further?
14    A. No.                                             14     A. I'm sure there are, but I can't tell you
15    Q. Can -- can photographs get uploaded into        15 what they are right now.
16 RMS?                                                  16     Q. All right. Is there anything that would
17    A. They actually just found out like two           17 refresh  your memory, as you are sitting here today,
18 weeks ago that you can.                               18 about what else caught your attention the first
19    Q. All right. Prior to two weeks ago, had          19 time you looked at the reports?
20 you ever seen photographs in the RMS system before?   20     A. I could reread the reports.
21    A. No, ma'am.                                      21         MS. THOMPSON: Let's mark this as 2.
22    Q. Okay. Had you seen any documents in the         22         (Gibson Exhibit 2 marked.)
23 RMS system other than police reports prior to a       23
24 couple weeks ago?                                     24 BY MS. THOMPSON:
                                                   150                                                       152
1      A. Yeah, that's it.                               1      Q. So Detective Gibson, I've given you
2      Q. Okay. So when you were reviewing the           2 what's been marked as Gibson Exhibit 2. And just
3  Cory  Lovelace report, was there something about it   3 for the record, this is Bates stamped Plaintiff
4 that caught your attention?                            4 9753 through 9755. Is this one of the reports or
5      A. Yes.                                           5 the report that you looked at on the RMS system?
6      Q. And what about the report caught your          6      A. It's one of them, yes.
7 attention?                                             7      Q. Let me show you --
8      A. Some of the inconsistencies in the             8         MS. THOMPSON: Let's just go ahead and
9 various statements and then some of the                9 mark these now.
10 inconsistencies in the children's statements and      10        (Gibson Exhibits 3 - 7 marked.)
11 then, you know, the -- basically the question of      11 BY MS. THOMPSON:
12 the unexplained injuries, and then from that point    12     Q. So Detective Gibson, I'm going to show
13 then I looked at the photos.                          13 you some additional exhibits. I'll talk to you
14     Q. And when you are saying                        14 about these separately, but for now I'm going to
15 "inconsistencies," can you tell me what               15 show you several. I'm showing you Gibson Exhibit
16 inconsistencies caught your attention?                16 3, which is Bates stamped 9756, that's Plaintiff,
17     A. I can't tell you as I sit here                 17 through Plaintiff 9769; Gibson Exhibit 4, which is
18 specifically. There were different points where       18 Bates stamped Plaintiff 9770, 9771; Gibson 5, which
19 one kid said that mom was on the steps, one said      19 is Bates stamped Plaintiff 9772 through 9782;
20 that she was up, helped fixing breakfast, and then,   20 Gibson 6, which is Bates stamped Plaintiff 9783 to
21 you know, obviously you have the things that were     21 9793; and Gibson 7, which is Plaintiff 9794 and
22 described that Curtis did upon discovering Cory       22 9795.
23 dead, not calling 911, calling Jon Barnard. You       23        Detective Gibson, I'm showing you those
24 know, there is just several different things.         24 other exhibits, and my question for you is whether
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 39 of 110
                                           Transcript of Adam Gibson                                    39 (153 to 156)

                                           Conducted on July 17, 2018
                                                         153                                                      155
1 each of those exhibits are documents that you                1     Q. After that first day that you were
2 reviewed on the RMS system the first time that you           2 reading reports, did you take any other steps to
3 looked at the Cory Lovelace reports?                         3 review or investigate the Clyde Jackson case?
4      A. Yes, ma'am.                                          4     A. I actually have worked on the Clyde
5      Q. All right. And are there any other                   5 Jackson case to try to attempt to apprehend the
6 documents besides what I've just shown you, Gibson           6 suspect in the case.
7 2 through Gibson 7, that you looked at on the RMS            7     Q. Okay. And what -- during what years have
8 system the first time you went through and looked            8 you done additional work on the Clyde Jackson case
9 at the reports?                                              9 since that first day that you looked at it on the
10     A. No.                                                  10 RMS system?
11     Q. So does what you have in front of you,               11    A. That was actually before I read it on the
12 Gibson 2 through Gibson 7, the sum total of                 12 RMS system.
13 everything you looked at on the computer during             13    Q. Okay. My question is: After you read
14 your first review?                                          14 about  Clyde Jackson's case on the RMS system, did
15     A. Yes.                                                 15 you take any further steps to conduct any
16     Q. How long did you spend looking at these              16 investigation or otherwise review the file in that
17 reports on the RMS system the first time you read           17 case?
18 through them?                                               18    A. Yes. We worked with the Department of
19     A. I don't know.                                        19 Corrections and did an overhear on the suspect, who
20     Q. More than a couple hours?                            20 was incarcerated on a separate case.
21     A. I don't know.                                        21    Q. When did you do that?
22     Q. Did you take any notes while you were                22    A. Probably 20 -- either 2014 or 2015.
23 reviewing reports that day?                                 23    Q. Other than doing that overhear, did you
24     A. I did not.                                           24 conduct -- did you do any other work on that
                                                         154                                                      156
1      Q. All right. Is there anything that would              1 investigation after you looked at the report on the
2 refresh your memory about how long you spent                 2 RMS system?
3 reviewing these reports the first time you looked            3      A. I don't believe so.
4 at them?                                                     4      Q. At the time that you looked at the Clyde
5      A. No.                                                  5 Jackson report on the system, who was the lead
6      Q. When you're looking at reports in the RMS            6 detective on it?
7 system, are you able to -- well, let me ask you a            7      A. I think it's now Sergeant Dusch.
8 better question.                                             8      Q. And did you work with now Sergeant Dusch
9           When you're looking at reports on the RMS          9 on the overhear that you did in 2014 or 2015?
10 system, do you pull up each of these reports,               10     A. Yes. He and the ATF -- an ATF agent are
11 meaning, you know, Exhibits 2, 3, 4, et cetera, do          11 the ones that actually conducted the overhear.
12 you pull up each of those reports separately?               12     Q. Did you have any role or involvement in
13     A. Yes.                                                 13 the overhear?
14     Q. And the first time that you looked at                14     A. I had contacts through Department of
15 these reports, did you go back and forth, you know,         15 Corrections to basically try to get it set up, and
16 reading one report and then another and then going          16 then I determined where the suspect was at the
17 back to something you already looked at, et cetera?         17 time.
18     A. I don't recall if I did or not.                      18     Q. Did you do that by looking at the IDOC
19     Q. How many reports did you review that                 19 website to see where he was?
20 first time when you were sitting down and looking           20     A. Yes, ma'am.
21 at reports from the other two cases that you told           21     Q. Okay. Other than making calls about the
22 us you looked at as well?                                   22 overhears and looking him up on the website, is
23     A. I don't know how many reports were in                23 there any other work that you did on the Clyde
24 the -- are in the file.                                     24 Jackson case after you looked at the report on the
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 40 of 110
                                           Transcript of Adam Gibson                                40 (157 to 160)

                                           Conducted on July 17, 2018
                                                     157                                                      159
1 RMS system?                                              1 photos?
2     A. Not that I can recall, no.                        2      A. Either that same day or the next day.
3     Q. After you looked at the Antoine Hunt case         3      Q. Okay. And how much time did you spend
4 on the RMS system, is there any further work that        4 reviewing the photos?
5 you did on that investigation?                           5      A. I don't know.
6     A. Yes.                                              6      Q. Did you print any of those photos out
7     Q. What further steps did you take on the            7 from the computer to look at them?
8 Antoine Hunt investigation after you looked at it        8      A. I did.
9 on the RMS site?                                         9      Q. And did you take those photos home with
10    A. We've interviewed other individuals that          10 you to look at at home?
11 were possibly involved, and then one of the other       11     A. I have.
12 detectives interviewed numerous people as well as       12     Q. And the first time that you looked at
13 potential suspects.                                     13 them on the computer system, did you print them out
14    Q. At the time that you looked at the                14 at that point to take them home to look at them?
15 Antoine Hunt system on -- or the Antoine Hunt           15     A. I don't know if it was that day or not.
16 report on the RMS system, who was the lead              16     Q. After looking at the documents on the RMS
17 detective in that case?                                 17 system   -- or looking at the reports on the RMS
18    A. I don't know.                                     18 system and then looking at the photos, what is the
19    Q. Did you work with whoever that person was         19 next thing that you did with respect to Cory
20 on the additional steps that you took in the            20 Lovelace's death?
21 Antoine Hunt case after you'd read it, read the         21     A. Went and spoke to Chief Copley.
22 reports on the RMS system?                              22     Q. All right. And when did you speak with
23    A. I didn't work with that detective, no.            23 Chief Copley?
24    Q. Okay. After you looked at the Antoine             24     A. It would have been early January.
                                                     158                                                      160
1 Hunt report on the system, did you become the lead       1      Q. Did you speak with anyone else about
2 detective in that case?                                  2 anything related to Cory Lovelace between when you
3      A. No.                                              3 spoke with Chief Copley and when you finished
4      Q. After you looked at the Antoine Hunt case        4 looking at the photographs on your computer?
5 on the RMS system, did you talk with whoever the         5      A. Can you ask me that again?
6 lead detective had been about any aspect of that         6      Q. Sure. Between when you finished looking
7 investigation?                                           7 at the photographs on your computer -- you just
8      A. I don't recall if I talked to anybody            8 told us that you pulled those up after you looked
9 about it or not.                                         9 at --
10     Q. Is there anything that would refresh your        10     A. Right.
11 memory about whether you did?                           11     Q. (Continuing) -- the RMS, right?
12     A. No.                                              12     A. Yes.
13     Q. So you said that you looked at the               13     Q. So between when you did that and when you
14 reports about the Cory Lovelace death in the system     14 talked to Chief Copley, did you do anything else
15 and then you said you looked at the photos; is that     15 with respect to the Cory Lovelace case?
16 correct?                                                16     A. No.
17     A. Yes.                                             17     Q. All right. And why is the next thing you
18     Q. What steps did you have to take to get           18 did to talk with Chief Copley?
19 the photos to look at them?                             19     A. Spoke to him about what was -- I asked
20     A. They are also on the computer.                   20 him first if he had actually ever seen the photos,
21     Q. And are they in a separate part of the           21 and he said no; and then after looking at the
22 computer  system?                                       22 photos, we talked about having Dr. Denton review
23     A. Yeah.                                            23 the autopsy.
24     Q. When did you actually review those               24     Q. Whose idea was it for Dr. Denton to
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 41 of 110
                                          Transcript of Adam Gibson                                 41 (161 to 164)

                                          Conducted on July 17, 2018
                                                    161                                                        163
1 review the autopsy?                                     1 for instance, at a crime scene?
2      A. I asked him if we could send the autopsy        2      A. Yes.
3 to Dr. Denton to review.                                3      Q. Did you get some training if what rigor
4      Q. Is there a particular reason why you            4 mortis is?
5 wanted to send the autopsy to Dr. Denton?               5      A. Yes.
6      A. Because he was someone that had been            6      Q. And did you get any training in any other
7 discussed by other colleagues in the lead homicide      7 sort of basic concepts of pathology?
8 investigations class as being a good forensic           8      A. Yeah, lividity, just obviously the basic
9 pathologist and that he had reviewed other cases        9 things.
10 for them.                                              10     Q. Okay.
11     Q. Were there any other pathologists who           11     A. Those are all things that I was already
12 were mentioned in your lead forensics class as         12 familiar with. Because I was a patrol officer, I
13 being good besides Dr. Denton?                         13 responded to hundreds of deaths throughout my
14     A. None that I recall.                             14 career also.
15     Q. Was there anyone mentioned in your lead         15     Q. Okay. Prior to reading Dr. Bowman's
16 forensics class as being a pathologist that you        16 report, had you ever received any training or
17 should avoid?                                          17 reviewed any materials that gave you any
18     A. I don't believe so, no.                         18 information about something called tache noir,
19     Q. At the time that you talked to Chief            19 T-A-C-H-E, two words, N-O-I-R?
20 Copley, had you reviewed Dr. Bowman's original         20     A. Prior to that, no.
21 autopsy report?                                        21     Q. Okay. Had you -- have you subsequently
22     A. I believe I had, yes.                           22 had any training or reviewed any material that have
23     Q. And did you have questions about her            23 given you an understanding of what tache noir is?
24 report?                                                24     A. I have.
                                                    162                                                        164
1       A. I did.                                         1       Q. This is something that was discussed at
2       Q. All right. Before you talked to                2 the trial of this case; is that right?
3  Dr.  Denton, what were the questions that you had      3       A. Yes, ma'am.
4 about Dr. Bowman's report?                              4       Q. All right. Prior to trial, had you ever
5       A. I didn't necessarily have questions about      5 discussed the concept of tache noir with anyone?
6 her report. I had questions about things that she       6       A. Prior to the trial I had discussed it
7 had put in her report where she included in her         7 with the doctors, yes.
8 synopsis that the signs of death were not               8       Q. Which doctors did you discuss tache noir
9 consistent with the timeframe given and indicated       9 with?
10 also that there were suspicious or traumatic           10      A. Dr. Baden. Actually we talked about
11 findings of the injury to the underside of the top     11 it -- all of them at some point spoke about it.
12 lip.                                                   12      Q. Prior to -- well, let me ask you this.
13      Q. Were there any other things that you had       13          So you had your discussion with the chief
14 questions about after reviewing her autopsy report     14 and you asked if this case could go to Dr. Denton,
15 other than the things you just identified?             15 and I take it that the chief agreed that it could;
16      A. Not that I can remember at this time, no.      16 is that right?
17      Q. Okay. Did you -- let me ask you this.          17      A. Yes.
18        At the time that you reviewed                   18      Q. All right. And how soon after you talked
19 Dr.  Bowman's   report, had you had any training in    19 with  the chief did you talk with Dr. Denton?
20 pathology?                                             20      A. I actually didn't talk to Dr. Denton. I
21      A. No.                                            21 talked to Coroner Keller, who took the information
22      Q. When you took your lead homicide               22 to Dr. Denton.
23 investigator class, did they talk at all about         23      Q. How soon after you talked with the chief
24 basic pathology issues that you might encounter,       24 did you talk with Coroner Keller about this?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 42 of 110
                                          Transcript of Adam Gibson                                   42 (165 to 168)

                                          Conducted on July 17, 2018
                                                     165                                                           167
1      A. I would say within a week probably.              1 were included.
2      Q. Did you talk with Coroner Keller about           2      Q. So at the time you talked to Chief Copley
3 any of the questions that you had about this case?       3 about Dr. -- your concerns about Dr. Bowman's
4      A. I can't recall specific conversation, but        4 conclusions you hadn't read the autopsy report?
5 I would assume that I would have, yes.                   5      A. Yes, I had.
6      Q. Okay. In that conversation, did -- well,         6      Q. Well, I thought you just said it wasn't
7 let me ask you this.                                     7 on the computer?
8         You had already -- you talked with               8      A. It's not on the computer.
9 Coroner Keller sometime in late December about the       9      Q. Okay. So where did you access it before
10 case, correct?                                          10 you talked with Chief Copley?
11     A. Yes.                                             11     A. From the records file.
12     Q. Was that before or after you looked at           12     Q. Okay. So you did pull the records file
13 the reports on the RMS system?                          13 before you talked to Chief Copley?
14     A. That was after I had looked at the               14     A. Yes, that's what I said. I said it was
15 reports.                                                15 either directly after or directly before.
16     Q. Okay. So there was a step you took               16     Q. Okay. So now is it your conclusion that
17 between   when you looked at the reports and when you   17 it must have been before because you definitely
18 talked to Chief Copley then, correct?                   18 read the autopsy report before you talked to Chief
19     A. Yes.                                             19 Copley?
20     Q. Okay. And that was talking to Coroner            20     A. Yes, ma'am.
21 Keller?                                                 21     Q. Okay. So did you review it just before
22     A. Right.                                           22 you talked to Chief Copley?
23     Q. Okay. So is there anything else you did          23     A. What do you mean "just before"?
24 between when you looked at the reports and when you     24     Q. Well, did you pull the box just before
                                                     166                                                           168
1 talked to Chief Copley other than talking to             1 you talked to Chief Copley?
2 Coroner Keller?                                          2      A. No. It would have been with the days
3      A. No, ma'am.                                       3  prior.
4      Q. Were there any parts of the case file            4      Q. Okay. Did you have to submit like a
5 that -- about the work that had previously been          5 request for somebody to go pull the box for you?
6 done in the case that weren't previously available       6      A. No.
7 to you on the computer?                                  7      Q. Did you go pull it yourself?
8      A. No. There is no officers' notes or               8      A. I don't know if I pulled it myself or if
9 anything like that. RMS is just strictly what's          9 I had somebody from records pull it.
10 dictated in the officers' reports.                      10     Q. Okay. So did you -- you developed your
11     Q. So did you ever go to any part of the            11 questions about the autopsy report after you had
12 police station to pull a box related to the prior       12 actually looked at the autopsy report, correct?
13 investigation?                                          13     A. Yes.
14     A. Later on, yes.                                   14     Q. And that's whenever -- from whenever you
15     Q. All right. When did you do that?                 15 pulled the box?
16     A. I don't know if that was -- it was               16     A. Yes.
17 probably after that I had talked to Chief Copley,       17     Q. Okay. What is it about what you saw in
18 but it's possibly before.                               18 the reports or the photos that made you want to go
19     Q. Okay. And when you went and pulled the           19 pull the box?
20 box, what was in the box that you hadn't seen on        20     A. Well, you look at the photos, you have
21 the computer?                                           21 the obvious hands raised in the air, which is an
22     A. The autopsy report is not on the                 22 unnatural position, her lips were very dark in the
23 computer. And I think that was it. Because at the       23 photos, you saw the drying of the eyes. It just --
24 time you didn't have any handwritten notes that         24 her position appeared unnatural.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5             Page 43 of 110
                                         Transcript of Adam Gibson                                 43 (169 to 172)

                                         Conducted on July 17, 2018
                                                   169                                                       171
1      Q. And was it unnatural to you based on your      1      Q. So none of those photos depict how she
2 experience as a police officer?                        2 looked when the first responders got there,
3      A. In all of the bodies that I have seen in       3 correct?
4 my 20-year career, I have never seen a person with     4          MR. HANSEN: Object to form.
5 their arms raised in the air after death.              5          Go ahead, you can answer.
6      Q. Okay. Did you ultimately -- well, have         6          THE WITNESS: None of the photos depict
7 you ever reviewed Paramedic Ballard's testimony        7 prior to the EKG leads.
8 from the second trial in this case?                    8 BY MS. THOMPSON:
9      A. I did.                                         9      Q. Right.
10     Q. And you remember being asked some              10     A. Correct.
11 questions   about Paramedic Ballard during your       11     Q. Okay. And when you were reviewing the
12 testimony in the second trial?                        12 photos for the first time, did you notice the leads
13     A. I do.                                          13 in the photos?
14     Q. And you remember being asked about             14     A. Yes.
15 whether you were aware that Paramedic Ballard said    15     Q. Okay. So it was your understanding from
16 that her hands weren't in the air when they got       16 the very beginning that these photos depicted how
17 there?                                                17 she looked after the paramedics had tried to revive
18         MS. EMERY: Objection. Misstates the           18 her, correct?
19 testimony.                                            19     A. But I had read Mr. Lovelace's statements
20         But you can answer.                           20 prior to even seeing the photos.
21 BY MS. THOMPSON:                                      21     Q. Okay. But that wasn't my question. My
22     Q. Let me ask you this question. What is          22 question was: When you looked at the photos, you
23 your understanding of what Paramedic Ballard          23 understood that the photos did not depict how her
24 testified to at the second trial?                     24 hands looked when the first responders got there,
                                                   170                                                       172
1      A. That he raised her arm to put an EKG lead      1 correct?
2 on.                                                    2      A. The photos did depict the description
3      Q. Okay. And did it change your view of the       3  that  was included in the reports.
4 position of her hands when the responding officers     4      Q. Okay. But my question was a little
5 got there to learn about what Paramedic Ballard had    5 different. When you reviewed the photos for the
6 testified to at the trial?                             6 first time, you noticed the EKG leads in the
7      A. No, ma'am.                                     7 pictures, correct?
8      Q. And why didn't it?                             8      A. Yes.
9      A. Because Mr. Lovelace himself said her          9      Q. Okay. And so you understood that those
10 arms were raised when he found her, the first         10 photos depicted her body as it appeared after the
11 person that ever laid eyes on her, the first          11 paramedics had tried to revive her, correct?
12 officers that walked in the room said her arms were   12     A. Yes.
13 raised, the first paramedics that were in the room    13     Q. And is it your testimony, as you sit here
14 said her arms were raised, the first firefighters     14 today, that you don't believe, based on everything
15 that were in the room said her arms were raised,      15 that you've looked at in this case, that her hands
16 the coroner described her arms as being raised in     16 moved at all between when the paramedics first got
17 an unnatural position, and the photos depict her      17 there and when they did the work they did to try to
18 arms raised in an unnatural position.                 18 revive her?
19     Q. Well, some of the photographs were taken       19     A. I believe that all the statements are
20 after the EKG work has been done, correct?            20 consistent that her hands were raised that's
21     A. Yes, the leads were still on her.              21 depicted in the photos.
22     Q. In fact, all of them are after the EKG         22         MS. THOMPSON: Can you read my question
23 work was done, right?                                 23 back.
24     A. Yes.                                           24         (Record read.)
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                  Page 44 of 110
                                          Transcript of Adam Gibson                                   44 (173 to 176)

                                          Conducted on July 17, 2018
                                                       173                                                      175
1          THE WITNESS: I don't believe that they            1      Q. So it's your assumption from what you
2 moved.                                                     2 reviewed that when the paramedics got there they
3 BY MS. THOMPSON:                                           3 knew these efforts were not going to be successful?
4      Q. And do you believe that Paramedic                  4      A. Yes, ma'am.
5 Ballard's testimony at the second trial is                 5      Q. Because she was clearly dead?
6 inaccurate?                                                6      A. Correct.
7          MS. EMERY: Objection; relevance.                  7      Q. When those leads are attached, you saw in
8 BY MS. THOMPSON:                                           8 the photos that there are some on the neck and some
9      Q. You can answer the question.                       9 on the torso, correct?
10     A. I don't know if I would say that it's              10     A. Yes.
11 inaccurate  or mistaken.                                  11     Q. And you saw that her -- she had -- her
12     Q. Do you believe it's one of the two,                12 clothing had to be moved somewhat to get those
13 either inaccurate or mistaken?                            13 leads on, right?
14     A. I do believe that.                                 14     A. Yes.
15     Q. When did -- when you interviewed                   15     Q. All right. And the one at the neck was
16 Paramedic Ballard, did you ask him about the work         16 sort of up by her shoulder, correct?
17 that the paramedics did to try to revive Cory             17     A. Yeah, it wasn't on her neck. I think it
18 Lovelace?                                                 18 was actually on her collar bone or somewhere in
19     A. Yes.                                               19 that area (indicating).
20     Q. And what did he tell you about that when           20     Q. You are sort of indicating at the lapel
21 he spoke to you?                                          21 area of the jacket?
22     A. That basically they put the EKG on and             22     A. Yeah, just below the collar bone.
23 that she showed asystole rhythm.                          23     Q. Okay. And someone had to get -- someone
24     Q. All right. Did you ask him about whether           24 had to work in her shoulder area to get that lead
                                                       174                                                      176
1 they had to move the body to put the leads on?             1 attached to where the collar bone is, right?
2      A. No.                                                2      A. They would have had pull her shirt down,
3      Q. Okay. Is that something that was just              3  yeah.
4 not discussed -- was that topic discussed between          4      Q. Okay. When you interviewed Cole Miller,
5 you and Paramedic Ballard at all during your               5 did you ever discuss with him the specifics about
6 conversation with him?                                     6 how the first responders tried to revive Cory
7      A. No.                                                7 Lovelace?
8      Q. Have you been present at the scene when a          8      A. Cole Miller said that all he did when he
9 person who seems to be deceased, there were                9 got in there was grabbed her arm to check for a
10 nevertheless efforts taken to try to revive them?         10 pulse and that immediately upon touching her he
11     A. Yes.                                               11 noticed that she was cool to the touch and that she
12     Q. All right. And one of the things that              12 was stiff, and then that was when the paramedics
13 has to be done is those leads have to be attached,        13 arrived.
14 correct?                                                  14     Q. Okay. And did you have an understanding
15     A. Typically they move -- one of the first            15 from Paramedic Ballard as to who was present when
16 things they do, especially if a person is in bed,         16 the efforts were made to try to revive her?
17 is move them to the floor.                                17     A. Yes. There was another paramedic or EMT
18     Q. And that wasn't done here?                         18 that was with them.
19     A. No.                                                19     Q. And did you talk to the other paramedic
20     Q. Do you have any explanation for why she            20 or EMT?
21 wasn't moved to the floor?                                21     A. Yes, ma'am.
22     A. Just for that reason, that he showed --            22     Q. All right. And did you include your
23 that they showed an asystole rhythm and also she          23 summary of what that person told you in your death
24 was described as cool to the touch.                       24 investigation summary?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 45 of 110
                                          Transcript of Adam Gibson                                     45 (177 to 180)

                                          Conducted on July 17, 2018
                                                        177                                                       179
1      A. No.                                                 1     A. Lieutenant Dreyer.
2      Q. And is there a reason you didn't?                   2     Q. And then was there anyone in the sort of
3      A. Because his information was basically the           3 chain of command between Lieutenant Dreyer and
4 same as Paramedic Ballard, and he also said that            4 Chief Copley?
5 he -- if I remember correctly, that Bill Ballard is         5     A. Two deputy chiefs.
6 the one that did everything because of the limited          6     Q. Who were those two deputy chiefs?
7 space in the room.                                          7     A. Doug VanderMaiden and Shannon Pilkington.
8      Q. All right. So if there was someone who              8     Q. And Doug VanderMaiden was the deputy
9 would know about how the EKG pads were applied, it          9 chief of patrol; is that correct?
10 would be Bill Ballard?                                     10 A. Deputy Chief of operations.
11     A. Yes, I'm certain he is the one that put             11 Q. Okay. And what did his job entail in
12 them on.                                                   12 operations?
13        MS. THOMPSON: Let's go off the record               13 A. Operations is the patrol side of the
14 for one second.                                            14 department.
15        (Discussion held off the record.                    15 Q. And what was Ms. Pilkington's area of
16        THE VIDEOGRAPHER: We are going off the              16 authority?
17 record.  The time is 12:13.                                17 A. Mr. Pilkington.
18        (Whereupon a lunch recess was taken.)               18 Q. I'm sorry, Mr. Pilkington, excuse me. I
19        THE VIDEOGRAPHER: Here begins media                 19 didn't catch the first name. Thanks for correcting
20 number 3. We are back on the record. The time is           20 me.
21 13:06.                                                     21 A. Shannon, but it's a mister.
22        MS. THOMPSON: Detective Gibson, while we            22 Q. All right. What was Mr. Pilkington's
23 were on the break, your counsel and I conferred,           23 area of authority?
24 and I think we have an agreement that while, you           24 A. He is the deputy chief of administration.
                                                        178                                                       180
1 know, we would take the position that we have the           1      Q. Okay. You would agree with me that
2 right today to ask you questions that would relate          2 Curtis Lovelace was arrested in August of 2014,
3 to the punitive damages sought in this case, which          3 correct?
4 would be questions primarily about your financial           4      A. Yes.
5 circumstances, that we will not ask those questions         5      Q. And who made the decision to arrest
6 today and that if this matter proceeds to trial             6 Mr. Lovelace?
7 your counsel and I would confer and determine an            7      A. It was a Grand Jury indictment.
8 appropriate way for us to get information related           8      Q. Okay. Who made the decision to arrest
9 to your finances. That's our agreement with the             9 Mr. Lovelace at the time he was arrested? And let
10 understanding by your counsel that you would               10 me ask that question in a better way.
11 cooperate in getting that discovery later.                 11         The Grand Jury returning an indictment
12         Is that our agreement, Counsel?                    12 meant that there was the authority under the law to
13         MS. EMERY: That's our agreement.                   13 proceed with charging Mr. Lovelace with the murder
14 BY MS. THOMPSON:                                           14 of his then wife, correct?
15     Q. I want to take you to August of 2014. In            15     A. Yes.
16 August   of 2014, Detective Gibson, who was your           16     Q. Who made the decision that -- about the
17 immediate supervisor?                                      17 timing of when Mr. Lovelace would be arrested?
18     A. Sergeant Summers.                                   18     A. It was a decision after the indictment
19     Q. And then was Sergeant Summers's                     19 was  issued to make the arrest.
20 supervisor Lieutenant Dreyer?                              20     Q. And who participated in that decision?
21     A. No, Lieutenant Dreyer is -- was the                 21     A. It would have been Lieutenant Dreyer.
22 supervisor   of investigations.                            22 Basically  once an indictment is issued, then you
23     Q. Was there someone that Sergeant Summers             23 try to serve it.
24 directly reported to?                                      24     Q. Is the goal once an indictment has been
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 46 of 110
                                          Transcript of Adam Gibson                                  46 (181 to 184)

                                          Conducted on July 17, 2018
                                                    181                                                            183
1 issued to arrest somebody as quickly as possible?       1      Q. Why?
2      A. Typically.                                      2      A. Basically to speak to them about what
3      Q. And was that the -- was that what you           3 they remembered and their statements from that day.
4 were trying to accomplish in this case in terms of      4 And the fact that Larson had never been
5 arresting Mr. Lovelace?                                 5 interviewed.
6      A. Yes.                                            6      Q. Did you believe that the interviews that
7      Q. Okay. Did you confer with anyone about          7 Logan Lovelace and Lincoln Lovelace had given
8 the timing of when he would be arrested?                8 closer in time to when their mom was -- when their
9         MR. HANSEN: You mean like the date and          9 mom died that there was something inaccurate about
10 hour and that kind of stuff?                           10 the information that they reported at that time?
11        MS. THOMPSON: Did you understand my             11     A. No, I don't think there was anything
12 question?                                              12 inaccurate.
13        MR. HANSEN: I'll object to the form then        13     Q. Well, if they had already been
14 if we are  going to -- okay. I object to the form.     14 interviewed and you didn't believe that information
15        THE WITNESS: I guess are you talking            15 was inaccurate, why did you believe they needed to
16 specifically was it -- when was it or who decided      16 be interviewed again?
17 that he was arrested at 12:00 o'clock, 1:00            17     A. Because there was inconsistencies in
18 o'clock, whatever, that day?                           18 their statements at the time even.
19 BY MS. THOMPSON:                                       19     Q. Okay. So did you believe that those
20     Q. Well, my question is: Did you talk with         20 inconsistencies indicated something about their
21 anybody about the fact that the Grand Jury had         21 memories was wrong?
22 returned an indictment and now there would be, you     22     A. I'm not saying their memory was wrong at
23 know, steps taken to arrest Mr. Lovelace?              23 all. That's why I wanted to talk to them to
24     A. Yes, the supervisors.                           24 basically confirm what their details were.
                                                    182                                                            184
1       Q. And is that Summers and Copley and             1      Q. Am I right in -- well, let me ask you
2 Dreyer?                                                 2 this.
3       A. It would have been Lieutenant Dreyer. I        3          Did you believe that it was -- that if
4 don't believe Sergeant Summers was there that day.      4 you had asked either of their parents permission to
5       Q. Okay. Is there anyone you talked with          5 interview them that their parents would have said
6 about the logistics of making that arrest besides       6 no?
7 Lieutenant Dreyer?                                      7          MS. EMERY: I object to the form of the
8       A. There were other detectives that were          8 question.
9 involved.                                               9          If you understand, go ahead.
10      Q. Who else was involved?                         10         THE WITNESS: Well, considering that
11      A. Doug McQuern, and I'm not sure if it was       11 their father was the suspect in the investigation
12 Detective VanderBol. There were two or three other     12 that had not been released -- or the
13 people.                                                13 reinvestigation had not been released, it would not
14      Q. At the time that the Grand Jury returned       14 have been practical to notify them that there was a
15 its indictment, you had interviewed Lindsay            15 reinvestigation occurring.
16 Lovelace, correct?                                     16 BY MS. THOMPSON:
17      A. I had.                                         17     Q. Well, let me ask you this. You
18      Q. Okay. Had you interviewed any of Curt's        18 ultimately did interview Logan and Lincoln and
19 sons?                                                  19 Larson Lovelace, correct?
20      A. No.                                            20     A. Yes.
21      Q. Was interviewing his sons something that       21     Q. Did you ask the permission of either of
22 you   wanted to accomplish as part of your             22 their parents before you interviewed them?
23 investigation?                                         23     A. No.
24      A. Yes.                                           24     Q. And did you inform either Curtis Lovelace
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 47 of 110
                                          Transcript of Adam Gibson                                     47 (185 to 188)

                                          Conducted on July 17, 2018
                                                        185                                                       187
1 or Christine Lovelace that you were -- that their           1      Q. Did you -- well, let me ask you this.
2 children were going to be detained to be                    2          How did you go about deciding the timing
3 interviewed?                                                3 of when you were going to interview Logan, Lincoln,
4      A. No.                                                 4 and Larson?
5      Q. And why did you not inform either of them           5      A. It was discussed the morning of the Grand
6 that their children were going to be detained to be         6 Jury. After the Grand Jury I spoke with
7 interviewed?                                                7 Mr. Parkinson about it. I spoke with Lieutenant
8      A. One, I did not know the relationship                8 Dreyer, Deputy Chief VanderMaiden. We all spoke
9 between Christine and the boys at the time, that            9 about initially having the kids out of class when
10 there was an adoption.                                     10 he was arrested and then eventually interviewing
11     Q. Is there any other reason you didn't                11 them about their recollection.
12 inform their parents?                                      12     Q. So did all the people you just identified
13     A. No.                                                 13 participate in the decision making about how the
14     Q. At what point, is it your testimony                 14 boys were going to be pulled out of class and
15 today, that you learned that Christine Lovelace            15 interviewed?
16 was -- had adopted the boys formally?                      16     A. And Sergeant Grott.
17     A. It was at some point in a conversation              17     Q. Sorry, which sergeant?
18 with Marty Didriksen.                                      18     A. Grott.
19     Q. At the time that Curtis was arrested, you           19     Q. Can you spell that for the court
20 knew that he and Christine were married, correct?          20 reporter?
21     A. Yes.                                                21     A. Sure. G-R-O-T-T.
22     Q. Did you have any -- well, let me ask you            22     Q. All right. Is there anyone else besides
23 this.                                                      23 those people that you've identified that
24        At the time that Curtis was arrested, did           24 participated in decisions about the boys?
                                                        186                                                       188
1 you believe that Christine Lovelace did not have            1      A. I don't believe so at this time.
2 any legal relationship with the boys?                       2      Q. Is it your understanding, as you sit here
3      A. I did not.                                          3  today, that it is lawful for a police officer to
4      Q. And did you take any steps to learn                 4 detain a juvenile without probable cause to believe
5 whether or not she had a legal relationship with            5 that that juvenile has committed a crime?
6 the boys before you detained them?                          6         MS. EMERY: Objection; calls for a legal
7      A. No.                                                 7 conclusion.
8      Q. At the time that you detained the boys,             8         You can answer as to your understanding.
9 did you believe that it was appropriate for you to          9         THE WITNESS: I'm sorry, could you repeat
10 detain them in order to interview them without             10 that?
11 informing Curtis Lovelace because Curtis Lovelace          11        MS. THOMPSON: Sure. Could you reread
12 was the subject of your investigation?                     12 the question, please.
13     A. Yes. He was the suspect.                            13        (Record read.)
14     Q. All right. And why did you believe that             14        THE WITNESS: You can detain people
15 the fact that he was the suspect meant that you            15 without probable cause, but in this case it began
16 didn't have to seek the permission of a parent             16 out of a mere concern for the kids at school, and
17 before interviewing them?                                  17 then they were brought to the station where Curtis
18     A. You don't have to seek the permission of            18 and Christine were, and then ultimately they were
19 a parent   to interview a juvenile as a witness.           19 turned over to Christine and eventually she gave
20     Q. And is that your belief based on your               20 them to George and Maureen Crickard.
21 training and experience in the Quincy Police               21 BY MS. THOMPSON:
22 Department?                                                22     Q. At the time that the boys were turned
23     A. Yes. As a witness, you don't have to                23 over to Christine, did you -- at that point did you
24 have the permission of a parent.                           24 know that she had adopted them?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                   Page 48 of 110
                                            Transcript of Adam Gibson                                    48 (189 to 192)

                                            Conducted on July 17, 2018
                                                         189                                                       191
1      A. I don't believe I did, no.                           1 police station to be interviewed?
2      Q. Why did you turn kids over to a person               2       A. No.
3 that didn't have any legal relationship to them?             3       Q. Did you discuss that in any of your
4      A. Because that's who they lived with.                  4 planning meetings with any of the rest of the
5      Q. At the time that you released the boys               5 supervisory chain that you talked with about making
6 into Christine's custody, is it your testimony, as           6 the plans for these interviews?
7 you sit here today, that you did not believe that            7       A. No.
8 she had any legal relationship to them?                      8       Q. Did you have any plan for what to do if
9      A. I don't recall being aware that she                  9 Logan Lovelace said I don't want to talk to you?
10 adopted them before that day.                               10      A. No. If he would have said he didn't want
11     Q. When you -- well, let me ask you this.               11 to  talk to us, then I wouldn't have talked to him.
12        You were not present at any of the boys's            12      Q. Well, did you ask -- did you ask Logan
13 schools when they were pulled out of class; is that         13 Lovelace if he wanted to be at the police station
14 correct?                                                    14 talking to you?
15     A. Correct.                                             15      A. No. And he never said he didn't.
16     Q. Did you talk with anyone at the schools              16      Q. Did you ask Lincoln Lovelace at any point
17 about how that was going to be accomplished?                17 if he wanted to speak with you?
18     A. No.                                                  18      A. No.
19     Q. Who did?                                             19      Q. Did you ask Larson Lovelace at any point
20     A. I'm not sure.                                        20 if wanted to speak with you?
21     Q. Was there somebody who -- at the police              21      A. No.
22 department whose responsibility it was to set up            22      Q. Did you hear any other police personnel
23 the boys getting pulled out of class?                       23 at any point ask any of the boys if they wanted to
24     A. Sergeant Grott basically oversees the                24 be interviewed?
                                                         190                                                       192
1 school resource officers, or at the time he did.             1      A. I wasn't around them the whole entire
2      Q. So is it your belief that he is the                  2 time.
3  person  who did that in this case?                          3      Q. But from what you observed, did you
4      A. I can't say with 100 percent certainty.              4 observe anyone asking them if they wanted to be
5 All I can say it would be an assumption.                     5 interviewed?
6      Q. Who made the decision that the boys were             6      A. No.
7 going to be brought to the police station to be              7      Q. Did you see -- well, let me ask you this.
8 interviewed?                                                 8          At some point at the station you and
9      A. That was a discussion amongst all of us.             9 Detective Biswell interviewed the boys; is that
10     Q. And is it among -- when you say among all            10 right?
11 of us, are those the people that you identified             11     A. Yes.
12 before that were in the supervisory chain and that          12     Q. And did you see any of the boys at the
13 participated in this investigation at the Quincy            13 station before they actually went into the
14 Police Department?                                          14 interview room to be interviewed by you?
15     A. Yes. And it's also something that I had              15     A. I don't believe so.
16 spoken   to Mr. Parkinson about.                            16     Q. Did you see -- well, let me ask you this.
17     Q. Okay. And what did Mr. Parkinson tell                17         During Logan Lovelace's interview with
18 you about interviewing the boys?                            18 you at the police station, what was his demeanor?
19     A. That it was a good idea.                             19     A. Calm, laid back.
20     Q. Did he tell you that he believed that the            20     Q. Did it seem to you like he was at all
21 boys could be detained in order to be interviewed?          21 concerned about being at the police station?
22     A. That was not discussed.                              22     A. No.
23     Q. All right. Did you discuss with him what             23     Q. And is your -- what was Lincoln
24 would happen if the boys didn't want to come to the         24 Lovelace's demeanor when you were interviewing him?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                    Page 49 of 110
                                           Transcript of Adam Gibson                                  49 (193 to 196)

                                           Conducted on July 17, 2018
                                                         193                                                    195
1      A. The same.                                            1      A. Yes.
2      Q. And is it your testimony he was not at               2      Q. All right. And you mentioned the
3 all concerned about being at the station and being           3 Crickards. What is the basis of your belief that
4 interviewed?                                                 4 after Christine -- after you released the boys into
5      A. He did not say anything to us, no.                   5 Christine's custody that she in turn gave the boys
6      Q. Okay. And when you interviewed Larson                6 to the Crickards?
7 Lovelace, what was his demeanor?                             7          MR. HANSEN: Object to the form. I think
8      A. Again, calm and jovial.                              8 that mischaracterizes his prior testimony.
9      Q. It's your testimony that he was jovial?              9          Subject to that, go ahead and answer.
10     A. Yes.                                                 10         MS. THOMPSON: Are you representing --
11     Q. Can you describe to me how Larson was                11         MR. HANSEN: I can object any time I want
12 jovial in your interview with him?                          12 to.
13     A. He was just relaxed and that was it.                 13         MS. THOMPSON: But you are instructing --
14     Q. Do you have any other -- is there any                14 you  are instructing the witness how to answer.
15 other description you can give of how he was jovial         15         MR. HANSEN: I didn't instruct him to
16 other than he was relaxed?                                  16 anything, Tara. You can go back and read.
17     A. No.                                                  17         MS. THOMPSON: You said you can go ahead
18     Q. Did you joke why with Larson Lovelace                18 and answer.
19 during his interview?                                       19         MR. HANSEN: That's right. He can go
20     A. A little bit.                                        20 ahead and answer subject to my objection.
21     Q. What did you joke about?                             21         MS. THOMPSON: All right. Can you reread
22     A. I don't recall specifically. Something               22 the question for the witness, please.
23 about his birthday coming up.                               23         MR. HANSEN: If you've got a problem with
24     Q. Any other joking that you remember during            24 that, I'm going to keep objecting, so I mean, you
                                                         194                                                    196
1 the interview?                                               1 know, we can do it however you want to do it.
2      A. Not at this time, no.                                2         MS. THOMPSON: I think we will both
3      Q. After you had interviewed the boys, you              3  represent our interests on the record at this
4 informed them and Christine Lovelace that Curt had           4 point.
5 been charged with murder, correct?                           5         MR. HANSEN: Exactly. Exactly.
6      A. Yes.                                                 6         MS. THOMPSON: Can you read the question
7      Q. And where were you when you informed the             7 for the witness, please.
8 boys and Christine Lovelace that Curt had been               8         (Record read.)
9 charged with murder?                                         9         THE WITNESS: Because Christine stayed
10     A. I don't remember exactly where it was at.            10 behind and talked to me.
11     Q. Why -- do you remember what specifically             11 BY MS. THOMPSON:
12 you said in informing them that Curt had been               12     Q. What did you discuss with Christine when
13 charged with murder?                                        13 she stayed behind to talk to you?
14     A. I do not.                                            14     A. I don't believe Christine was in the room
15     Q. Why did you inform them that Curt had                15 when I talked to the boys about what their father
16 been  charged with murder?                                  16 had been arrested for. I talked to her
17     A. Because that's what happened.                        17 individually in the room directly across from the
18     Q. Well, what was the reason that you needed            18 watch commander's office and advised her what was
19 to inform them that that had occurred?                      19 going on.
20     A. Because I felt that I needed to tell them            20     Q. What did you tell her about what was
21 why they were there and what was going on.                  21 going on?
22     Q. Was it your belief that after the fact,              22     A. That Curtis had been arrested for murder.
23 after you had interviewed them, that was the time           23     Q. And is that a conversation that you had
24 to inform them as to what was going on?                     24 privately with her?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                  Page 50 of 110
                                          Transcript of Adam Gibson                                     50 (197 to 200)

                                          Conducted on July 17, 2018
                                                       197                                                        199
1      A. It was.                                            1      A. They were taken to the lobby.
2      Q. Who was present for your conversation              2      Q. Why were they taken to the lobby?
3 with the boys when you told them that their dad had        3      A. Because that's where everybody else was
4 been arrested and charged?                                 4 at.
5      A. I don't recall if anybody else was there.          5      Q. Who was in the lobby when they were
6 Possibly Detective Biswell. I don't remember for           6 brought out there?
7 sure.                                                      7      A. Christine and then George and Maureen
8      Q. So if you had that conversation with the           8 Crickard.
9 boys in front of other people, is there a reason           9      Q. And when the boys came out to the lobby,
10 you wouldn't have had that conversation with them         10 did -- at that point did you tell -- did you or any
11 privately?                                                11 other police officer tell the people assembled what
12        MS. EMERY: Objection to form.                      12 was going on?
13 BY MS. THOMPSON:                                          13     A. I don't know if I told them in the lobby
14     Q. You can answer the question.                       14 or  not.
15     A. Well, I did have it with them privately.           15     Q. Do you believe, as you sit here today,
16     Q. Well, as you sit here today, do you                16 that it would have been better for the Lovelace
17 specifically remember where you were when you told        17 boys to have learned from a different person than
18 the boys their dad had been arrested?                     18 you that their dad had been arrested for murder?
19     A. In the Quincy Police Department.                   19         MS. EMERY: Objection to form.
20     Q. Do you remember where in the department?           20         THE WITNESS: I can't say what's better.
21     A. I don't.                                           21 I can tell you what happened.
22     Q. All right. Do you remember who was                 22 BY MS. THOMPSON:
23 present?                                                  23     Q. Okay. So you have no opinion on whether
24     A. No, I don't.                                       24 it would have been -- well, let me ask you this.
                                                       198                                                        200
1       Q. Were the Crickards there?                         1         Do you have any opinion on whether it
2       A. No.                                               2 would be less emotionally difficult for the boys to
3       Q. Was -- were any other police personnel            3 learn their dad had been arrested for murder if
4 present besides Detective Biswell?                         4 that information came from someone other than you?
5       A. I answered that. I don't recall.                  5         MS. EMERY: Objection to form.
6       Q. Where was Christine when you told the             6         MR. HANSEN: Join.
7 boys that?                                                 7         THE WITNESS: I don't have an opinion.
8       A. I believe she was in the lobby.                   8 BY MS. THOMPSON:
9       Q. Is there a reason why you didn't call             9      Q. In your conversation -- so going back to
10 Christine in to have the boys have a concerned            10 your conversation with Christine Lovelace, how long
11 adult there when you told them their dad had been         11 did that conversation last?
12 arrested?                                                 12     A. Just a few minutes.
13          MS. EMERY: Object to the form.                   13     Q. All right. And do you remember what, if
14          THE WITNESS: No.                                 14 anything, she said to you during that conversation?
15 BY MS. THOMPSON:                                          15     A. I do.
16      Q. What was the boys's reaction to you               16     Q. What did she say?
17 telling them that their dad had been arrested?            17     A. I told her that Curtis had been arrested
18      A. They cried.                                       18 for murder, and her first comment was is what am I
19      Q. And after -- well, let me ask you this.           19 going to do for money.
20          After you told them that their dad had           20     Q. Did you have any response to her asking
21 been arrested, how much more time did you spend           21 you that question?
22 with them?                                                22     A. I did not.
23      A. Minimal.                                          23     Q. What if -- did she say anything else
24      Q. What did you do after you told them that?         24 besides asking about her finances?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 51 of 110
                                         Transcript of Adam Gibson                                51 (201 to 204)

                                         Conducted on July 17, 2018
                                                   201                                                      203
1      A. She answered a phone call, and while she       1      Q. And Doug McQuern was at the police
2 was on the phone she said that Curtis has been         2 station that day that Curt was arrested, correct?
3 arrested for murder, and then she stopped and said,    3      A. He was.
4 well, I guess that's what they are calling it now.     4      Q. Was the other juvenile detective there?
5      Q. Do you know who she was talking to on the      5      A. I don't remember if she was or not.
6 phone?                                                 6      Q. Did Doug have particular training on
7      A. I don't.                                       7 dealing with youth?
8      Q. Do you remember anything else about your       8      A. He has the same training I have as a
9 conversation with Christine other than what you        9 juvenile officer through the juvenile officer's
10 have just testified to?                               10 school.
11     A. I don't.                                       11     Q. When did you attend juvenile officer's
12     Q. Did you give her any other information         12 school?
13 during that conversation other than just to say       13     A. Well, the first time I went was September
14 that Curt had been arrested?                          14 11th  of 2001. That class got cancelled that
15     A. Not that I recall.                             15 morning, and I went back probably the months after.
16     Q. And what did Christine do after your           16     Q. How many people in the Quincy Police
17 conversation   with her?                              17 Department    have that juvenile officer training?
18     A. She left.                                      18     A. Probably close to all of us.
19     Q. And it's your testimony that at the time       19     Q. In your training as a juvenile officer,
20 that she left that the Lovelace boys had already      20 did you receive any -- well, let me ask you this.
21 left?                                                 21         Who conducted the juvenile officer
22     A. I believe so.                                  22 training that you attended?
23     Q. Do you know how it is that the Crickards       23     A. It's conducted by the Law Enforcement
24 came to be at the police station?                     24 Training and Standards Board.
                                                   202                                                      204
1      A. I don't.                                       1      Q. Okay. And in your training about dealing
2      Q. Do you know how it is that Christine           2 with youth, did you receive any training about
3  Lovelace   came to be at the police station?          3 dealing with the particular emotions and
4      A. I don't.                                       4 sensitivities of youth?
5      Q. Have you ever heard from any other person      5      A. I don't recall that being a particular
6 as to how the Crickards ended up there?                6 portion of the class. It was mainly about the
7      A. No.                                            7 juvenile law, the Juvenile Court Act.
8      Q. Did you know George and Maureen Crickard?      8      Q. Is there anyone in the Quincy Police
9      A. Yes.                                           9 Department that you're aware of that has any
10     Q. How did you know them?                         10 particular training on some of the sensitivities
11     A. He is a doctor and he is also active in        11 associated with dealing with youth?
12 the Y football.                                       12     A. The juvenile investigators go through --
13     Q. Did you know Maureen Crickard at all           13 I don't know what the class is, but it's basically
14 other than knowing her as George's spouse?            14 to interview the kids through CACs and different
15     A. Just knew of her, yeah.                        15 things like that.
16     Q. Okay. Did -- well, let me ask you this.        16     Q. Is that for interviewing youth who might
17        At the time that Curtis Lovelace was           17 have been the victims of abuse?
18 arrested, there were detectives in the Quincy         18     A. Yes.
19 Police Department who were responsible for juvenile   19     Q. And Detective McQuern had that training,
20 cases; is that right?                                 20 to your knowledge?
21     A. Yes.                                           21     A. Yes.
22     Q. Who were those people?                         22     Q. Do you have any other memory about what
23     A. The actual juvenile investigators were         23 happened at the police station with respect to
24 Doug McQuern and Cathy Martin.                        24 Logan, Lincoln, or Larson Lovelace after your
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 52 of 110
                                         Transcript of Adam Gibson                                   52 (205 to 208)

                                         Conducted on July 17, 2018
                                                     205                                                          207
1 interview with them other than what you've               1 the ability to review those calls?
2 testified to?                                            2      A. It's through a website.
3      A. Not at this time, no.                            3      Q. So you don't have to get physical copies
4      Q. And do you have any other memory of              4 of tapes or anything?
5 your -- any conversations you had with Christine         5      A. No, ma'am.
6 Lovelace at the police station other than what           6      Q. Am I right that you can log in at anytime
7 you've just testified to?                                7 and listen to any of the calls from the jail?
8      A. No, ma'am.                                       8      A. Yes.
9      Q. In your conversation with Christine, was         9      Q. And is that true even for the calls from
10 she upset?                                              10 a neighboring jail?
11     A. Yes.                                             11     A. Typically, no.
12     Q. And how did you determine that she was           12     Q. Okay. So for the time that Curtis was in
13 upset?                                                  13 pretrial custody in this case for most of that time
14     A. She was crying.                                  14 he was in the neighboring county's jail, right?
15     Q. Who left the interview -- well, let me           15     A. Yes.
16 start that question again.                              16     Q. So how were you able to listen to those
17         The room that you interviewed Christine         17 calls in the neighboring jail?
18 in, which of you left the room first when the           18     A. They established a log-in for us.
19 conversation was over?                                  19     Q. How did they work with you -- well, let
20     A. I have no idea.                                  20 me ask a different question.
21     Q. And what did you do after you spoke with         21         Did they e-mail you about establishing
22 Christine?                                              22 that website?
23     A. I don't know.                                    23         MS. EMERY: Object to the form.
24     Q. At the police station, did you hear              24         THE WITNESS: No. It was done by phone.
                                                     206                                                          208
1 anybody talking about words to the effect of a           1 BY MS. THOMPSON:
2 circle of trust?                                         2      Q. Okay. And was there some kind of like
3           MS. EMERY: Objection to the form.              3  user  name and password you entered to access the
4           Go ahead.                                      4 website where you could pull everything up?
5           THE WITNESS: No.                               5      A. Yes, ma'am.
6 BY MS. THOMPSON:                                         6      Q. Who else, if anyone, had access to that
7      Q. Did you hear Christine Lovelace say              7 same website?
8 anything about a circle of trust?                        8      A. Well, it's the same website, just
9      A. No.                                              9 different jails.
10     Q. Did you hear any other person talking            10     Q. Okay. Are you aware of anyone else that
11 about there being a circle of trust?                    11 had access to that same website to listen to Curt
12     A. That day, no.                                    12 Lovelace's calls?
13     Q. Did you hear that term at some point             13     A. Yeah, anybody could have.
14 later?                                                  14     Q. Anyone who had the log-in information?
15     A. Yes.                                             15     A. Right.
16     Q. When did you hear that term later?               16     Q. Have you ever learned that anyone else
17     A. On jail phone calls.                             17 besides you listened to Curtis Lovelace's calls
18     Q. All of Curtis Lovelace's telephone calls         18 through that website?
19 from   the jail were recorded; is that right?           19     A. No.
20     A. Yes.                                             20     Q. Did you ever talk with Ed Parkinson about
21     Q. And do you as a member of law enforcement        21 whether Ed Parkinson had listened to any of those
22 have   the ability to listen to those calls?            22 calls?
23     A. Yes.                                             23     A. I don't know. Not that I recall. But
24     Q. What is the mechanism by which you have          24 I'm sure it's possible at some point during the
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 53 of 110
                                           Transcript of Adam Gibson                                     53 (209 to 212)

                                           Conducted on July 17, 2018
                                                        209                                                        211
1 time period.                                                1 protect them.
2     Q. As you sit here today, do you have any               2       Q. Okay. And she was telling that to Curt?
3 memory of discussing with any prosecutor that that          3       A. Yes.
4 person was listening to Curtis Lovelace's jail              4       Q. All right. And so she was talking about
5 calls?                                                      5 the concept of a circle of trust in the context of
6     A. I can't answer yes or no. I honestly                 6 protecting the boys?
7 don't know.                                                 7       A. Yes.
8     Q. And when you say you don't know, does                8       Q. Had you ever heard that term before or
9 that mean that you don't remember?                          9 since in connection with the Cory Lovelace
10    A. Correct.                                             10 investigation other than on that call?
11    Q. Is there anything that would refresh your            11      A. I heard it several times on calls.
12 memory about whether or not you ever discussed with        12      Q. How many times did you hear it?
13 any prosecutor whether or not that person had              13      A. Several. I don't know an exact number.
14 access to listening to Curt's calls from the jail?         14      Q. Is the reason that you monitor the calls
15    A. No.                                                  15 of people that are in jail because you are trying
16    Q. Did you listen, to your knowledge, to                16 to determine if there is something incriminating
17 every minute of phone calls that Curtis Lovelace           17 they might say?
18 had from the Hancock County Jail?                          18      A. Yes.
19    A. No.                                                  19      Q. I mean, people know their calls are being
20    Q. How did you decide which of his calls or             20 recorded, but sometimes people say dumb things on
21 what portions of those calls to listen to?                 21 jail calls, correct?
22    A. There was really no decision process. I              22      A. A lot of times people say incriminating
23 would just listen.                                         23 things on phone calls.
24    Q. Is it fair to say you were doing it                  24      Q. Is there a reason why you didn't make an
                                                        210                                                        212
1 somewhat randomly?                                          1 effort to listen to more minutes of Curt's calls
2       A. Yes.                                               2 then?
3       Q. And is it fair to say you were doing it            3       A. I would assume it was just timing.
4 as you had time to do that?                                 4       Q. Is there someone else in the department
5       A. Yes.                                               5 you could have asked to listen to some of those
6       Q. What was your reason for monitoring his            6 calls?
7 phone calls from the jail?                                  7       A. I'm sure there was, yeah.
8       A. I monitor jail calls for several people.           8       Q. That wasn't something you determined was
9       Q. Do you monitor jail calls for all of the           9 a priority in Curtis's case; is that right?
10 serious felony cases that you've been involved in          10      A. No.
11 investigating?                                             11      Q. Did you create any police reports
12      A. Typically, yes.                                    12 documenting anything that you learned from
13      Q. How many of Curtis's jail calls did you            13 listening to the portions of Curt's legal calls
14 listen to?                                                 14 that you listened to?
15      A. I have no idea.                                    15      A. No.
16      Q. How much time did you spend reviewing              16      Q. And are any -- I'm sorry, go ahead.
17 those calls?                                               17      A. Can I just correct that. You said "legal
18      A. I have no idea.                                    18 calls." The legal calls are not monitored.
19      Q. And you said you heard something on the            19      Q. And I misspoke and I appreciate you
20 calls about the circle of trust. What did you hear         20 making that correction.
21 with respect to that term?                                 21         Did you prepare any reports about any
22      A. That was Christine saying that the boys            22 portion  of Curt's jail calls that you listened to?
23 had to be kept within the circle of trust because          23      A. No, ma'am.
24 no one else could be trusted and she needed to             24      Q. Did you pass on information to anyone
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                 Page 54 of 110
                                           Transcript of Adam Gibson                                  54 (213 to 216)

                                           Conducted on July 17, 2018
                                                      213                                                       215
1 about anything you learned from those jail calls?         1 arrested; is that right?
2      A. I don't know. I'm assuming that there             2      A. Correct.
3 would have been information that I would have             3      Q. When did your reinvestigation of that
4 passed on to Mr. Parkinson or Ms. Wykoff, but I           4 case start?
5 don't recall exactly specifically what it would           5      A. I want to say October, September,
6 have been.                                                6 October, somewhere in there.
7      Q. And did you pass on that information              7      Q. Of 2014?
8 through telephone calls with either Mr. Parkinson         8      A. Yes.
9 or Ms. Wykoff?                                            9      Q. And did you talk about the Booth case
10     A. Yes.                                              10 with anyone before you reopened the investigation?
11     Q. At any point did Coroner Keller tell you          11     A. Yes.
12 that he had opened up his own investigation into         12     Q. Who did you talk with that case about
13 the death of Cory Lovelace?                              13 before you reopened it?
14     A. No.                                               14     A. The chief is actually the one that talked
15         MS. EMERY: Objection as to form.                 15 to me about reinvestigating.
16         THE WITNESS: Sorry.                              16     Q. And that was going to be my question.
17 BY   MS.  THOMPSON:                                      17 Why   is it that you reinvestigated that case?
18     Q. Have you ever heard or been told that             18     A. He is the one that came to me. I don't
19 Coroner Keller was separately investigating Cory         19 remember specifically if he had received a phone
20 Lovelace's death before, you know, you talked to         20 call or if somebody had stopped him and talked to
21 him about it in late 2013?                               21 him, but that was -- that's basically how that one
22     A. No. All he said was that he still had             22 happened.
23 the file out.                                            23     Q. And we are talking about Chief Copley?
24     Q. Okay. When you met with him in late               24     A. Yes, ma'am.
                                                      214                                                       216
1 2013, the meeting that you previously testified           1      Q. The Booth case was a case that you had
2 about here today, did he indicate to you that he          2 originally been involved in the investigation of;
3 had independently already been thinking about Cory        3 is that right?
4 Lovelace's death?                                         4      A. I was not involved in the investigation.
5       A. Yeah. He said that he had -- still had           5 I was a canine officer that responded as the call
6 the file out because he had concerns about it.            6 came out.
7       Q. So he told you he still had the file out?        7      Q. You weren't a detective, but you
8       A. Yes.                                             8 participated in responding to the scene; is that
9       Q. Did he tell you where the file was?              9 correct?
10      A. At his office.                                   10     A. Yes.
11      Q. Have you ever heard him for any other            11     Q. Okay. At the time that Chief Copley
12 case talk about still having a file out because he       12 discussed the Booth case with you, did you have an
13 was concerned about it?                                  13 independent memory of having been at that scene?
14      A. Not that I recall right now, no.                 14     A. Yes.
15      Q. For any of the other cases that you've           15     Q. At the time he discussed it with you, did
16 worked    on with Coroner Keller, has there ever been    16 you  have any concerns about the way that that
17 another situation where you told him, you know, I'm      17 investigation had been resolved up to that point?
18 thinking about something, and he said, yeah, I           18     A. Yes, because the autopsy found no water
19 still have that file out because I'm also thinking       19 in her  lungs and she was found in a pool.
20 about it?                                                20     Q. When did you learn about the autopsy
21      A. The only other one, and I don't know that        21 results in the Booth case?
22 that   was specific, but the Booth case.                 22     A. I don't know, months -- probably in the
23      Q. The Booth case is a case that you                23 months after it happened.
24 reinvestigated after Curtis Lovelace had been            24     Q. Were you, as a canine officer who had
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 55 of 110
                                          Transcript of Adam Gibson                                55 (217 to 220)

                                          Conducted on July 17, 2018
                                                    217                                                      219
1 responded to the scene, been informed in some way       1       Q. When did -- well, let me ask you this.
2 about how the investigation was proceeding?             2          Did Dr. Denton issue a written report
3      A. I had talked to Bryan Dusch, who was the        3 based on his rereview of that case?
4 investigator on it.                                     4       A. He did.
5      Q. All right. And is he the person who told        5       Q. And when did you receive the results,
6 you that the autopsy had come back that there was       6 whether orally or in written form, of what
7 no water in the lungs?                                  7 Dr. Denton's conclusions were about the Booth case?
8      A. Yes.                                            8       A. I don't recall specifically.
9      Q. And did that raise concerns for you as a        9       Q. Was that before Curtis Lovelace's first
10 canine officer about what that meant?                  10 trial?
11     A. It raised concerns for me as a police           11      A. I believe so, yes.
12 officer, yes.                                          12      Q. Was that before -- well, let me ask you
13     Q. Okay. And what concerns did it raise for        13 this.
14 you  as a police officer at the time that the          14         Did Coroner Keller -- you talked with
15 investigator first told you about it?                  15 Coroner Keller about the Booth case before you took
16     A. Well, because you have someone who is           16 it to Dr. Denton; is that right?
17 supposedly    found in a pool dead that doesn't have   17      A. Yes.
18 water in their lungs and there is no explanation as    18      Q. And did Coroner Keller tell you what, if
19 to how she died.                                       19 anything, had bothered him about the Booth case?
20     Q. At the time that Chief Copley raised the        20      A. I don't recall specifically, no.
21 reinvestigation of the Booth case to you, when was     21      Q. At the time that the Booth case was
22 the last time that you had talked with someone         22 reinvestigated, was it your understanding that it
23 about that case?                                       23 was being reinvestigated because there were some
24     A. Probably at that time that I talked to          24 concerns specifically about Dr. Bowman?
                                                    218                                                      220
1 Bryan Dusch.                                            1          MS. EMERY: Object to the form.
2      Q. And after you talked with Chief Copley          2          THE WITNESS: I don't know that it was
3  about  the Booth investigation, did you work on the    3  specifically  questions about Dr. Bowman. It was
4 reinvestigation of that case also with Coroner          4 questions about the autopsy and the undetermined
5 Keller?                                                 5 autopsy.
6      A. Yes.                                            6 BY MS. THOMPSON:
7      Q. Okay. And did Coroner Keller tell you as        7       Q. That was an autopsy Dr. Bowman did,
8 to the Booth case that he also had some independent     8 correct?
9 concerns about it?                                      9       A. Yes.
10     A. I believe so, yes.                              10      Q. And when Chief Copley discussed with you
11     Q. Okay. You also sent the Booth case to           11 reopening the Booth case, did he mention concerns
12 Dr. Denton; is that right?                             12 about Dr. Bowman's conduct during that autopsy?
13     A. Yeah, it was an exhumation.                     13      A. No, not specifically anything about
14     Q. And what was the ultimate conclusion as         14 Dr. Bowman during that autopsy, no.
15 to the Booth case?                                     15      Q. Did he tell you anything about why he
16     A. Well, Dr. Denton left it as undetermined,       16 wanted   it reinvestigated?
17 but there was clear blunt force trauma to the back     17      A. Like I said, I believe he got a phone
18 of the head that was not noted in Dr. Bowman's         18 call or somebody had stopped him. I don't recall
19 autopsy, and we also found that she did not take       19 exactly how he -- how it came to him.
20 any pictures of that autopsy. It was one of four       20      Q. We talked a little bit earlier about
21 autopsies that day. It was the only one not            21 Paramedic Ballard's testimony at the second -- at
22 photographed. And also that the larynx and the         22 Curtis Lovelace's second trial. Do you agree that
23 esophagus upon exhumation were not kept with the       23 if the Detective Ballard was not mistaken or
24 remains of the body.                                   24 incorrect about what he observed at the scene that
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                  Page 56 of 110
                                            Transcript of Adam Gibson                                    56 (221 to 224)

                                            Conducted on July 17, 2018
                                                        221                                                            223
1 that calls into question some of the pathology              1 because in your view Curtis Lovelace described the
2 opinions that you obtained in this case?                    2 hands being up at the time that he saw Cory
3          MS. EMERY: I'm going to object to the              3 Lovelace's body?
4 form. It's unintelligible. It makes reference to            4          MS. EMERY: Object to the form.
5 Detective Ballard.                                          5          THE WITNESS: Yes.
6          MR. HANSEN: I object to the form.                  6 BY MS. THOMPSON:
7 BY MS. THOMPSON:                                            7      Q. And did you obtain the information about
8      Q. Let me re-ask the question. We talked a             8 what Curtis Lovelace told investigators about the
9 little bit earlier about Paramedic Ballard's                9 hands from any source other than reviewing Baird's
10 testimony at the second trial?                             10 reports about what Curtis told him about the hands?
11     A. Yes.                                                11     A. No.
12     Q. Do you agree that if Paramedic Ballard's            12     Q. And would you agree with me that Gibson 5
13 testimony at the second trial is correct that that         13 reflects Jeff Baird's interview with Curtis
14 calls into question some of the pathology opinions         14 Lovelace, correct?
15 that you received in this case?                            15     A. That's one of the interviews, yes.
16         MS. EMERY: Object to the form.                     16     Q. And so for that particular interview, if
17         MR. HANSEN: And I'll object to                     17 you  turn to page 2, I'm looking at the third and
18 foundation.                                                18 last paragraph on page 2, which is Plaintiff 9773,
19 BY MS. THOMPSON:                                           19 that third paragraph says in part, "At
20     Q. You can answer the question.                        20 approximately 900 hours he decided it was time to
21     A. I do not agree with that.                           21 take a shower, at which time he went upstairs and
22     Q. How -- well, did you -- let me ask you              22 noticed that his wife's position in bed appeared
23 this.                                                      23 unnatural. Curtis said he remembered seeing her
24         After you heard about Paramedic Ballard's          24 hands up near her shoulders and he went to check on
                                                        222                                                            224
1 testimony at the second trial, did you confer about         1 her." Do you see that?
2 that testimony with any pathologist?                        2      A. Yes.
3      A. No.                                                 3      Q. Is that the sentence that for you
4      Q. Do you have any understanding of what any           4 indicates that what Curtis Lovelace told Jeff Baird
5 pathologist in this case has said about whether             5 is inconsistent with Paramedic Ballard's testimony?
6 that testimony would impact their opinions in this          6      A. I would have to look back at the other
7 case?                                                       7 interviews also before I can answer that.
8      A. No.                                                 8      Q. Well, do you think -- as just to the
9      Q. So you don't know, for instance, whether            9 particular two sentences that I read to you, the
10 that testimony would alter what Dr. Turner thought         10 couple of sentences that I just read you there, is
11 about this case, for instance?                             11 it your belief that those particular sentences --
12     A. I don't.                                            12 as to the portion of the report I just read you, is
13     Q. When you -- when did you first talk with            13 it your belief that the portion of the report I
14 Dr. Denton about the Cory Lovelace investigation?          14 just read you is inconsistent with the Paramedic
15     A. It would have been January or February of           15 Ballard's testimony at the second trial?
16 2014.                                                      16     A. I would say that that's a portion, yes.
17     Q. Let me do one thing first. Going back to            17     Q. And then I'm going to refer you to Gibson
18 the report, to the exhibits we looked at before the        18 Exhibit 3. Gibson Exhibit 3 also reflects another
19 break, I just have a couple of really quick                19 interview that Curtis Lovelace had with Jeff Baird;
20 questions for you.                                         20 is that correct? And I'm referencing if you look,
21     A. Okay.                                               21 for instance, at Plaintiff 9759 in that document.
22     Q. I'm going to refer you first to Exhibit             22 I'm asking about that portion.
23 Gibson 5. Am I right that one of the reasons that          23     A. Sorry, you said 59?
24 you believe that Paramedic Ballard was mistaken is         24     Q. Yes. It's got a Bates of 7 on it as
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 57 of 110
                                           Transcript of Adam Gibson                                    57 (225 to 228)

                                           Conducted on July 17, 2018
                                                        225                                                         227
1 well.                                                       1        A. Yes.
2      A. Yes.                                                2        Q. Do you believe that that is inconsistent
3      Q. This report reflects another interview              3 with Paramedic Ballard's testimony?
4 that Jeff Baird had with Curtis Lovelace; is that           4        A. Yeah, her arms are already elevated.
5 right?                                                      5        Q. Did you ever talk with Doug VanderMaiden
6      A. Yes.                                                6 about what he observed when he got to the scene?
7      Q. And if you look to the next page, which             7        A. I did.
8 is Plaintiff 9760, in that middle paragraph near            8        Q. When did you do that?
9 the end of it this report says in part, "Curtis             9        A. I don't recall the exact time.
10 said that he called out his wife's name and said           10       Q. And what did he tell you about how the
11 Cory. At approximately the same time he noticed            11 arms    were elevated?
12 that both of her arms were up and that her hands           12       A. That they were raised above her chest.
13 were pulled up by her shoulders." Do you see that          13       Q. And did you make any reports about what
14 portion of the report?                                     14 it is that Doug VanderMaiden told you about her
15     A. Yes.                                                15 arms being elevated?
16     Q. Do you believe that that account by                 16       A. No. Doug made his own report.
17 Curtis Lovelace is inconsistent with Paramedic             17       Q. And that's the report that we are just
18 Ballard's testimony?                                       18 referencing, Exhibit 2, correct?
19     A. Yeah. It says her arms were up.                     19       A. Yes.
20     Q. And do you -- again, you didn't talk to             20          (Gibson Exhibit 8 marked.)
21 Jeff Baird about what Curtis Lovelace told him, so         21 BY MS. THOMPSON:
22 you don't know if there is more explanation about          22       Q. I'm showing you what's been marked as
23 what that meant; is that correct?                          23 Gibson Exhibit 8, and this is a multipage document
24     A. Correct.                                            24 that starts with Bates Plaintiff 5568 and goes to
                                                        226                                                         228
1      Q. And then I'm going to refer you to --               1 Plaintiff 5616. Do you recognize the document
2 well, let me actually do this.                              2 that's in front of you, Detective Gibson?
3         I'm going to refer you to Gibson 2. Do              3      A. Yes.
4 you see the second page of that report? This                4      Q. This is a collection of detective's daily
5 reflects -- this reflects Doug VanderMaiden's               5 logs; is that right?
6 account of what he observed when he responded at            6      A. Yes.
7 the scene; is that right?                                   7      Q. And can you explain to me what the
8      A. Yes.                                                8 detective daily log was used for in the Quincy
9      Q. All right. And then in that second                  9 Police Department in 2014?
10 paragraph, do you see where it says, looking at --         10     A. It's basically how you document your
11 near the bottom of that second paragraph on page 2,        11 time.
12 "By looking at Cory Lovelace it appeared that she          12     Q. Is this a document that you yourself
13 may be deceased. Her eyes were open and her                13 complete for your own records?
14 forearms were elevated above her chest." Do you            14     A. Yes. It's given to the sergeant.
15 see that? I'm looking at the first page of                 15     Q. Okay. Are you required to complete one
16 narrative.                                                 16 of these logs for every shift that you work?
17     A. Oh, page 1 of the narrative.                        17     A. Yeah.
18     Q. I'm sorry. Yeah. Thank you.                         18     Q. It looks like -- well, let me ask you
19     A. I was looking at page 2 of 2.                       19 this.
20     Q. So I'm looking in that middle paragraph             20        Is this a report that you complete in
21 where it says, "By looking at Cory Lovelace it             21 Word?
22 appeared that she may be deceased. Her eyes were           22     A. Yes.
23 open and her forearms were elevated above her              23     Q. Okay. And so where there is type --
24 chest." Do you see that?                                   24 where there is sort of typewriting in the form
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 58 of 110
                                           Transcript of Adam Gibson                                   58 (229 to 232)

                                           Conducted on July 17, 2018
                                                        229                                                      231
1 that's already there, is that information you typed         1      Q. Okay. At any point when you worked at
2 in?                                                         2 the Quincy Police Department, have you received any
3      A. Well, the form itself is general, but,              3 reprimands from anyone about putting more
4 yeah, where the information is typed on each                4 information in your daily logs?
5 particular case is information that I input.                5      A. No.
6          MS. EMERY: Tara, let me interrupt you              6      Q. Has anyone ever told you that you need to
7 for a second. There is all kinds of attempted               7 be more comprehensive in the way that you complete
8 redactions in this exhibit, which don't look like           8 these logs?
9 they were very successful, because when it copied           9      A. No.
10 the copier pulled the type through the redactions.         10     Q. I'm going to turn you -- and this is, I
11 So to the extent that those redactions are not             11 think,  the one redacted version that I -- or the
12 going to be honored and personal or private or any         12 one redacted piece of information I want to ask you
13 other information is brought out, I will object;           13 about, so if you want to designate this
14 and then, of course, if the exhibit is ever used           14 confidential, I don't object to that. But I'm
15 in -- outside the police department or at trial            15 going to turn to Plaintiff 5585.
16 that we would have appropriate redactions to it.           16          MS. EMERY: We are going to ask that
17         MS. THOMPSON: Let me just say on the               17 the  -- for purposes of it being a group exhibit
18 record that these weren't redactions that we did.          18 that it be confidential.
19 I agree with you that they were not successful. I          19          MS. THOMPSON: I don't object.
20 do not intend to -- well, I think there is one             20 BY MS. THOMPSON:
21 redaction I intend to ask him about. I'm happy to          21     Q. Okay. This page we are looking at, 5585,
22 put this under a confidentiality order. I think            22 is a detective's daily log that you completed for
23 there is one redaction that's relevant to what we          23 June 30th of 2014; is that right?
24 are asking about. But I don't have a problem with          24     A. Yes.
                                                        230                                                      232
1 making this portion of the -- with making this              1      Q. And there is some material on here that's
2 document confidential.                                      2 been redacted. I won't put more on the record here
3         MS. EMERY: Okay. I would prefer because             3 than I need to about this, but this reflects that
4 there is a lot of obvious private information in            4 on June 30th of 2014 you were doing investigation
5 there.                                                      5 about a woman that you believed maybe was having
6         Do you have any objection, Jim?                     6 checks signed over and used by someone else? Let
7         MR. HANSEN: No.                                     7 me ask that question in a better way.
8 BY MS. THOMPSON:                                            8          This reflects that you were involved in
9      Q. Were you required to complete a                     9 an investigation where an elderly person was maybe
10 detective's daily log for every shift that you             10 having someone encourage them to sign checks and
11 worked?                                                    11 turn over to someone that didn't really have a
12     A. You are supposed to, yes.                           12 right to have that money; is that right?
13     Q. Okay. And how did you provide these                 13     A. That's correct.
14 completed forms to whoever needed to review them?          14     Q. Do you remember the investigation that's
15     A. Typically I would e-mail them or just               15 referenced that you worked on at least on June
16 print them and put them in Sergeant Summers' box.          16 30th, 2014?
17     Q. Did you save your own daily logs?                   17     A. I don't, but I can tell you the content
18     A. Usually for a month at a time and then as           18 is a typo, because the suspect name is Darlene
19 the month goes by I get rid of them.                       19 Savage.
20     Q. Was it your understanding that these                20     Q. Okay. And I think you and I are looking
21 detective's daily logs were being -- that you were         21 at the same thing, which is the second line where
22 required to complete those for time keeping                22 there is a name that's been X'd out. The name
23 purposes?                                                  23 that's been X'd out is Darlene Steinkamp; is that
24     A. Basically, yes.                                     24 correct?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 59 of 110
                                           Transcript of Adam Gibson                               59 (233 to 236)

                                           Conducted on July 17, 2018
                                                     233                                                     235
1      A. That's correct.                                  1 of 2013; is that right?
2      Q. And are you telling me that Darlene              2      A. Yes.
3 Steinkamp did not have any role in the                   3      Q. Did you do -- is the daily log something
4 investigation you were working on on June 30th of        4 that you started doing when you became a detective?
5 2013?                                                    5      A. Yeah. That's what it's for.
6      A. Correct. It would be Darlene Savage, the         6      Q. So this indicates that at least by
7 name at the top.                                         7 December 6th of 2013 you were working as a
8      Q. Darlene Steinkamp is a person who was the        8 detective; is that right?
9 daughter of -- or is the daughter of Erika Gomez;        9      A. Yes.
10 is that correct?                                        10     Q. Okay. I'm going refer you to the third
11     A. Yes.                                             11 page  of this document, which is Plaintiff 5511,
12     Q. And do you know why you put the typo in          12 which has a shift date of January 2nd of 2014.
13 this investigation referencing Darlene Steinkamp        13     A. Yes.
14 instead the person the this investigation is really     14     Q. Are you looking at that page?
15 about?                                                  15     A. Yes.
16     A. I have no idea.                                  16     Q. This document reflects that on January
17         MS. THOMPSON: Let me mark these other           17 2nd  of 2014 you did some work on the Cory Lovelace
18 logs. This is 9.                                        18 investigation; is that right?
19         (Gibson Exhibit 9 marked.)                      19     A. Yes.
20         MS. EMERY: Can we have the same                 20     Q. Is it your belief that as of January 2nd
21 agreement as to this with the confidentiality?          21 of 2014 that you had already talked with Chief
22         MS. THOMPSON: Sure. I don't think I             22 Copley about working on this investigation?
23 have questions about anything that's redacted in        23     A. I honestly couldn't give you a date.
24 this one, but if for some reason we talk about it,      24     Q. Well, this reflects that on January 2nd
                                                     234                                                     236
1 I have no problem with that.                             1 you worked on getting some autopsy records and you
2 BY MS. THOMPSON:                                         2 talked with Jim Keller about Scott Denton; is that
3      Q. I have shown the witness what's been             3 right?
4 marked as Gibson Exhibit 9, and this is a document       4      A. Yes.
5 that's a multipage document that's Bates stamped         5      Q. Okay. So did you talk with Jim Keller
6 Plaintiff 5509 through 5567. And this is also a          6 about sending this case to Scott Denton before you
7 collection of your daily logs; is that correct?          7 talked to Chief Copley about Dr. Denton?
8      A. Yes.                                             8      A. I don't believe so, no.
9      Q. And I will tell you that these two               9      Q. Okay. So does this indicate to you that
10 documents 8 and 9 are not chronological, and I'm        10 you had already spoken with Chief Copley about this
11 not sure why they were produced in the way they         11 case?
12 were produced, but I have got some questions about      12     A. That's possible, yes.
13 specific logs from 8 and 9, and I will do my best       13     Q. Well, is it possible that you took the
14 to be clear, but we might kind of jump back and         14 steps you took on January 2nd without talking to
15 forth between these two sets.                           15 Chief Copley?
16     A. Okay.                                            16     A. I don't believe so, no.
17     Q. Let me ask you first, when you completed         17     Q. Do you know why it is you were talking to
18 your daily logs, did you try to do that at the end      18 Memorial Medical Center about the autopsy records
19 of your shift?                                          19 on January 2nd?
20     A. Not always. Sometimes it was the next            20     A. To -- basically to find out if there were
21 day and sometimes you do it at the end of the week.     21 still any tissues that were kept, any other
22     Q. Okay. Let me refer you first to Exhibit          22 photographs that they may have had that were taken
23 9 to the very first page. This reflects that you        23 at autopsy.
24 were at least doing daily logs as of December 16th      24     Q. Before you called Memorial Medical
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                  Page 60 of 110
                                          Transcript of Adam Gibson                                    60 (237 to 240)

                                          Conducted on July 17, 2018
                                                       237                                                         239
1 Center, had someone talked to you about how you'd          1      Q. Is that through the internet?
2 go about kind of pulling together the various              2      A. Yes.
3 medical samples and records related to the autopsy?        3      Q. And this indicates that you also
4      A. No.                                                4 interviewed State's Attorney Barnard on this day,
5      Q. So that's something you were doing on              5 correct?
6 your own?                                                  6      A. Yes.
7      A. Yes.                                               7      Q. When did you first discuss with State's
8      Q. Let me refer you to the next page, which           8 Attorney's Barnard anything having to do with the
9 is Plaintiff 5512.                                         9 Cory Lovelace death investigation?
10     A. Yes.                                               10     A. I believe it would have been that day.
11     Q. This reflects that on January 6th of 2014          11     Q. What do you remember about your
12 you also took some steps related to this case; is         12 conversation from this particular day with
13 that right?                                               13 Mr. Barnard?
14     A. Yes.                                               14     A. Just the fact that we were
15     Q. And it reflects that you interviewed two           15 reinvestigating it or looking at trying to clear up
16 paramedics and three firefighters?                        16 the undetermined autopsy and his recollection of
17     A. Yes.                                               17 his involvement from that morning.
18     Q. Did you -- well, let me ask you this.              18     Q. Do you believe that you were informing
19         Is there any reason why on January 6th of         19 the State's Attorney on this call that someone was
20 2014 that you could not have also interviewed             20 relooking into this case? Let me ask that question
21 Coroner Hamilton about what he observed at the            21 in a better way.
22 scene of Cory Lovelace's death?                           22        Do you believe that from everything that
23         MS. EMERY: Objection to form.                     23 you know in this case that you were the first
24         Go ahead.                                         24 person to let Mr. Barnard know that this case was
                                                       238                                                         240
1         THE WITNESS: I didn't.                             1 being reinvestigated?
2 BY MS. THOMPSON:                                           2      A. Yes.
3      Q. Well, the question is: Is there any                3      Q. And do you remember him expressing any
4 reason why you couldn't have done that on January          4 surprise or concern about that reinvestigation?
5 2nd?                                                       5      A. Not specifically at that time, no.
6      A. And the answer is I didn't.                        6      Q. At some point did he express some
7      Q. My question is: Is there any reason you            7 surprise or concern about this investigation?
8 couldn't have?                                             8      A. Well, he indicated that it was -- that he
9      A. No.                                                9 would not be able to be involved in the
10     Q. Okay. This also reflects that you                  10 prosecution, that it would have to be a special
11 e-mailed a forensic expert named Derrick Pounder;         11 prosecutor's case.
12 do you see that?                                          12     Q. Did he tell you on January 6th that he
13     A. No, it does not say I interviewed him.             13 would not be able to be involved in the
14     Q. Sorry. You e-mailed a forensic expert              14 prosecution?
15 named Derrick Pounder. Did you see that?                  15     A. I don't know if that was that day or if
16     A. Yes.                                               16 it was  after.
17     Q. Thanks for your correction.                        17     Q. And then the next page, which is
18        Do you know why it is that you e-mailed            18 Plaintiff 5513, that reflects that the next day,
19 Dr. Derrick Pounder?                                      19 January 7th, that you again talked to -- or at
20     A. It was in reference to the cadaveric               20 least e-mailed Jim Keller and Dr. Denton about
21 spasm.                                                    21 autopsy issues in this case; is that correct?
22     Q. How did you locate him as a person who             22     A. And by "autopsy issues," what do you
23 might have information about cadaveric spasm?             23 mean?
24     A. Just through research.                             24     Q. Well, this reflects you e-mailed Jim
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 61 of 110
                                           Transcript of Adam Gibson                                  61 (241 to 244)

                                           Conducted on July 17, 2018
                                                     241                                                            243
1 Keller and you e-mailed Dr. Denton about reviewing       1      Q. And this says that you began highlighting
2 the autopsy; is that right?                              2 inconsistencies in stories from all parties
3      A. Yes.                                             3 involved?
4      Q. Now, this daily log says -- the first            4      A. Yes.
5 sentence is, "Obtained crime scene photos and            5      Q. Is this the first time that you began,
6 reviewed them." Do you see that?                         6 you know, thinking about inconsistencies in the
7      A. Yes.                                             7 various reports that people had given about what
8      Q. What does it mean that on January 7th you        8 happened in the case?
9 obtained crime scene photos?                             9      A. No.
10     A. The actual crime scene photos were not           10     Q. Do you know why this says you began
11 with   the autopsy photos.                              11 highlighting inconsistencies on that day?
12     Q. Okay. So is January 7th of 2014 the              12     A. Because that's the day I made notes.
13 first day that you obtained -- that you reviewed        13     Q. And then the next day, which is Plaintiff
14 copies of the crime scene photos?                       14 5515,  that's January 9th of 2014; do you see that?
15     A. I had seen the crime scene photos, but           15     A. Yes.
16 the ones that I had seen were photocopies.              16     Q. And this reflects that you spent two
17     Q. Okay. So when this says you obtained             17 hours  that day reviewing statements by Curtis and
18 them, does that mean you obtained physical copies?      18 highlighting discrepancies?
19     A. Yes. I was able to -- because they were          19     A. Yes.
20 actually in a different file, other than the photo      20     Q. And the day before you spent six hours
21 file on, in our system. So we were able to find         21 reviewing reports and making seven pages of notes
22 the photos, the scene photos, and print them off.       22 and highlighting inconsistencies; do you see that?
23     Q. You said that you had already talked to          23     A. Yes.
24 Chief Copley before you -- before you -- you said       24     Q. Were there any reports that you were
                                                     242                                                            244
1 that you had already talked to Chief Copley before       1 reviewing other than the exhibits that we've looked
2 you spoke with Memorial Medical Center about the         2 at and the so far today that are, I think, Exhibit
3 autopsy; is that right?                                  3 2 through Exhibit 7?
4      A. Yes, I believe so.                               4      A. No.
5      Q. And I believe it was your testimony that         5      Q. So those are the documents that you were
6 you had already pulled the hard copy file before         6 reviewing over eight hours over those two days?
7 you talked to Chief Copley, correct?                     7      A. Yes.
8      A. Yes.                                             8      Q. Let me have you turn, it's a couple pages
9      Q. So is it your testimony that the hard            9 ahead, to January 13th of 2014, which is Plaintiff
10 copy file did not obtain -- did not include crime       10 5517. Do you see that?
11 scene photos?                                           11     A. Yes.
12     A. I said I had seen copies of the photos.          12     Q. So this log shows that on January 13th
13 They were photocopies.                                  13 you met with Jim Keller about Dr. Denton's autopsy?
14     Q. So was it photocopies that was in the            14     A. Yes.
15 hard copy file?                                         15     Q. Do you know what you discussed with Jim
16     A. Yes.                                             16 Keller on this date?
17     Q. The next day of this report -- or these          17     A. I don't.
18 daily logs is Plaintiff 5514, and that's January        18     Q. Let me have you jump ahead, and it's a
19 8th of 2014; is that correct?                           19 few  pages, to Plaintiff 5522. That's January 22nd
20     A. Yes.                                             20 of 2014?
21     Q. All right. And this indicates that on            21     A. Yes.
22 January  8th you continued to review crime scene and    22     Q. Are you on that page, Detective?
23 autopsy photos; do you see that?                        23     A. I am.
24     A. Yes.                                             24     Q. This page indicates that on that date you
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 62 of 110
                                          Transcript of Adam Gibson                                  62 (245 to 248)

                                          Conducted on July 17, 2018
                                                     245                                                       247
1 talked to Jim Keller and he told you he hoped to         1 before January 27th?
2 hear something by the end of the week?                   2      A. Well, it had to be; otherwise -- that's
3      A. Yes.                                             3 the first indication of ethylene glycol poisoning
4      Q. All right. And this reflects that that           4 came from Dr. Denton.
5 call was about 30 minutes?                               5      Q. And that was relayed to you from Coroner
6      A. Yes.                                             6 Keller?
7      Q. What did Jim Keller talk to you for 30           7      A. I believe so, because I don't believe at
8 minutes about with respect to the update on the          8 this point I had actually met with Dr. Denton in
9 autopsy review?                                          9 person yet.
10     A. I don't recall.                                  10     Q. Okay. To go back to Dr. Pounder for a
11     Q. Do you have any idea what Jim Keller             11 second,   did he respond to you at any point about
12 would have known about the case as of January 22nd      12 your e-mails asking him for an opinion about this
13 of 2014 that would have taken 30 minutes to update      13 case?
14 you on?                                                 14     A. He did.
15     A. I can't tell what you Jim Keller knew.           15     Q. And when did he respond to you?
16     Q. Well, do you remember anything about what        16     A. I don't recall.
17 you   talked about with him for half an hour on this    17     Q. Had he responded to you by January 27th
18 date?                                                   18 of 2014?
19     A. No.                                              19     A. I don't know.
20     Q. At this point, as of January 22nd, other         20     Q. I'm going to refer you then to the next
21 than the interviews you did of the paramedics and       21 page, which is January 28th of 2014. That's
22 firefighters, had you conducted -- and of State's       22 Plaintiff 5527. Are you on that page, sir?
23 Attorney Barnard, had you conducted any other           23     A. Yes.
24 interviews in this case?                                24     Q. All right. So this indicates that the
                                                     246                                                       248
1     A. I believe so.                                     1 next day, the day after you did computer research
2     Q. All right. I'm going to have you jump             2 on ethylene glycol poisoning, you interviewed Erika
3  ahead again then to January 27th, which is              3 Gomez; is that right?
4 Plaintiff 5526. Are you on that page, sir?               4      A. Yes.
5     A. Yes.                                              5      Q. Why did you interview Erika Gomez on
6     Q. This reflects that on January 27th you            6 January 28th?
7 did computer research on ethylene glycol poisoning;      7      A. I interviewed her because she was
8 do you see that?                                         8 Mr. Lovelace's now ex-wife.
9     A. Yes.                                              9      Q. How did you learn that Curtis Lovelace
10    Q. When did the concept of poisoning first           10 had been married to and was now divorced from Erika
11 come to your mind with respect to this case?            11 Gomez?
12    A. From Dr. Denton.                                  12     A. I knew that they were married just
13    Q. What did Dr. Denton tell you about                13 through him being at the office.
14 ethylene glycol poisoning?                              14     Q. How did you learn that they had become
15    A. He indicated that he believed that Cory           15 divorced?
16 Lovelace  was possibly the victim of ethylene glycol    16     A. That, I don't know.
17 poisoning.                                              17     Q. Have you ever reviewed any reports that
18    Q. And had he told you that before January           18 reflect to you that anyone told you that Erika
19 27th of 2014?                                           19 Gomez had divorced Mr. Lovelace?
20    A. I believe that was relayed by Coroner             20     A. I honestly don't know who told me that
21 Keller prior to that day, that he told me when I        21 they got divorced.
22 had met with him, and I don't remember the exact        22     Q. Was this -- I mean, is it your testimony
23 date that I met with him.                               23 you believe you learned that sort of through office
24    Q. But you believe that would have been              24 talk about people's lives? And I don't mean
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 63 of 110
                                           Transcript of Adam Gibson                                    63 (249 to 252)

                                           Conducted on July 17, 2018
                                                        249                                                          251
1 anything nefarious by that, but just people talking         1      Q. What did Lindsay tell you about that?
2 about what's going on.                                      2      A. That Erika had sent her a text message.
3       A. I honestly don't know how I found out.             3      Q. And when did you learn that Erika had
4       Q. Okay. Did you set up your interview with           4 sent Lindsay a text message?
5 Erika Gomez in advance of going to talk to her?             5      A. I don't know what the date was.
6       A. I did.                                             6      Q. Did you learn anything from Erika Gomez
7       Q. And did you talk to her on the phone               7 on January 28th of 2014 that indicated for you some
8 before this interview?                                      8 belief that there might be a poisoning issue in
9       A. Yes.                                               9 this case?
10      Q. And was it your understanding before you           10     A. That was information that she had
11 went  to talk to her that she had, you know,               11 provided   that she felt that she had been poisoned.
12 negative opinions of Mr. Lovelace?                         12     Q. And she told you that on January 28th?
13      A. No.                                                13     A. Yes.
14      Q. Was it your understanding before you went          14     Q. Is there a reason that you didn't get a
15 to talk to her that she believed that Curt had             15 hair sample from her on January 28th?
16 killed Cory?                                               16     A. I did get a hair sample from her.
17      A. No.                                                17     Q. On that date?
18      Q. When you asked her if you could come               18     A. I don't think I got it that date, but it
19 interview her, did you tell her what the interview         19 was within a few days after.
20 was going to be about?                                     20     Q. Okay. When did you send that hair sample
21      A. I did not.                                         21 for testing?
22      Q. And she agreed to talk with you without            22     A. I don't recall the exact time, but it
23 having any idea what you were going to interview           23 would have been between the first trial and the
24 her about?                                                 24 second trial.
                                                        250                                                          252
1         MS. EMERY: Object to the form.                      1       Q. Is there a reason that you waited until
2         Go ahead.                                           2 after the first trial to have that hair tested?
3         THE WITNESS: Yes.                                   3       A. That was a decision by Mr. Parkinson.
4 BY MS. THOMPSON:                                            4       Q. Well, was Mr. Parkinson involved in this
5      Q. What did you actually say to her on the             5 investigation in January of 2014?
6 phone about coming to talk to her?                          6       A. No.
7      A. I just told her that I wished to speak to           7       Q. Who was running the investigation in
8 her and that I would like to speak to her in                8 January of 2014?
9 person. She asked me what it was about. I told              9       A. I guess technically it would have been
10 her that I would rather talk to her in person about        10 Sergeant Summers and Lieutenant Dreyer.
11 it.                                                        11      Q. Did you talk with Sergeant Summers and
12     Q. Did you ever learn or have you ever                 12 Lieutenant Dreyer in January or February of 2014
13 learned that prior to you interviewing Erika Gomez         13 about Erika Gomez's assertion to you that she had
14 on January 28th that Erika Gomez had relayed to            14 been poisoned?
15 anyone her belief that Curt Lovelace culled Cory           15      A. Yes.
16 Lovelace?                                                  16      Q. And did you talk with them about the
17     A. Prior to talking to her?                            17 possibility of having her hair tested?
18     Q. My question is: Have you learned at any             18      A. I don't recall the specific conversation
19 point that prior to you talking to her that she had        19 about  that, no.
20 relayed that opinion to someone?                           20      Q. You independently on your own wanted to
21     A. Yes.                                                21 reach out to a pathologist to have them relook at
22     Q. When did you learn that?                            22 the conclusions in this case, correct?
23     A. I believe Lindsay is the one that told me           23      A. It was not independently on my own at
24 that.                                                      24 all.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 64 of 110
                                         Transcript of Adam Gibson                                64 (253 to 256)

                                         Conducted on July 17, 2018
                                                   253                                                      255
1      Q. Well, it was your idea to have this case       1 hair for, right?
2 reinvestigated, correct?                               2      A. Yes.
3      A. That was -- that decision was made after       3      Q. Can you think of any reason, as you sit
4 speaking with the chief and also the lieutenant.       4 here today, why you didn't on your own seek to have
5      Q. Am I wrong that you went to them and said      5 the hair tested?
6 you had questions about this case and wanted to        6      A. I actually did research on what labs
7 look into it?                                          7 could test the hair specifically for any types of
8      A. You are not wrong.                             8 poisons because hair doesn't contain all types of
9      Q. Okay. Did you ask them for permission to       9 poisons. Different types of tests you do for
10 reinvestigate this case?                              10 different types of poisons, and I don't recall
11     A. It was a discussion that I had with the        11 specifically -- I know that it was costly at the
12 chief in which we discussed the original              12 time, but I don't know whether that was a part of
13 investigation, the undetermined autopsy, and the      13 the decision why we decided not to do it then or
14 discussion was to have the autopsy reviewed to see    14 not.
15 if there was a determination.                         15     Q. Was it your belief from your research
16     Q. In that meeting with the chief where you       16 that you could determine ethylene glycol poisoning
17 discussed  having the autopsy rereviewed, did you     17 from hair testing?
18 talk with him about other steps that the              18        MS. EMERY: Object to the form.
19 reinvestigation could also take?                      19        THE WITNESS: I don't recall
20     A. I don't recall the whole conversation,         20 specifically.
21 no.                                                   21 BY MS. THOMPSON:
22     Q. Well, is there anything that would             22     Q. Turning to the next page, on January 29th
23 refresh your memory, as you sit here today, if in     23 of 2014, and I'm looking at Plaintiff 5528, you did
24 that conversation where a decision was made to        24 get some of the liquid samples and evidence to send
                                                   254                                                      256
1 relook at the autopsy that you discussed with him      1 for testing; is that right?
2 taking other investigative steps in the case?          2      A. Yes.
3      A. There is nothing that I could review.          3      Q. And is there a reason why you sent those
4      Q. Okay. And was there a feeling when you         4 samples for testing, but not Erika Gomez's hair?
5 talked with the chief about the autopsy that you       5      A. Because those samples can go to the state
6 were going to first deal with the autopsy, see what    6 police crime lab and the hair cannot be tested at
7 it showed, and then do other stuff? Potentially.       7 the state police crime lab.
8      A. Potentially, yeah.                             8      Q. When did you learn that you couldn't have
9      Q. Okay. So is that why you didn't get the        9 the hair tested at the state police crime lab?
10 hair tested when you collected it from Erika Gomez?   10     A. I spoke to them before I sent the liquid
11     A. I can't offer an explanation as to why I       11 samples.
12 didn't do it right then. I don't -- I don't know      12     Q. Okay. And is that reflected in any of
13 why I didn't. I don't recall what the decision was    13 your reports in this case?
14 why it wasn't sent in at that time.                   14     A. That I spoke to the lab, no.
15     Q. Well, when she told you that she had been      15     Q. Okay. But is it your testimony that when
16 poisoned,  did you believe her?                       16 you  talked to them about the liquid samples you
17     A. I didn't have a reason not to believe          17 asked them about the hair?
18 her.                                                  18     A. Yes.
19     Q. Well, at the time that you collected her       19     Q. And then on January -- please take your
20 hair for testing, you understood that a way you       20 time.
21 could determine if someone had been poisoned was by   21     A. Thank you.
22 having their hair checked, correct?                   22     Q. I'm going to turn you ahead to Plaintiff
23     A. Yes.                                           23 5529. This reflects that on January 30th you took
24     Q. And that is the purpose you collected the      24 the liquid samples to the lab, correct?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 65 of 110
                                           Transcript of Adam Gibson                                  65 (257 to 260)

                                           Conducted on July 17, 2018
                                                        257                                                     259
1      A. Yes, ma'am.                                         1 Gomez where she displayed symptoms of mania during
2      Q. When did you get those liquid samples               2 your meetings with her?
3 back -- or let me ask you that question a better            3           MR. HANSEN: I'll object to the form and
4 way.                                                        4 foundation.
5          When did you get the results of that               5           Go ahead.
6 testing?                                                    6           MS. EMERY: Go ahead.
7      A. I don't recall specifically when they               7           THE WITNESS: Can you define "mania"?
8 came back. With the lab it could be anywhere from           8 BY MS. THOMPSON:
9 two weeks to eight months. I don't remember the             9       Q. And I appreciate that question. So let
10 exact timing that this one came back.                      10 me ask it to you this way.
11     Q. The lab told you that there was no                  11          At any point when you were meeting with
12 evidence from those liquid samples that they               12 Erika Gomez, did you question whether she was
13 contained any kind of poison, correct?                     13 displaying any symptoms that to you would be
14     A. Correct.                                            14 consistent with some level of mental illness?
15     Q. And when you got those results back, did            15          MS. EMERY: Object to the form.
16 you then take steps to have Erika Gomez's hair             16          Go ahead.
17 tested?                                                    17          MR. HANSEN: Join. And foundation.
18     A. No.                                                 18          THE WITNESS: I don't -- I can't say that
19     Q. Why not?                                            19 I'm qualified to determine if someone has mental
20     A. Again, I don't recall what the specific             20 illness.
21 reasoning was.                                             21 BY MS. THOMPSON:
22     Q. Any of the times that you spoke with                22      Q. Well, as a detective, have you had
23 Erika Gomez, did you ever develop a suspicion that         23 situations where in evaluating the credibility of
24 Erika Gomez was not a stable person?                       24 what someone is telling you you take into account
                                                        258                                                     260
1          MS. EMERY: Object to the form.                     1 the possibility that although they believe what
2          THE WITNESS: I would not say that I                2 they are telling you is true that they are not
3  determined   or made an opinion that she was not           3 perceiving reality accurately?
4 stable, no.                                                 4       A. If I have evidence to show me that what
5 BY MS. THOMPSON:                                            5 they are saying is not true, then that's what I
6      Q. Well, is one of the things that you have            6 believe.
7 to do as a detective is evaluate the credibility of         7       Q. Okay. So if you did not have affirmative
8 information that people are giving to you; is that          8 evidence in front of you to say that what someone
9 correct?                                                    9 is telling you is not true, is it your practice as
10     A. Yes.                                                10 a detective to credit everything that someone is
11     Q. And that's an important part of your job            11 telling you?
12 as a detective?                                            12      A. Until I have a reason not to believe
13     A. It's part of it, yes.                               13 them, yes.
14     Q. Because there are people who might                  14      Q. Did Erika Gomez ever -- did you ever
15 believe what they are telling you, but they may            15 learn any information about Erika Gomez up until
16 just not be right about what they are saying,              16 the present, as you sit here today, that for you
17 correct?                                                   17 calls into question the veracity of anything that
18     A. Correct.                                            18 she told you over the course of this investigation?
19     Q. At any point did you have any suspicion             19      A. I don't have proof to the contrary of
20 that the information Erika Gomez was giving you            20 anything that she told me, no.
21 wasn't accurate?                                           21      Q. Can you reread the question back.
22     A. No, I had no proof that the information             22         (Record read.)
23 that she was giving was inaccurate.                        23         THE WITNESS: My answer remains the same,
24     Q. Did you have any conversations with Erika           24 that I don't have any proof to not believe what she
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 66 of 110
                                           Transcript of Adam Gibson                                 66 (261 to 264)

                                           Conducted on July 17, 2018
                                                     261                                                        263
1 said.                                                    1 wife whether he hid evidence of other crimes?
2 BY MS. THOMPSON:                                         2          MS. EMERY: Objection to the form.
3     Q. And as you sit here today, have you               3 Objection; argumentative.
4 never -- let me start that question again.               4          MR. HANSEN: I join.
5          As you sit here today, am I right that          5          THE WITNESS: Can you ask that question
6 you have never harbored a suspicion even that            6 again, please?
7 anything that Erika Gomez told you in the course of      7          MS. THOMPSON: Can you repeat the
8 this investigation is inaccurate?                        8 question, please.
9     A. I don't have proof that Erika Gomez told          9          MS. EMERY: Oh, and lack of foundation.
10 me inaccurate information.                              10         (Record read.)
11    Q. My question is whether you have ever even         11         THE WITNESS: She said nothing about
12 harbored the suspicion that something she told you      12 him -- the kids concealing the fact that he killed
13 was inaccurate?                                         13 his wife.
14    A. My answer still remains the same, that I          14 BY MS. THOMPSON:
15 don't have proof that she told me inaccurate            15     Q. So is it your testimony here today that
16 information.                                            16 you were not interested in investigating further
17    Q. Well, my question is: Have you ever --            17 whether Curtis Lovelace had engaged his children in
18 have you ever questioned whether anything she told      18 assisting him in hiding evidence of a crime?
19 you was inaccurate?                                     19     A. I interviewed his children about what
20    A. You question everything everyone tells            20 they remembered about those events.
21 you.                                                    21     Q. Right. And did you ask them -- other
22    Q. All right. And is there anything                  22 than asking them about the day that their mother
23 specific that you've learned as to Erika Gomez that     23 died, did you ask them any other questions that
24 causes you to question whether something she told       24 were designed to elicit information about whether
                                                     262                                                        264
1 you was inaccurate?                                      1 they had assisted their father in hiding evidence
2      A. I do not have any proof of any                   2 of a crime?
3  information   that she told me being inaccurate.        3       A. I don't recall specifically.
4      Q. Have you ever taken any steps to look            4       Q. I mean, isn't it true that the reason you
5 into whether something she told you was true?            5 didn't ask them about that is because you knew that
6      A. Yeah, that's part of the investigation.          6 what Erika Gomez was telling you was crazy?
7      Q. One of the things that she told you over         7         MS. EMERY: Objection; form, foundation,
8 the course of your investigation was that Curtis         8 argumentative.
9 Lovelace had had his sons assist him in hiding           9         MR. HANSEN: I join.
10 evidence of crimes, correct?                            10        THE WITNESS: That's not true. I'm
11     A. Yes.                                             11 sorry.
12     Q. All right. And when you were                     12        MS. EMERY: That's okay.
13 interviewing Logan Lovelace, did you ask him about      13 BY MS. THOMPSON:
14 that?                                                   14      Q. Looking back at Exhibit 9 -- actually
15     A. No.                                              15 let's move to Exhibit 8. We will come back to 9 in
16     Q. Did you ask Larson about that?                   16 a minute, but as I explained, the chronology of
17     A. No.                                              17 these two exhibits is off.
18     Q. Did you ask Lincoln about that?                  18        MS. EMERY: Can we take a bathroom break?
19     A. No.                                              19        MS. THOMPSON: Sure.
20     Q. Why not?                                         20        THE VIDEOGRAPHER: We are going off the
21     A. It wasn't relevant to the investigation.         21 record. The time is 14:32.
22     Q. It was -- are you telling me that it             22        (Whereupon a short recess was taken.)
23 wasn't relevant to your investigation about whether     23        THE VIDEOGRAPHER: We are back on the
24 Curtis Lovelace hid for years that he killed his        24 record. The time is 14:43.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 67 of 110
                                          Transcript of Adam Gibson                                   67 (265 to 268)

                                          Conducted on July 17, 2018
                                                        265                                                     267
1 BY MS. THOMPSON:                                            1 was responsible for managing Grand Jury subpoenas?
2      Q. Detective Gibson, I'm going to refer you            2      A. Yes.
3 to Exhibit 8.                                               3      Q. Why is it that on March 12th of 2014 you
4      A. Okay.                                               4 asked Cheryl Ely for a subpoena to the Comcast
5      Q. The first page of Exhibit 8, which is               5 Legal Response Center?
6 Plaintiff 5568, this indicates that on February 7th         6      A. That was in response to information that
7 of 2014 you met Dr. Denton in person to go over             7 Erika Gomez had provided to me in reference to
8 autopsy; is that right?                                     8 Mr. Lovelace possibly hacking into her Comcast
9      A. Yes.                                                9 account, also changing her passwords, and different
10     Q. And what did he tell you during that                10 things like that.
11 meeting?                                                   11     Q. Okay. And at the time that you made this
12     A. That he believed that Cory Lovelace was a           12 request of Cheryl Ely, did -- was there an open
13 victim of poisoning with a possible coup de grace          13 Grand Jury investigation into Cory Lovelace's
14 suffocation.                                               14 death?
15     Q. Did he explain to you why -- what                   15     A. No.
16 evidence he saw for poisoning?                             16     Q. And isn't it true that at the time that
17     A. He indicated that he had had a recent               17 you  submitted this request to Cheryl Ely that it
18 poisoning case that he -- that he had performed an         18 was improper for you to be seeking information
19 autopsy on and the things that he saw in the               19 through the Grand Jury for a matter that didn't
20 autopsy photos, the accelerated decomposition, the         20 have an open Grand Jury investigation?
21 accelerated drying, were some of the things that           21     A. I actually ended up doing a search
22 were consistent with what he had seen this in the          22 warrant on this particular account.
23 other ethylene glycol death.                               23     Q. And that's because Comcast wouldn't
24     Q. Did he also tell you during that meeting            24 respond to the subpoenas in the manner in which it
                                                        266                                                     268
1 that it was going to be important for your                  1 was issued, correct?
2 investigation for Dr. Bowman to change her original         2      A. Right. They indicated --
3 finding of undetermined?                                    3         MS. EMERY: Objection to the foundation.
4      A. Yes.                                                4 I believe your question said wouldn't respond to
5      Q. And, in fact, that's why the same day               5 this subpoena in the manner it was issued?
6 that you talked with him you called her to try to           6         MS. THOMPSON: Yes.
7 talk to her about her findings?                             7         MS. EMERY: Okay. Objection; lack of
8      A. I did.                                              8 foundation.
9      Q. All right. I'm going to show you --                 9         THE WITNESS: The subpoena -- I don't
10 well, let me show you one other thing first. We            10 believe that the subpoena was ever issued. I spoke
11 will come back to that.                                    11 with Comcast because what I wanted was call taker
12         (Gibson Exhibit 10 marked.)                        12 notes, and the call taker notes they said they
13 BY MS. THOMPSON:                                           13 would not be able to provide with any subpoenas.
14     Q. I'm going to show you what's been marked            14 So that's why there was a search warrant that was
15 as Exhibit 10. Exhibit 10 is a one-page document           15 done.
16 that is Bates stamped Plaintiff 2377.                      16        MS. THOMPSON: I'm going to show you -- I
17     A. Yes.                                                17 think this will be 11.
18     Q. And this is an e-mail that's sent from              18        (Gibson Exhibit 11 marked.)
19 you  to Cheryl Ely; is that correct?                       19 BY   MS.  THOMPSON:
20     A. Yes.                                                20     Q. I've shown you what's been marked as
21     Q. And Cheryl Ely is someone who works for             21 Gibson Exhibit 11. It's a one-page document that's
22 the State's Attorney's Office?                             22 Bates stamped Plaintiff 3955.
23     A. Yes.                                                23     A. Yes.
24     Q. Was Cheryl Ely the person that in 2014              24     Q. And I'm going to ask you to read it
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 68 of 110
                                          Transcript of Adam Gibson                                68 (269 to 272)

                                          Conducted on July 17, 2018
                                                     269                                                     271
1 first, and then I have got a couple of questions         1 case?
2 for you, so let me know when you have read it.           2      A. He just said that I needed to meet with
3       A. Yes.                                            3 her and go over the autopsy and the information.
4       Q. Gibson Exhibit 11 is an e-mail that you         4      Q. And did he tell you why he wanted you to
5 sent on January 12th of 2015 to John Summers and         5 do that?
6 Dina Dreyer; is that correct?                            6      A. Because he said he wasn't -- that it
7       A. Yes.                                            7 needed to come from her --
8       Q. And this reflects that at least on this         8      Q. And --
9 day you were informed that Grand Jury subpoenas if       9      A. (Continuing) -- if there was a change.
10 used for a case that -- for which there is not an       10     Q. I'm sorry for interrupting you. Did you
11 investigation are not valid; is that right?             11 have  anymore you wanted to say in response?
12      A. Yes.                                            12     A. That was it.
13      Q. Okay. And it indicates in this e-mail           13     Q. Did Dr. Denton tell you that unless
14 that  Jon Barnard said this could cause an issue in     14 Dr. Bowman changed her opinion he was not going to
15 pending cases?                                          15 write a report for you?
16      A. Where do you see that at?                       16     A. No.
17      Q. Well, I'm referring you to line 4 where         17        MS. THOMPSON: Let's mark this.
18 it says, "So Jon has advised that he is probably        18        (Gibson Exhibit 12 marked.)
19 correct." And I guess my question for you is:           19 BY MS. THOMPSON:
20 Does the Jon in this e-mail refer to Jon Barnard?       20     Q. Detective Gibson, I've shown you what's
21      A. Yes.                                            21 been marked as Gibson 12, the one-page document
22      Q. And did you have a conversation with Jon        22 Bastes stamped Plaintiff 3592. This is an e-mail
23 Barnard about the information that you learned from     23 that you sent to Dina Dreyer and John Summers on
24 Barney Bier about this issue?                           24 February 9th of 2014; is that right?
                                                     270                                                     272
1      A. I don't know if the information came from        1      A. Yes.
2 Jon or if it was when I had talked to Laura.             2      Q. Okay. This e-mail reflects that you
3      Q. What did you learn about the Grand Jury          3  talked to Dr. Bowman on February 7th for about two
4 subpoena process with respect to this mechanism of       4 hours, right?
5 using them?                                              5      A. Yes.
6      A. That we wouldn't be able to use subpoenas        6      Q. And you had a meeting that was scheduled
7 as we had done for years.                                7 for her for that week in Keokuk, which is where she
8      Q. And did either Laura or Jon tell you why         8 lived at this point, right?
9 that's the case?                                         9      A. Yes.
10     A. Because Barney Bier had filed a motion           10     Q. What did you talk with her about for two
11 against one of the subpoenas.                           11 hours?
12     Q. And in that motion did he indicate this          12     A. The autopsy, the previous investigation,
13 wasn't a proper way to use the Grand Jury subpoena      13 her dealings with Baird and Hamilton, a lot of
14 process?                                                14 things.
15     A. I don't know what the motion was.                15     Q. What did she tell you about her dealings
16     Q. Okay. Let me take you back to -- let me          16 with  Baird and Hamilton?
17 take you back to Exhibit 8 and to your conversation     17     A. She told me that she did not feel that
18 with Dr. Denton on February 7th of 2014. Did            18 there was a push by either Coroner Hamilton or
19 Dr. Denton tell you on February 7th of 2014 that if     19 Detective Baird for the autopsy to be anything
20 Dr. Bowman did not change her opinion that in his       20 other than undetermined.
21 view this investigation couldn't go forward?            21     Q. And did she tell you why she thought that
22     A. No.                                              22 was  the case?
23     Q. What did he tell you with respect to             23     A. I don't recall that specific answer, no.
24 getting Dr. Bowman to change her opinion in the         24     Q. Your e-mail here indicates that she said
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                   Page 69 of 110
                                            Transcript of Adam Gibson                                    69 (273 to 276)

                                            Conducted on July 17, 2018
                                                         273                                                       275
1 she felt during the initial autopsy that                     1      A. Yes.
2 suffocation was the cause of death, but with                 2      Q. And was the reason that Jim was going to
3 information she was given by Baird she didn't feel           3 talk to Dr. Denton about writing a report because
4 she had enough to rule that way. Do you see that?            4 in your meeting with Dr. Denton he told you he
5      A. Yes.                                                 5 didn't want to write a report on this case?
6      Q. And did she tell you what information she            6      A. No.
7 was given by Baird that didn't give her enough to            7      Q. Why was it that Jim was going to talk to
8 rule that way?                                               8 him about writing a report?
9      A. I don't recall that part of the                      9      A. Because he had the contact with him.
10 conversation, no.                                           10     Q. Well, you were literally in a meeting
11     Q. Did you discuss with her on this phone               11 with him, correct?
12 call the fact that at least some of the -- that the         12     A. Yes.
13 older Lovelace children had reported seeing their           13     Q. So why didn't you talk to him at that
14 mom alive that morning?                                     14 meeting  about writing a report?
15     A. Yes, she was aware of that from the                  15        MS. EMERY: Objection to the form.
16 original autopsy.                                           16        THE WITNESS: In that meeting is when he
17     Q. Okay. And was that information that she              17 told me that I should go talk to Dr. Bowman.
18 was given by Baird that for her stood in the way of         18 BY MS. THOMPSON:
19 finding suffocation to be the cause of death?               19     Q. Isn't it true that the reason Jim said he
20     A. I don't recall specifically what it was              20 would talk to him is because Dr. Denton had told
21 that kept her from ruling suffocation.                      21 you he didn't want to write the report and Jim was
22     Q. Was it clear to you in your conversation             22 going to try to change his mind?
23 with her on February 7th that she did not want to           23        MR. HANSEN: Objection to the form and
24 be involved in this matter further?                         24 argumentative.
                                                         274                                                       276
1     A. She specifically said that she didn't                 1          MS. EMERY: Objection.
2 want to be involved.                                         2          THE WITNESS: That is not true.
3     Q. And she didn't want to be involved                    3          MS. THOMPSON: Can you mark this.
4 because she had -- she did not want to testify in            4          (Gibson Exhibit 13 marked.)
5 this case; is that right?                                    5 BY MS. THOMPSON:
6     A. Yes, she said that she and lawyers didn't             6      Q. Detective Gibson, I've handed you what's
7 get along.                                                   7 been marked as Gibson Exhibit 13, which is a
8     Q. Okay. Do you see the last sentence in                 8 one-page document that's Bates stamped Plaintiff
9 Exhibit 12 says, "Keller is talking to Denton about          9 3602. This page reflects a couple of e-mails back
10 writing a report on his review"? Do you see that?           10 and forth between you and Dr. Denton; is that
11    A. Yes, I do.                                            11 right?
12    Q. Did you and Coroner Keller ride up to                 12     A. Yes.
13 Bloomington to meet with Dr. Denton together?               13     Q. And you see at the bottom that there is
14    A. No.                                                   14 an e-mail from February 18th where you ask
15    Q. Did you come separately?                              15 Dr. Denton to call you?
16    A. He wasn't there. It was Dr. Denton and                16     A. Yes.
17 I.                                                          17     Q. Do you know why you asked Dr. Denton to
18    Q. And did you talk with Jim Keller after                18 call you on February 18th?
19 your  meeting with Dr. Denton about what Dr. Denton         19     A. I would assume to talk about the e-mail
20 had told you?                                               20 that's at the top, which would be my conversation
21    A. Yes.                                                  21 with Dr. Bowman, another conversation with
22    Q. Did you and Jim reach a conclusion that               22 Dr. Bowman.
23 Jim would talk to Dr. Denton about writing a                23     Q. All right. And you sort of got what
24 report?                                                     24 looks like an out-of-office response from him right
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 70 of 110
                                          Transcript of Adam Gibson                                  70 (277 to 280)

                                          Conducted on July 17, 2018
                                                    277                                                            279
1 after you sent this; is that right? Or at least an      1     Q. Why if Dr. -- let me start that question
2 e-mail from him a couple hours later indicating he      2 again.
3 was out, right?                                         3        Why if Coroner Keller was going to talk
4      A. Yes.                                            4 to Dr. Denton about writing a report did you on
5      Q. And you followed that up, as you said,          5 February 18th e-mail Dr. Denton and ask him to give
6 with an e-mail to him where you cc'd Lieutenant         6 you an official opinion?
7 Dreyer and Sergeant Summers; is that right?             7     A. I don't know the reasoning.
8      A. Yes.                                            8     Q. Isn't the reason you sent this e-mail to
9      Q. Why did you cc Lieutenant Dreyer and            9 make that request because Dr. Denton told Coroner
10 Sergeant Summers on this e-mail?                       10 Keller that he did not want to be involved in this
11     A. So they were aware of what was going on.        11 case unless Dr. Bowman was going to change her
12     Q. Do you see in this e-mail -- and if you         12 mind?
13 need to read this before I ask you a question, I'm     13       MS. EMERY: Object to the form,
14 happy to have you do that. Do you need to read --      14 argumentative.
15 do you want to read the top portion first?             15       MR. HANSEN: And speculation.
16     A. If you could just direct me to the              16       THE WITNESS: That is not true.
17 portion   you are talking about --                     17 BY MS. THOMPSON:
18     Q. Sure.                                           18 Q. At the time that you sent this e-mail to
19     A. (Continuing) -- it would be easy enough.        19 Dr. Denton on February 18th, did you believe that
20     Q. I'm going to refer you to sort of the           20 Curtis Lovelace had killed Cory Lovelace?
21 third line from the bottom that starts with "so I      21 A. At that point I had the opinion from
22 am hoping." Do you see that?                           22 Dr. Bowman and from Dr. Denton both indicating that
23     A. Yes.                                            23 they believed that she had been killed.
24     Q. Is it your understanding that between the       24 Q. Well, my question is what you believed at
                                                    278                                                            280
1 time that you met with Dr. Denton yourself and the      1 that point.
2 sending of this e-mail that Jim Keller had              2      A. I believed what the doctors told me.
3 conferred with Dr. Denton about being an expert in      3          MS. THOMPSON: Let's mark this.
4 this case?                                              4          (Gibson Exhibit 14 marked.)
5      A. I'm not positive.                               5 BY MS. THOMPSON:
6      Q. Well, do you believe, as you sit here           6      Q. Detective Gibson, I've showed you what's
7 today, that he talked with Dr. Denton between           7 been marked as Gibson Exhibit 14, which is
8 February 9th and February 18th?                         8 Plaintiff 3606.
9      A. I believe that he did, but I can't be           9      A. Yes.
10 positive.                                              10     Q. This is -- there is two different e-mails
11     Q. All right. Did you talk with Coroner            11 on this exhibit; is that correct?
12 Keller about anything that Dr. Denton told him?        12     A. Yes.
13     A. I don't specifically remember any               13     Q. And this refers -- this references --
14 conversation. I'm not saying it didn't happen, but     14 well, actually I said two e-mails, but there is
15 I don't recall it.                                     15 actually three e-mails on this exhibit; isn't that
16     Q. All right. And the portion of this              16 right?
17 e-mail I just directed you to that starts with "so     17     A. Yes.
18 I am hoping" --                                        18     Q. And these are e-mails that were sent on
19     A. Yes.                                            19 February   24th of 2014?
20     Q. (Continuing) -- says, "So I am hoping           20     A. Yes.
21 that you will still be willing to continue to          21     Q. On -- prior to these e-mails being sent
22 review this and give me an official opinion so this    22 on  February  24th of 2014, had you talked with Jon
23 case can proceed. Can you see that?                    23 Barnard about whether or not the Adams County
24     A. Yes.                                            24 State's Attorney's Office had a conflict in being
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 71 of 110
                                         Transcript of Adam Gibson                                71 (281 to 284)

                                         Conducted on July 17, 2018
                                                   281                                                      283
1 involved in a prosecution of in this case?             1      Q. Well, you -- were you asking Jon for his
2      A. Yes.                                           2 advice about whether or not to take this to the
3      Q. And what had you discussed prior to the        3 Grand Jury or were you asking him to make a
4 sending of these e-mails with respect to that          4 decision about that?
5 topic?                                                 5      A. I was asking him about his advice about
6      A. Exactly that, about with about the fact        6 going to the Grand Jury, and I had already spoke to
7 that they would have to appoint a special              7 him previously about appointing the special
8 prosecutor. We had actually talked about it early      8 prosecutor.
9 on in the investigation just so that we had some       9      Q. And do you see in the third of these
10 legal advice.                                         10 e-mails, so the bottom one, in that e-mail to Jon
11     Q. Prior to the sending of these e-mails          11 Barnard on February 24th that you told him, "I am
12 then, you had talked with Jon Barnard about the       12 waiting on the formal response from Dr. Denton on
13 reinvestigation that you were conducting, correct?    13 the autopsy review, which I am hoping to have
14     A. Yes.                                           14 sometime soon, disclosing injuries consistent with
15     Q. And you told us that you'd had your one        15 smothering." Do you see that?
16 conversation with Jon where you discussed him with    16     A. Yes.
17 him witness information he may have, right?           17     Q. And isn't it true that what you were
18     A. Yes.                                           18 referring to in talking with Jon was a formal
19     Q. You had other conversations with him,          19 expert opinion from Dr. Denton?
20 too, correct?                                         20     A. Yeah, that I was waiting on the formal
21     A. Yes.                                           21 response, the written opinion.
22     Q. And what had you discussed with him in         22     Q. And you did not tell Jon Barnard in this
23 the other conversations you had prior to the          23 e-mail when specifically you expected to get an
24 sending of these e-mails on February 24th?            24 opinion from Dr. Denton, correct?
                                                   282                                                      284
1      A. I don't recall everything specifically,        1      A. It says "sometime soon."
2 but I had been speaking with him throughout the        2      Q. But beyond sometime soon, you didn't tell
3 course of the investigation about what was going       3  him, right?
4 on.                                                    4      A. No.
5      Q. Had you been seeking his advice and input      5      Q. And that's because as of the writing of
6 about what you were doing?                             6 this e-mail Dr. Denton had not agreed to provide an
7      A. I don't know that it was seeking advice        7 opinion, correct?
8 or input. It was just making him aware of what was     8         MS. EMERY: Objection to the form, calls
9 happening.                                             9 for speculation. And argumentative.
10     Q. Okay. Why is it that on February 24th          10        You can go ahead and answer.
11 you asked him about taking this case to the Grand     11        THE WITNESS: At the time I hadn't been
12 Jury?                                                 12 -- Coroner Keller had been speaking with
13     A. Just as I said earlier, about getting          13 Dr. Denton, so I don't know what kind of timeframe
14 witnesses in front of the Grand Jury and getting      14 that was.
15 the case started for the Grand Jury.                  15 BY MS. THOMPSON:
16     Q. Well, it's your testimony that at the          16     Q. As of February 24th, had you gotten a
17 time you sent this e-mail on February 24th you        17 response from Dr. Denton to your February 18th
18 believed that Curt had killed his wife, correct?      18 e-mail? And that was Exhibit 13, if you need to
19     A. That's what the doctors had told me, yes.      19 reference it again.
20     Q. Okay. And so the purpose of taking this        20     A. I don't know if I did or not.
21 to the Grand Jury on February 24th would be to        21        MS. THOMPSON: Can you mark this.
22 begin the process of indicting Curt?                  22        (Gibson Exhibit 15 marked.)
23     A. Possibly, but that's the prosecutor's          23
24 decision.                                             24 BY MS. THOMPSON:
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 72 of 110
                                         Transcript of Adam Gibson                                72 (285 to 288)

                                         Conducted on July 17, 2018
                                                   285                                                      287
1      Q. Detective Gibson, I've showed you what's       1     A. That would have been the information from
2 been marked as Gibson 16, which is a --                2 my reports that were available at that time.
3          MS. EMERY: 15.                                3     Q. Do you know why Dr. Denton indicated that
4          MS. THOMPSON: 15. I'm sorry. Thank you        4 that information was verbally related as opposed to
5 for correcting me.                                     5 being a paper document that he reviewed like the
6 BY MS. THOMPSON:                                       6 other documents that are listed in 1 through 5?
7      Q. So the record is clear, Detective Gibson,      7         MS. EMERY: Wait. Object to the form.
8 I'm showing you what's been marked as Gibson 15,       8 There is a paper writing on the third page of the
9 which is a four-page document that is Bates stamped    9 document.
10 Plaintiff 6132 through plaintiff 6l35.                10 BY MS. THOMPSON:
11     A. Yes.                                           11    Q. You can answer the question.
12     Q. You have seen this document before,            12    A. It's possible that my reports weren't
13 correct?                                              13 done at this time. I don't know. I don't know
14     A. I have.                                        14 what that was, but it's information that's
15     Q. And Gibson 15 is a formal opinion letter       15 contained in my reports.
16 that Dr. Denton ultimately issued in this case,       16    Q. Is it your testimony, as you sit here
17 right?                                                17 today, that prior to June 22nd of 2015 you gave
18     A. Yes.                                           18 Dr. Denton copies of you're the investigative
19     Q. Did you see any drafts or copies of this       19 reports that you prepared in this case?
20 report before June 22nd of 2015?                      20    A. I don't know if he ever got copies of my
21     A. I don't believe so, no.                        21 reports or not.
22     Q. And this report is directed towards the        22    Q. Did you take any steps to give him those
23 prosecutor, Mr. Parkinson, and not to you, correct?   23 reports?
24     A. That's correct.                                24    A. I just said I don't know if he got them
                                                   286                                                      288
1      Q. And do you know why this report is             1 or not.
2 written as reflecting this coming at                   2      Q. Well, I'm asking if you took any steps to
3 Mr. Parkinson's request?                               3  provide   them?
4      A. Because Mr. Parkinson asked for him to do      4      A. I can't answer that because I don't know
5 the formal opinion. Up to this point he had            5 if he got them or not. I don't know if -- I don't
6 relayed to Jim Keller that he didn't particularly      6 remember if I provided them to him or not.
7 want to be involved in the case due to Dr. Bowman's    7      Q. Is there anything that would refresh your
8 involvement.                                           8 memory, as you sit here today, about whether you
9      Q. The first page of this report indicates        9 gave any copies of your reports to Dr. Denton?
10 some specific materials that he reviewed. Those       10     A. No.
11 are the 1 through 5 numbers. Do you see that?         11     Q. I am going to refer you to page 3.
12     A. Yes.                                           12 That's Plaintiff 6134. And I'm asking you about
13     Q. And then it also indicates in the              13 that first paragraph. If you want to read that and
14 paragraph below that he reached these opinions        14 let me know when you've read it.
15 after additional investigation -- additional          15     A. Yes.
16 investigation information verbally relayed by         16     Q. This reflects that Dr. Denton talked with
17 Quincy Police Detective Gibson during a meeting.      17 Coroner Keller and then Coroner Keller asked
18 Do you see that?                                      18 Dr. Denton to meet with you and you met with him in
19     A. Yes.                                           19 Bloomington. Do you see that?
20     Q. Do you know what additional investigation      20     A. Yes.
21 information that you verbally related to Dr. Denton   21     Q. And to your understanding, is that a
22 besides, you know, the information contained in the   22 reference   to a meeting with him on February 7th
23 documents referenced in the numbers 1 through 5 on    23 that we just discussed?
24 this page?                                            24     A. Yes.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 73 of 110
                                          Transcript of Adam Gibson                                73 (289 to 292)

                                          Conducted on July 17, 2018
                                                    289                                                      291
1      Q. And this says he met with you, he -- and        1      A. I don't specifically remember saying all
2 I'm paraphrasing, but Dr. Denton met with you, he       2 of this is new information.
3 reviewed the photographs with you, and then it          3      Q. And Dr. Denton goes on in the next
4 says, and this is a quote, "and he verbally relayed     4 sentence to say, we are looking at that same
5 new investigation information he had regarding the      5 paragraph on page 3 of the report, "As I recall, he
6 morning of her death." Do you see that?                 6 discussed Mr. Lovelace's activities that morning,
7      A. Yes.                                            7 Mr. Lovelace's school class scheduling, and new
8      Q. What information did you give to                8 interviews with their children that contradicted
9 Detective Gibson on February 7th of 2014 that was       9 the prior reports I reviewed." Do you see that?
10 new investigation information about the morning of     10     A. I do.
11 Cory Lovelace's death?                                 11     Q. What new interviews with the children did
12     A. It would be the information from my             12 you tell Dr. Denton about that contradicted the
13 reports.                                               13 prior reports that Dr. Denton had reviewed?
14     Q. And what information did you have as of         14     A. I don't recall that at all.
15 February 7th of 2014 that was new information about    15     Q. I mean, in fact, as of February 7th there
16 the morning of Cory Lovelace's death?                  16 were no new interviews with the children, correct?
17        MS. EMERY: Object to the form. Calls            17     A. No.
18 for speculation. This document was not written by      18     Q. So if Dr. Denton believed that the kids
19 the witness.                                           19 had said something new, he is incorrect?
20        THE WITNESS: Well, could you reread             20     A. I would say so, yes, because I don't
21 that?                                                  21 remember discussing any new interviews with the
22        MS. THOMPSON: Sure. Can you reread the          22 children.
23 question.                                              23     Q. In your meeting on February 7th with
24        (Record read.)                                  24 Dr. Denton, did you talk with him about what the
                                                    290                                                      292
1          THE WITNESS: By that time I had                1 kids had reported that they remembered about that
2 re-interviewed the firefighters, the paramedics,        2 morning?
3 some of the neighbors, I had interviewed Erika          3      A. He had reviewed the reports.
4 Gomez, interviewed some of the friends, but that's      4      Q. And did you talk about those reports with
5 not all-inclusive. I am sure there are things that      5 him?
6 I have forgotten.                                       6      A. I don't recall if we'd specifically
7 BY MS. THOMPSON:                                        7 talked about the reports or not. Most of his time
8      Q. In your meeting with Dr. Denton, did you        8 was spent talking -- looking at photos and pointing
9 go through with him the things that you had learned     9 out different things in the photos.
10 from the sources you just described?                   10         MS. THOMPSON: Let's go off the record
11     A. I believe so, yes.                              11 for one second.
12     Q. All right. And did any of those people          12         (Discussion off the record.)
13 that you just listed give you new information about    13         THE VIDEOGRAPHER: We are back on the
14 what happened the morning of Cory Lovelace's death?    14 record. The time is 15:16.
15     A. Yes. There was information that was             15         (Gibson Exhibit 16 marked.)
16 relayed   from the firefighters and the paramedics     16 BY  MS.   THOMPSON:
17 upon interviewing them.                                17     Q. Detective, you have been shown what's
18     Q. And is it your belief that what the             18 been marked as Gibson Exhibit 16, and this is a
19 firefighters and paramedics were telling you was       19 lengthy set of materials that are Bates stamped
20 new information?                                       20 Plaintiff 11047 through Plaintiff 11147. Do you
21     A. It had not been documented at anytime           21 have those documents in front of you?
22 prior  to that, no.                                    22     A. Yes.
23     Q. Did you tell Dr. Denton that that               23     Q. And this document consists of a subpoena
24 information was new?                                   24 response that you participated in preparing in the
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 74 of 110
                                          Transcript of Adam Gibson                                74 (293 to 296)

                                          Conducted on July 17, 2018
                                                    293                                                      295
1 criminal case; is that right?                           1 halfway through these documents, those records are
2      A. Yes.                                            2 records related to your office number; is that
3      Q. And there is an affidavit on page 2,            3 right?
4 which is Plaintiff 11048, that explains what you        4       A. I believe so, yes.
5 did to locate these records; is that right?             5       Q. Those pages that are at the top say "Area
6      A. Yes.                                            6 Aging"?
7      Q. The phone records that are contained in         7       A. Yes.
8 this document come from a couple of different           8       Q. Those are records of your office number?
9 sources; is that correct?                               9       A. Yes.
10     A. Yes.                                            10      Q. All right. And then if you look back at
11     Q. The first records that are roughly              11 starting with Plaintiff 11126 --
12 through page 11100 --                                  12      A. Yes.
13     A. Yes.                                            13      Q. (Continuing) -- and I'm not going to put
14     Q. (Continuing) -- those are from a -- those       14 this on the record, but those pages refer to a
15 are from your personal phone account; is that          15 telephone number that ends in a 7. Do you see
16 correct?                                               16 that?
17     A. Yes.                                            17      A. Yes.
18     Q. All right. And there is two numbers on          18      Q. And that is your office cell phone
19 here, and we don't have to put full numbers on the     19 number; is that right?
20 record, but one of the numbers ends in a 6. Do you     20      A. No.
21 see that?                                              21      Q. What number is that?
22     A. Yes.                                            22      A. That was my cell phone when I was a
23     Q. And what number is that?                        23 canine officer. If you go -- because I had a cell
24        MR. HANSEN: I'm sorry, what page?               24 phone as a canine officer up until October, I
                                                    294                                                      296
1          MS. EMERY: What page are you on?               1 believe, or possibly December. But on Plaintiff
2          MS. THOMPSON: I'm looking at the first         2 11131 the 9949 is my work cell phone.
3  page  of phone records, which is 11049.                3      Q. So the number that ends in 9949 is your
4          MS. EMERY: Okay.                               4 work cell phone, and the records before that that
5 BY MS. THOMPSON:                                        5 end in 47, is that a private number or a work
6      Q. So there is account records on this page        6 number you had associated with your canine work?
7 for an account that ends in a 6?                        7      A. That was a work number.
8      A. Yes.                                            8      Q. Okay. But your cell phone number changed
9      Q. That's the bottom half of this page?            9 when your job changed?
10     A. Yes.                                            10     A. Yes.
11     Q. What number is that?                            11     Q. Okay. Do you have any reason to doubt
12     A. What number is the phone number?                12 that any of the records that are contained in
13     Q. Yeah, like what account does it                 13 Gibson Exhibit 16 are inaccurate?
14 represent?                                             14     A. I don't.
15     A. Oh, that's my cell phone.                       15     Q. Did you have an opportunity to review
16     Q. Okay. And then there is records on this         16 these records at some point, you know, after you
17 page and on some of these other pages for a number     17 collected the records for production?
18 that ends in an 8. That's the top of 11049.            18     A. No.
19     A. Yes.                                            19     Q. And did you note anything in here you
20     Q. What number is that?                            20 believe is wrong?
21     A. That's Tricia.                                  21     A. I didn't review them.
22     Q. Who is Tricia?                                  22     Q. I'm going to refer you to Plaintiff
23     A. My significant other.                           23 11068, which is -- the top there is something that
24     Q. And then on 11101, which is sort of             24 says A6 of 9. So it's 11068.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 75 of 110
                                           Transcript of Adam Gibson                                  75 (297 to 300)

                                           Conducted on July 17, 2018
                                                        297                                                     299
1     A. Yes.                                                 1      A. Yes.
2     Q. And I'm going refer you to the line there            2      Q. Do you see on line -- there isn't a line
3 that's line 41, which is near the bottom of the             3 for this, but it's the 9:41 a.m. on January 27th.
4 page.                                                       4      A. Yes.
5     A. Uh-huh.                                              5      Q. Do you see an indication there of a call
6     Q. Do you -- the number there -- and again,             6 of two minutes and 30 seconds?
7 I'm not going to put this on the record, but the            7      A. Yes.
8 number there ends in a 25. Do you see that?                 8      Q. And I'm referring to the number that ends
9     A. Yes.                                                 9 in 68. Do you see that?
10    Q. Do you recognize that phone number?                  10     A. Yes.
11    A. Yes.                                                 11     Q. Do you recognize that number to belong to
12    Q. Whose phone number is that?                          12 Erika Gomez?
13    A. The State's Attorney's Office.                       13     A. I don't recognize that number to belong
14    Q. Is that Gary Farha's cell number?                    14 to her.
15    A. No. That's the number to the State's                 15     Q. Do you know what -- if that is Erika
16 Attorney's Office.                                         16 Gomez's number, and I understand you have to accept
17    Q. All right. And do you know who you spoke             17 that as fact for the purposes of this question, do
18 with on November 19th of 2013 at 4 p.m. from the           18 you know what you discussed with her for two
19 State's Attorney's Office?                                 19 minutes and 30 seconds in that call?
20    A. I don't.                                             20     A. I believe that was the call to set up the
21    Q. Do you have any memory of talking to                 21 interview.
22 someone from the State's Attorney's Office that            22     Q. All right. And then on January 29th,
23 day?                                                       23 going down to 2:50 p.m., do you see that line?
24    A. No.                                                  24     A. Yes.
                                                        298                                                     300
1      Q. The number that is just below that in               1      Q. Do you see there a call of 20 seconds to
2 line 42, that ends in an 80. Do you see that?               2 that same number that ends in 68?
3      A. Yes.                                                3      A. Yes.
4      Q. And is that Gary Farha's cell phone                 4      Q. And do you know what that call was about?
5 number?                                                     5      A. I believe it was because I was running
6      A. It is.                                              6 late from when I was supposed to meet her.
7      Q. And do you know what you discussed with             7      Q. All right. And then going down to
8 Gary Farha on November 19th, at 4:41 p.m.?                  8 January 30th at 3:20 p.m.
9      A. I do not.                                           9      A. Yes.
10     Q. I'm going to refer you now to Plaintiff             10     Q. Do you see there is another call there to
11 11128, which is in that back set of records.               11 that same number of 6 minutes and 20 seconds?
12     A. Yes.                                                12     A. Yes.
13     Q. Do you see on these records on line 25,             13     Q. And do you know what that conversation
14 which reflects a call on September 23rd of 2013 at         14 was about?
15 7:51 p.m., that that reflects another conversation         15     A. I do not.
16 you had with Gary Farha's cell phone?                      16     Q. Is there anything that would refresh your
17     A. Yes.                                                17 recollection about what any of these telephone
18     Q. And do you know what you discussed with             18 calls concerned?
19 Gary  Farha on that date?                                  19     A. No.
20     A. I don't.                                            20     Q. I'm going to send you ahead to March 3rd,
21     Q. I'm now going to refer you to your work             21 which is on page 11111, and we are still in your
22 records,  and let me refer you to the records that         22 work records here.
23 reflect calls on January 27th, which are on                23     A. Okay.
24 Plaintiff 11108.                                           24     Q. Let me know when you are there.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 76 of 110
                                         Transcript of Adam Gibson                                  76 (301 to 304)

                                         Conducted on July 17, 2018
                                                    301                                                       303
1      A. Okay.                                           1 Do you see that?
2      Q. Looking on January 3rd at 2:20 --               2      A. Yes.
3          MR. HANSEN: You mean March 3rd?                3      Q. Do you know what you were discussing with
4          MS. THOMPSON: Yes. Thank you.                  4 that number on that day?
5 BY MS. THOMPSON:                                        5      A. I do not.
6      Q. Looking ahead on March 3rd at 2:20 and          6      Q. In total, do you have any memory of what
7 again at 2:40, do you see there is two calls to         7 you discussed on the phone with Erika Gomez at
8 that same number that ends in 68?                       8 various points during this investigation?
9      A. There is an incoming call from that             9      A. I don't recall specific phone
10 number. Where did you say there was a second one?      10 conversations, no.
11     Q. So at 3/3 at 2:20 do you see there is a         11     Q. Okay. On the phone was she concerned
12 call of zero duration to that number?                  12 about the course of the investigation?
13         MS. EMERY: At 2:20 p.m.?                       13     A. Not that I recall, no.
14         THE WITNESS: Yes.                              14     Q. On the phone was she concerned with you
15 BY MS. THOMPSON:                                       15 about establishing for you that the things that she
16     Q. All right. And then a couple lines down         16 was telling you were true?
17 at 2:40  do you see that there was a call to that      17     A. I don't recall that, no.
18 number again of 19 seconds?                            18     Q. As of 4/24 you had been investigating
19     A. Yes.                                            19 this case for several months, correct?
20     Q. Do you know what either of those calls          20     A. Three.
21 were about?                                            21     Q. Okay. And you had had numerous prior
22     A. No.                                             22 conversations with Erika Gomez, correct?
23     Q. And I'm going to send you ahead to 3/18.        23     A. I wouldn't say numerous, no.
24 Actually, let me send you ahead to 3/25, so -- it's    24     Q. Was there new information that you were
                                                    302                                                       304
1 3/24, I'm sorry. I'm sending you ahead to 3/24,         1 learning from Erika in April of 2014 that was
2 which is at 3:19 p.m. So that's on page 11114. Do       2 causing you to have longer conversations with her
3 you see that?                                           3 on the phone?
4      A. Yes.                                            4      A. I don't recall what our conversations
5      Q. That 3:19 call, do you see that there is        5 were about.
6 another call to that 68 number?                         6      Q. I'm going to show you --
7      A. Yes.                                            7          MS. THOMPSON: Let's mark this.
8      Q. And do you know what you discussed with         8          (Gibson Exhibit 17 marked.)
9 that number for seven some minutes on that date?        9 BY MS. THOMPSON:
10     A. I do not.                                       10     Q. You've been shown what's been marked as
11     Q. And jumping ahead to 4/24, which is             11 Gibson 17, and that's a one-page document that's
12 Plaintiff 11118, do you see at 1:58 p.m. there is a    12 Bates stamped 3638. Do you have that in front of
13 number from a -- that there is an incoming call        13 you?
14 from that same number?                                 14     A. Yes.
15     A. At what time?                                   15     Q. This is an e-mail that you sent to John
16     Q. 1:58 p.m.                                       16 Summers    in on March 18th of 2014?
17     A. On 4/23?                                        17     A. Yes.
18     Q. 4/24, I'm sorry. If I misspoke, I               18     Q. Had you sought John Summers's advice
19 apologize.  4/24 at 1:58 p.m. Let me know when you     19 about  the course of this investigation prior to
20 are looking at that.                                   20 March 18th of 2014?
21     A. Oh, yes.                                        21     A. Yes.
22     Q. There is an incoming call that's over 19        22     Q. And what advice had you sought from John
23 minutes and then one that's incoming that's for        23 prior to March 18th of 2014?
24 over five minutes that are back to back on 4/24.       24     A. We had been discussing it since it began.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 77 of 110
                                          Transcript of Adam Gibson                                 77 (305 to 308)

                                          Conducted on July 17, 2018
                                                    305                                                       307
1      Q. Was there particular advice you had been        1 referencing, anything beyond the roadblocks you had
2 seeking from him?                                       2 with the investigators?
3      A. We discussed all aspects of the case.           3         MS. EMERY: Objection to the -- did you
4      Q. Okay. And was he giving you direction,          4 mean investigators? Your question --
5 suggestions about how to move forward?                  5         MS. THOMPSON: Let me restate my
6      A. At times, yes.                                  6 question. Let me restate my question.
7      Q. Okay. This e-mail in Gibson 17 is you           7 BY MS. THOMPSON:
8 asking a question of John. "Do you think I am           8     Q. As of March 18th of 2014, did -- were
9 wrong for trying to push this case forward, should      9 there any roadblocks you had experienced in the
10 it be let go," question mark. Do you see that?         10 case besides the interactions that you had with the
11     A. Yes.                                            11 pathologists that you consulted?
12     Q. Why did you send this e-mail to John            12    A. No.
13 Summers on March 18th of 2014?                         13    Q. And when you say that the dynamics of the
14     A. Basically because we continued to hit           14 case -- when you talk about the dynamics of the
15 roadblocks with the doctors, and so it was             15 case, are you referencing anything beyond the
16 basically an attempt to glean from him whether or      16 roadblocks with the pathologists that you just
17 not we should let the case go or continue to push      17 described?
18 it forward.                                            18    A. No.
19     Q. What roadblocks had you hit from the            19    Q. Did you John Summers respond to this
20 doctors as of March 18th, 2014?                        20 e-mail?
21     A. Dr. Bowman had given us an opinion and          21    A. I don't remember if he responded with an
22 then changed her mind, and then Dr. Denton had         22 e-mail or if we talked in person.
23 given us an opinion and then by that time hadn't       23    Q. Did he talk to you about your question
24 issued a written opinion. I'm not sure if by then      24 about whether this should go forward?
                                                    306                                                       308
1 we had consulted Dr. Teas or not. I don't recall        1      A. It was either in an e-mail or in a
2 the exact timing of that.                               2 conversation, but he said yes.
3      Q. Are there any other roadblocks you recall       3      Q. And what -- did he expand beyond telling
4 at any point in this investigation from the doctors     4 you that, yes, this should go forward?
5 besides the things that you just testified to?          5      A. No. I mean, we had a conversation, but I
6      A. Not that I can recall at this time.             6 don't recall the specifics of the whole
7      Q. Isn't it true that as of March 18th of          7 conversation.
8 2014 a roadblock in this case was that Dr. Denton       8      Q. In the conversation did he give you a pep
9 did not want to issue a formal report?                  9 talk?
10        MS. EMERY: Objection to the form.               10     A. No.
11        THE WITNESS: Dr. Denton had not issued a        11     Q. Did he give you advice about how to move
12 written report at that time, no.                       12 this forward?
13 BY MS. THOMPSON:                                       13     A. I don't know if there was advice about
14     Q. But isn't it true that as of March 18th         14 how to move it forward or -- I don't recall the
15 of 2014 he told you he did not want to issue a         15 whole conversation, no.
16 formal report?                                         16     Q. Do you remember anything about the
17     A. That's not true.                                17 conversation other than that he told you it should
18     Q. Were you questioning as of March 18th of        18 go forward and you talked about the case?
19 2014  whether this investigation ought to continue?    19     A. No.
20     A. I don't know that I was questioning             20     Q. Is there anything that would refresh your
21 whether the investigation should continue, just        21 memory about that conversation?
22 given in light of the dynamics of the case whether     22     A. No.
23 it should continue.                                    23     Q. Did you -- similar to your communications
24     Q. And the dynamics of the case that you are       24 with Sergeant Summers, did you confer with
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                 Page 78 of 110
                                          Transcript of Adam Gibson                                 78 (309 to 312)

                                          Conducted on July 17, 2018
                                                      309                                                    311
1 Lieutenant Dreyer throughout the investigation            1      Q. Well, the excerpts that you saw on a news
2 about what you were doing?                                2 program, were they consistent with her demeanor the
3      A. Yes.                                              3 times that you communicated with her about this
4      Q. And did you get advice and direction from         4 case?
5 her as well?                                              5      A. We just had conversations about the case.
6      A. Yes.                                              6      Q. Okay. I'm saying, in those
7      Q. Did you get advice and direction from             7 conversations, was her demeanor different than the
8 Chief Copley as well?                                     8 demeanor of hers that you observed in the excerpts
9      A. I don't know if it was advice and                 9 of her testimony that you saw?
10 direction as much as it was just keeping him             10     A. She was not crying and breaking down when
11 informed of what was going on.                           11 I spoke  to her, no.
12     Q. Did you talk with Lieutenant Dreyer about         12     Q. And have you talked with anyone other
13 the delays you were having with getting a report         13 than your counsel, because I'm not asking about
14 from Dr. Denton?                                         14 confidential communications you've had, but other
15     A. Yes, we spoke about it.                           15 than your counsel, have you talked with anyone
16     Q. And what did you tell her about those             16 about her demeanor on the stand when she testified?
17 delays?                                                  17     A. Not that I can remember specifically, no.
18     A. Just that he had not issued a written             18     Q. Have you communicated with her at all
19 opinion yet.                                             19 since the second trial -- since her testimony in
20     Q. Did you tell her you were frustrated              20 the second trial?
21 about the delay in getting that opinion?                 21     A. No.
22     A. I don't know that frustrated would be a           22     Q. To your knowledge, has she reached out to
23 word that I use, no.                                     23 any member of the department, the Quincy Police
24     Q. Did you tell her any words to the effect          24 Department, since her testimony in the second
                                                      310                                                    312
1 that you were, you know, concerned about that             1 trial?
2 delay?                                                    2      A. I have no idea.
3      A. No.                                               3      Q. To your knowledge, has anyone in the
4      Q. Did she give you any advice about how to          4 Quincy Police Department reached out to her since
5 move forward in spite of that delay?                      5 the end of her testimony in the second trial?
6      A. I don't recall specifically.                      6      A. I don't know that either.
7      Q. Did she give you -- do you remember, as           7      Q. Did you ever have any phone calls with
8 you sit here today, any specific advice that she          8 either of the Crickards about this investigation?
9 gave you about moving this investigation forward?         9      A. I don't remember if I spoke to either one
10     A. No.                                               10 of them or not.
11     Q. Were you present for any of Erika Gomez's         11     Q. As you sit here today, do you remember an
12 testimony at the second trial?                           12 investigative reason why you would have needed to
13     A. I don't believe so, no.                           13 have communicated with either of the Crickards
14     Q. Have you ever watched any video of it?            14 about this case?
15     A. I think I've seen portions of it, yes.            15     A. Like I say, I don't know if I did or not.
16     Q. Did you see any excerpts of it that were          16     Q. Is there anything that you could review
17 on any news programs related to this case?               17 that would refresh your memory about any
18     A. Yes.                                              18 investigative reasons you would have had to have
19     Q. Have you seen any excerpts from any other         19 communicated with either Crickard?
20 source?                                                  20     A. No, because I don't recall whether I
21     A. No.                                               21 talked to them or not.
22     Q. The excerpts from her testimony you saw           22     Q. I've got -- let's go off the record for
23 on the news program, was that from the Dateline?         23 one second.
24     A. I don't remember which one it was.                24        THE VIDEOGRAPHERS: We are going off the
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 79 of 110
                                          Transcript of Adam Gibson                                    79 (313 to 316)

                                          Conducted on July 17, 2018
                                                        313                                                       315
1 record. The time is 15:41.                                  1      A. I don't know.
2          (Discussion off the record.)                       2      Q. And that -- this log indicates that you
3          (Whereupon a short recess was taken.)              3 spent three hours working on the Lovelace case that
4          THE VIDEOGRAPHER: We are back on the               4 day, right?
5 record. The time is 15:55.                                  5      A. Yes.
6 BY MS. THOMPSON:                                            6      Q. And does it indicate that you did
7       Q. I have some questions for you, Detective           7 anything besides talk to someone on the phone?
8 Gibson, about a couple of additional e-mails, but I         8      A. No.
9 want to go back to Exhibit 7 with you for a moment,         9      Q. Is there a reason that this log doesn't
10 which is one of your detective daily log forms.            10 indicate the person you were talking to on the
11 Are those still in front of you?                           11 phone that day?
12         MS. EMERY: Yeah, they are right there.             12     A. I have no idea, unless it was Ed or -- I
13 Should be at the bottom of that pile.                      13 don't know. Or Julia maybe.
14         THE WITNESS: I don't have those. That's            14     Q. Did you review your logs before your
15 just reports and Dr. Denton.                               15 deposition today?
16         MS. EMERY: Number 7.                               16     A. No.
17         MS. THOMPSON: Is there -- you know what,           17     Q. Would you agree with me that there is
18 it's actually 9. I'm sorry. I gave the wrong               18 other places in the logs where if you spoke to Ed,
19 number. I apologize. It's one of those -- sorry,           19 for instance, you named Ed?
20 I cannot read my own handwriting. I apologize              20     A. I can't agree to that because I haven't
21 about that.                                                21 seen it.
22         MS. EMERY: That's okay.                            22     Q. Well, let me refer you to -- let's look
23                                                            23 at Plaintiff 5564.
24 BY MS. THOMPSON:                                           24     A. Yes.
                                                        314                                                       316
1      Q. Detective Gibson, you've been shown again           1      Q. That's an entry for 12/14 of 2016; is
2 Gibson Exhibit 9, which is some of your logs. I'm           2 that right?
3 going to ask you to turn to page 5558, which is             3      A. Yes.
4 near the back.                                              4      Q. All right. And then this -- the work
5      A. Yes.                                                5 that you did for the case on this date, you named
6      Q. This page references work that you did on           6 Julia Wykoff as a person you spoke to, right?
7 April 5th of 2017; is that right?                           7      A. I did.
8      A. Yes.                                                8      Q. Is there a reason in your log that you
9      Q. All right. And the second entry on this             9 would have been keeping confidential whether or not
10 page indicates that you spent three hours working          10 you spoke to a prosecutor?
11 on the Lovelace case that day, right?                      11     A. No. I don't know who I spoke to.
12     A. Yes.                                                12     Q. And I'm going to refer you to Plaintiff
13     Q. And your comments say, "I spoke to a                13 5545 also.
14 subject on the phone about the case and input from         14         MS. THOMPSON: And this actually, just
15 the trial." Do you see that?                               15 while you're looking for that page, so it's 5545,
16     A. Yes.                                                16 this is another page where I do have a question
17     Q. Who did you talk to for three hours on              17 about something that is redacted. So if you want
18 that date?                                                 18 to make this confidential, we can.
19         MS. EMERY: Object to the form of the               19         MS. EMERY: Yeah, the whole exhibit is
20 question. It's not what it says. That it's a               20 confidential so...
21 three-hour phone call.                                     21 BY MS. THOMPSON:
22 BY MS. THOMPSON:                                           22     Q. Are you on 5545, sir?
23     Q. Well, who did you talk to about this case           23     A. Yes.
24 on April 5th of 2016?                                      24     Q. This is a log page from April 26 of 2016;
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5              Page 80 of 110
                                         Transcript of Adam Gibson                                  80 (317 to 320)

                                         Conducted on July 17, 2018
                                                    317                                                           319
1 is that right?                                          1      A. Correct.
2      A. Yes.                                            2      Q. And this reflects that you told Erika
3      Q. The victim name has been redacted in this       3 Gomez that these records didn't provide any new
4 entry, correct?                                         4 evidence about her accounts, correct?
5      A. Yes.                                            5      A. Yes.
6      Q. There is a reference in the entry to            6      Q. And, in fact, those records did not show
7 speaking with Ed about the symposium and also           7 that Erika Gomez was correct in her belief that
8 having the hair of Erika Gomez tested; is that          8 Curtis Lovelace had stolen her identity, correct?
9 right?                                                  9      A. Correct. But it did show that Curtis had
10     A. Yes.                                            10 called to try to gain access to the account.
11     Q. Is there any reason why you would have          11     Q. It showed that he had called and tried to
12 been speaking to Ed or having Erika Gomez's hair       12 gain access to an account at an address where he
13 tested or considering that possibility for an          13 resided, correct?
14 investigation other than the Lovelace case?            14     A. I don't believe it was at the address he
15     A. No.                                             15 resided. It was after she moved out.
16     Q. Do you think there is possibly an error         16     Q. Well, who lived in the -- who lived in
17 in this page about this entry belonging with           17 the address after she moved out?
18 Lovelace as opposed to another case?                   18     A. He lived in the house after she moved
19     A. I would assume that's correct because the       19 out.
20 30455 was a -- is a separate homicide from '15.        20     Q. Right. And so did the records reflect
21     Q. Okay. Did you ever consider the                 21 that he was calling to address an issue about an
22 possibility of having someone take a polygraph in      22 account for a residence where he was now living?
23 the Lovelace investigation?                            23     A. No. I believe it was for the residence
24     A. No.                                             24 that she lived in.
                                                    318                                                           320
1      Q. So the stuff that's redacted out of this        1      Q. Her new residence?
2 entry, do you have any reason to think that it          2      A. Yes.
3 pertains to the Lovelace case?                          3      Q. Okay. This also reflects that on this
4      A. I know that it does not.                        4 date you talked to, and I'm just referencing the
5      Q. Okay. But this is another entry where           5 last sentence of your entry there, "I also spoke to
6 you've named Ed, right?                                 6 her again about the ongoing death investigation and
7      A. Yes.                                            7 whether she had any contact with Curtis outside of
8      Q. So based on what we have reviewed, do you       8 class prior to Cory's death."
9 have any reason -- based on what we've reviewed,        9      A. Yes.
10 can you think of any reason why in doing your time     10     Q. Was this date, April 20th, 2014, the
11 records for April 5th of 2016 that you would not       11 first date where you had talked with Erika Gomez
12 have identified the person you talked to on the        12 whether or not she had contact with Curtis outside
13 phone?                                                 13 of class before Cory's death?
14     A. Again, alls I can say is I don't know who       14     A. No. That questions was asked the first
15 I talked to.                                           15 time I talked to her.
16     Q. I have one more question about that same        16     Q. All right. And is there a reason why you
17 document. Let me have you turn to 5544.                17 were asking her about that again a few months
18     A. Yes.                                            18 later?
19     Q. This page 5544 is a daily log from April        19     A. Yes, because there was another witness
20 24th of 2014; is that right?                           20 that said that he had seen them at the gym
21     A. Yes.                                            21 together.
22     Q. And this reflects that on that date you         22     Q. And what witness was that?
23 got back a response to your search warrant for the     23     A. Dustin Strothoff, I believe.
24 Gomez Comcast records, right?                          24     Q. And did -- on this occasion, April 24th,
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                  Page 81 of 110
                                          Transcript of Adam Gibson                                    81 (321 to 324)

                                          Conducted on July 17, 2018
                                                       321                                                       323
1 did Erika Gomez give you any information that would        1     Q. What do you remember about that
2 indicate that she had been spending time of a              2 conversation?
3 romantic nature with Curtis Lovelace outside of            3     A. I don't remember specifics. I just
4 class before Cory's death?                                 4 remember it was just a general conversation.
5      A. No. She said that she had spoke to him             5     Q. When was that conversation?
6 at the gym.                                                6     A. Within days of the trial ending.
7      Q. As a detective with the Quincy Police              7     Q. All right. And how long did the
8 Department, is it your belief that you have an             8 conversation last?
9 understanding of the policies and practices of the         9     A. I don't know that.
10 Quincy Police Department as they relate to your job       10    Q. Was anyone else present for the
11 as a detective?                                           11 conversations  beside you and Lieutenant Dreyer?
12     A. I do.                                              12    A. Possibly Sergeant Summers.
13     Q. And was that true for you, that you had            13    Q. Anyone else?
14 such  an understanding, at the time that you were         14    A. I don't think so.
15 investigating Cory Lovelace's death?                      15    Q. And other than what you testified to, do
16     A. I believe so.                                      16 you have any memory of any specifics of that
17     Q. And is it your belief, as you sit here             17 conversation?
18 today, that the steps that you took in this               18    A. No.
19 investigation were consistent with the policies and       19    Q. Did either you or Lieutenant Dreyer or
20 practices of the Quincy Police Department as you          20 Sergeant Summers, if he was there, express any, you
21 understood them?                                          21 know, regret about sort of how the case had
22     A. I believe they were.                               22 resolved in that conversation?
23     Q. Have you ever had any conversation with            23    A. Regret about how the case was resolved?
24 anyone, and I'm excluding any conversations with          24    Q. Yes.
                                                       322                                                       324
1 counsel, where someone informed you that they              1      A. You mean the not guilty finding?
2 believed that your conduct in this case was                2      Q. Well, let me ask the question more
3 contrary to those policies and practices?                  3  directly. In that meeting, did any of you, either
4      A. No.                                                4 Lieutenant Dreyer, you, or Sergeant Summers if he
5      Q. After the second trial in Curtis                   5 was there, say anything to the effect that, you
6 Lovelace's case concluded, did you have any                6 know, you believe that outcome was incorrect?
7 conversations with anyone in the police department         7      A. Yeah, we all said that.
8 about sort of the way that this investigation and          8      Q. Have you had any conversations with Gary
9 the case resolved?                                         9 Farha about this case since the verdict in the
10     A. I don't remember any conversations                 10 second trial?
11 specifically.                                             11     A. I don't know. I'm sure at some point
12     Q. Did you have any meetings after the                12 we've discussed it after the verdict.
13 second trial to, you know, reflect on the results         13     Q. Has Gary Farha ever expressed an opinion
14 of this investigation or how things proceeded?            14 to you about whether that verdict was correct or
15     A. No.                                                15 not?
16     Q. Did you talk with anyone in the                    16     A. Not that I recall.
17 department about this case after the second trial         17     Q. And have you had any conversations with
18 verdict?                                                  18 Jon Barnard since the verdict in the second trial
19     A. Yeah. I talked to Lieutenant Dreyer. I             19 about this case?
20 talked to the chief.                                      20     A. I don't think so. I could be wrong, but
21     Q. What did you discuss with Lieutenant               21 I don't remember any specific conversations.
22 Dreyer?                                                   22     Q. Have you had any conversations with Jim
23     A. Just about the case in general and the             23 Keller since the verdict in the second trial about
24 trial and the outcome.                                    24 this case?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                    Page 82 of 110
                                           Transcript of Adam Gibson                                    82 (325 to 328)

                                           Conducted on July 17, 2018
                                                         325                                                      327
1      A. Yeah, we've discussed it.                            1 Group Exhibit 18. These are not in order. Let me
2      Q. How many times?                                      2 say that in a better way. Group Exhibit 18
3      A. I don't know. A couple.                              3 contains numbers that are not in a -- that have
4      Q. When was the first conversation you had              4 Bates numbers that do not follow one another, so
5 with him?                                                    5 I'm just going to read the Bates numbers as we go
6      A. All of them were shortly after the end of            6 and talk about this exhibit.
7 the trial.                                                   7      A. Okay.
8      Q. All right. Where did those conversations             8      Q. But the first Bates number in this range,
9 take place?                                                  9 and there is Bates numbers missing, is 5809 and the
10     A. I couldn't even tell you.                            10 last is 5990. So I'm going to show you Exhibit 18
11     Q. Did they take place somewhere other than             11 now --
12 either the police department or the coroner's               12          MR. HANSEN: Could you at some point read
13 office?                                                     13 those off to us because you gave us the big one?
14     A. I don't know where they were.                        14          MS. THOMPSON: Sure.
15     Q. And what did you discuss with Coroner                15          MR. HANSEN: I'd like to pull the rest
16 Keller in those conversations?                              16 out so I can just follow along.
17     A. Again, just generalities about the trial,            17          MS. THOMPSON: If you want to pull them
18 the investigation, and the outcome.                         18 first, we can do that, I will just read them to you
19     Q. Did he express to you in those                       19 now. The first is 5809. The second is 5819.
20 conversations a belief that the outcome was wrong?          20 There is then 5832 and 33. Then 5841. Then 5860
21     A. Yes.                                                 21 through 5864.
22     Q. You said that prior to this deposition               22          MR. HANSEN: I'm sorry, 5860 through
23 that you reviewed a transcript of your testimony in         23 5864?
24 that proceeding that was held in the second trial           24          MS. THOMPSON: Through 5864, yes.
                                                         326                                                      328
1 where you testified with just the parties and the            1          Then 5886 and 87. Then 5890. Then 5964
2 court present. Did you -- you reviewed that                  2 and 65. Then 5974 through 5977. And finally 5989
3 transcript before today?                                     3 through 5990.
4      A. Yes.                                                 4          MR. HANSEN: 5989?
5      Q. And in your review of the transcript, is             5          MS. THOMPSON: And 5990. So those two
6 it your belief that your testimony in that                   6 successive pages.
7 proceeding was accurate?                                     7 BY MS. THOMPSON:
8      A. I believe so, yes.                                   8      Q. Before I show you Exhibit 18, did you
9      Q. All right. And one of the specific                   9 have any conversations about the Cory Lovelace
10 things you were asked about in that testimony was           10 death investigation with Ed Parkinson before the
11 whether or not you had given certain e-mails from           11 Grand Jury proceedings?
12 Dr. Denton to Ed Parkinson?                                 12     A. Yeah, we had discussions.
13     A. Yes.                                                 13     Q. All right. When did you first
14     Q. Do you remember those questions during               14 communicate with Ed Parkinson about this case?
15 that testimony?                                             15     A. It would have been, I believe, in June or
16     A. Yes, ma'am.                                          16 early  July.
17     Q. And were your questions -- were your                 17     Q. Did you and Ed Parkinson ever meet with
18 answers specifically as to the questions on that            18 or talk to Scott Denton together?
19 topic accurate?                                             19     A. No, not together.
20     A. Yes.                                                 20     Q. And I'm asking you just about this
21         (Gibson Exhibit 18 marked.)                         21 investigation, not in general about other cases.
22 BY   MS.  THOMPSON:                                         22     A. Correct.
23     Q. I want to go through a couple of e-mails             23     Q. So the answer to that is no?
24 with you, and what we've done is mark those as a            24     A. Correct.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                    Page 83 of 110
                                           Transcript of Adam Gibson                                    83 (329 to 332)

                                           Conducted on July 17, 2018
                                                         329                                                       331
1       Q. All right. Did you ever -- did Ed                   1 Copley, you, and Lieutenant Dreyer; is that right?
2 Parkinson ever independently tell you about                  2      A. Yes.
3 conversations he separately had with Scott Denton            3      Q. This reflects that there were some kind
4 without you about this case?                                 4 of news release prepared in the Booth case?
5       A. I don't recall any conversations like               5      A. Yes.
6 that, no.                                                    6      Q. And what did that news release consist
7       Q. Did Jim Keller ever tell you about                  7 of?
8 conversations that he had with Ed Parkinson about            8      A. It was prepared by Jim Keller. I don't
9 Scott Denton without you?                                    9 know -- I don't know what it was.
10      A. That Keller had with Parkinson?                     10     Q. Did you review that news release before
11      Q. Let me ask you that question a better               11 it went out?
12 way. That is a bad question. Did Jim Keller ever            12     A. No, ma'am.
13 tell you that he had separate conversations with            13     Q. And was it ever released, to your
14 Scott Denton with Ed Parkinson with you not there?          14 knowledge?
15      A. That's even more confusing than the first           15     A. I don't know. I believe it was, but I
16 question.                                                   16 don't know specifically of when.
17      Q. All right. Let me try a third time. We              17     Q. Let me have you turn to the next page,
18 will do the third time is a charm here. Are you             18 which should be 5832. Is that what you are looking
19 aware of any separate conversations that Jim Keller         19 at?
20 and Ed Parkinson had with Scott Denton without you?         20     A. Yes.
21      A. No.                                                 21     Q. And this is an e-mail from you to that
22      Q. All right. I'm going to show you some               22 same e-mail address for Jim Keller on May 13th of
23 additional documents then in Exhibit 18, and let me         23 2014. Do you see that?
24 just put Exhibit 18 in front of you. So the first           24     A. Yes.
                                                         330                                                       332
1 page you should be looking at is 5809, and this is           1     Q. And this -- does this e-mail indicate
2 an e-mail from you to an e-mail address that is              2 that you had set an appointment to talk to
3 coroner@co.adams.il.us. Do you see that?                     3 Dr. Turner that -- a couple days after this e-mail
4     A. Yes.                                                  4 at 11?
5     Q. And that is Jim Keller's e-mail address,              5     A. Yes.
6 correct?                                                     6     Q. And do you know why you were telling Jim
7     A. Yes.                                                  7 about your meeting with Dr. Turner?
8     Q. To your knowledge, is that e-mail address             8     A. I do not know.
9 monitored by anyone in the coroner's office besides          9     Q. Did Jim communicate -- or did Jim
10 Jim?                                                        10 participate in any of your conversations with
11    A. I have no idea.                                       11 Dr. Turner about this case?
12    Q. But you understood if you e-mailed that               12    A. Not that I can recall at this time.
13 address you would get Jim?                                  13    Q. Let me turn you to the next one, which is
14    A. Yes.                                                  14 5841. Are you looking at that document?
15    Q. All right. And do you know what                       15         MS. EMERY: 5833 is my next one.
16 documents   you were sending to Jim in this e-mail?         16         MS. THOMPSON: Thanks. And, you know, I
17    A. I do not.                                             17 don't have questions for you about 5833. So let's
18    Q. It looks like photographs, though,                    18 move to 5841. Is that next?
19 correct?                                                    19         5841 is an e-mail from you to Coroner
20    A. Yes.                                                  20 Keller from January 22nd of 2014; do you agree?
21    Q. All right. The next document should be                21    A. Yes.
22 5819; is that correct?                                      22    Q. And this e-mail address instead of
23    A. Yes.                                                  23 coroner@co et cetera is jkeller@co et cetera. Do
24    Q. And that is an e-mail from Jim to Chief               24 you see that?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 84 of 110
                                          Transcript of Adam Gibson                                 84 (333 to 336)

                                          Conducted on July 17, 2018
                                                    333                                                        335
1     A. Yes.                                             1      Q. Did you tell Chief Copley when you talked
2     Q. Is this a separate e-mail address for Jim        2 to him about reopening the case that you expected
3 with the county?                                        3 you would get some information from Dr. Denton?
4     A. Apparently.                                      4      A. That was the question -- that was the
5     Q. I mean, is this a more personal address          5 discussion was to take it to Dr. Denton to find out
6 for him than the coroner@co address?                    6 if he could make a determination on the
7         MR. HANSEN: Object to form, foundation.         7 undetermined autopsy.
8         THE WITNESS: I don't know if it's more          8      Q. Isn't it true that the reason you
9 personal. I don't know unless he had sent me            9 contacted Dr. Teas in this case is because
10 something from that e-mail.                            10 Dr. Bowman suggested to you that she is another
11 BY MS. THOMPSON:                                       11 pathologist that you could consult?
12    Q. Did you e-mail Jim Keller on Wednesday,          12     A. Yes.
13 January 22nd because you wanted to know if you guys    13     Q. And you consulted Dr. Teas because you
14 had heard anything about from Denton?                  14 were  looking for people who, you know, might have
15    A. Yes.                                             15 information to provide that Dr. Bowman wasn't
16    Q. All right. And in part, this e-mail also         16 willing to formally give; is that right?
17 suggests, and I'm referencing 5841, that Chief         17     A. To give us an actual opinion, yes.
18 Copley had asked you about results, correct?           18     Q. Okay. Let's turn to the next page, which
19    A. Yes.                                             19 should be Plaintiff 5860.
20    Q. What does this last sentence of this             20     A. Yes.
21 e-mail mean, and the sentence I'm referring to is,     21     Q. And there is an e-mail chain that sort of
22 "Not that I'm on pins or needles or anything,          22 extends from 5860 to 5864; do you see that?
23 comma, the chief also asked me about any results       23     A. Yes.
24 yesterday as I informed him when I reopened the        24     Q. You forwarded this entire e-mail chain
                                                    334                                                        336
1 case"?                                                  1 that's in 5860 to 5864 to that coroner e-mail
2      A. I think that was referring to the fact          2 address on April 17th of 2014; is that right?
3  that I had told him that we would have something       3      A. Yes.
4 from Dr. Denton by the end of the week. That was        4      Q. Why did you forward this chain to Coroner
5 on something previously he had given me.                5 Keller?
6      Q. Do you know -- do you know what the             6      A. I don't know. Obviously there was some
7 phrase "as I informed him when I reopened the case"     7 discussion about it.
8 is referencing?                                         8      Q. From your review of materials in
9      A. No. Like I said, my assumption is that          9 preparation for this deposition and your memory of
10 it had something to do with waiting on the opinion     10 what occurred during this investigation, you
11 from Denton.                                           11 conferred with Jim Keller on multiple occasions
12     Q. So this e-mail reflects that you reopened       12 about what was going on in the investigation,
13 the case, correct?                                     13 correct?
14     A. I did.                                          14     A. During the course of the investigation?
15     Q. And when you say in this e-mail that you        15     Q. Yes.
16 reopened   the case, do you mean that you personally   16     A. Yeah.
17 made a decision to relook into this matter?            17     Q. And he was interested in what these
18         MS. EMERY: Objection; asked and answered       18 various pathology experts were saying about the
19 much   earlier.                                        19 case, correct?
20         Go ahead.                                      20        MR. HANSEN: Object to form.
21         THE WITNESS: The decision was made in          21        THE WITNESS: Yes. He was the coroner.
22 consultation  with the chief, the lieutenant, and      22 BY  MS.   THOMPSON:
23 the sergeant.                                          23     Q. Okay. And when you say "he was the
24 BY MS. THOMPSON:                                       24 coroner," do you mean that as the coroner naturally
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                   Page 85 of 110
                                           Transcript of Adam Gibson                                    85 (337 to 340)

                                           Conducted on July 17, 2018
                                                        337                                                       339
1 he would be interested if what was going on in              1 issued a written report was because Ed contacted
2 investigations related to deaths in Adams County?           2 him.
3      A. He is involved in all the investigations,           3      Q. Did you discuss with Ed that there were
4 or has been, yes.                                           4 roadblocks in the case related to the doctors?
5      Q. Okay. You've seen this e-mail chain                 5      A. I discussed the whole investigation with
6 that's 5860 through 5864 before today, right?               6 Mr. Parkinson.
7      A. Yes.                                                7      Q. And did you express any concern to Ed
8      Q. And this e-mail chain, to your memory,              8 about what you were hearing from various
9 was something that was discussed at -- to some              9 pathologists in the case?
10 extent at the second trial, right?                         10     A. What do you mean by concerns?
11     A. Yes.                                                11     Q. Sure. Well, were you concerned at all
12     Q. And is it your -- I asked you a little              12 about the fact that there was delay in Dr. Denton
13 bit about this before, but I want to make sure the         13 getting you a report?
14 record is clear. Is it your testimony that you             14     A. Yes, but by that time Dr. Turner --
15 gave the e-mails in this physical e-mail chain --          15 Dr. Denton had referred us to Dr. Turner.
16 well, let me start that question again.                    16     Q. You say "by that time." Are you
17         Is it your testimony today that you                17 referring to the -- what time are you referring to?
18 showed these e-mails that are comprised in 5860 to         18     A. By the time that we had met with
19 5864 to Ed Parkinson?                                      19 Mr. Parkinson.
20     A. I specifically showed him the e-mail that           20     Q. Okay. By the time you met with
21 is indicated on 5861.                                      21 Mr. Parkinson, you had already conferred with
22     Q. There is an e-mail that goes from 5861 to           22 Dr. Teas, right?
23 a couple lines on 5862; is that correct?                   23     A. Yes.
24     A. Yes.                                                24     Q. And by the time you conferred with Ed
                                                        338                                                       340
1      Q. And that's an e-mail from Dr. Denton to             1 Parkinson, you had already exchanged e-mails with
2 you, Lieutenant Dreyer, Sergeant Summers, and Jim           2 Dr. Pounder, right?
3 Keller on March 5th of 2014; is that the e-mail we          3      A. Yes.
4 are looking at?                                             4      Q. Did you ever give to Ed Parkinson any of
5      A. That's correct.                                     5 your e-mail exchanges with Dr. Pounder?
6      Q. And when you showed it to Ed Parkinson,             6      A. No.
7 is it your testimony you showed it to him without           7      Q. Did you tell him you had consulted with
8 the rest of this chain included?                            8 Dr. Pounder?
9      A. Yes.                                                9      A. I think it's indicated in one of the
10     Q. All right. And I think you testified to             10 reports somewhere.
11 some extent about that e-mail in your testimony in         11     Q. And you provided that report to
12 that special proceeding in the second trial, right?        12 Mr. Parkinson?
13     A. Yes, ma'am.                                         13     A. Yes, he had the reports.
14     Q. Other than that e-mail, did you show any            14     Q. Was your e-mail included as an attachment
15 of the rest of the e-mails in this chain to Ed             15 to that report?
16 Parkinson?                                                 16     A. No. If I can clarify?
17     A. I don't believe so. I don't recall any              17     Q. Sure.
18 other ones other than this one.                            18     A. Dr. Pounder, I consulted him basically
19     Q. Is it your testimony, as you sit here               19 as research.   He is a doctor in England, and it
20 today, that you discussed beyond that e-mail more          20 wasn't expected that he was going to come here as a
21 generally with Ed Parkinson any issues you were            21 witness. That was more on the fact finding
22 having with Dr. Denton's delay in providing a              22 information, not particular to this particular
23 formal report in this case?                                23 case, but to parts of pathology in general
24     A. Yes. That's ultimately why Dr. Denton               24 referenced in the e-mail.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 86 of 110
                                          Transcript of Adam Gibson                                 86 (341 to 344)

                                          Conducted on July 17, 2018
                                                    341                                                        343
1      Q. Well, did Dr. Pounder give you                   1 opinions up?
2 information that assisted you in your investigation      2     A. I believe the next time came from
3 in this case?                                            3 Mr. Parkinson after questions during -- prior to
4      A. Ultimately, no.                                  4 the first trial.
5      Q. Did he give you information that sort of         5     Q. Did you discuss with Jim Keller after you
6 for you told you there was a certain road that           6 forwarded this e-mail chain to him whether or not
7 wasn't going to be fruitful to go down?                  7 either one or both of you should ask Dr. Denton to
8      A. I don't remember anything about a road           8 write his opinions up?
9 that's not going to be fruitful to go down, no.          9     A. I don't recall any conversation about
10     Q. When you say that ultimately that -- the         10 that, no.
11 information  he gave you wasn't helpful, what do you    11    Q. The first paragraph of this e-mail, the
12 mean -- or wasn't fruitful, excuse me, what do you      12 same e-mail from Dr. Denton to you on April 15th of
13 mean?                                                   13 2014, do you see that second line where it says, "I
14     A. It wasn't -- it was basically just               14 can see what the coroner sent me and add it to it"?
15 general pathology information. You know, in that        15    A. Uh-huh.
16 e-mail he indicated that if the hands were raised       16    Q. Do you know what he is referencing as far
17 that the body had been moved after death. But           17 as what  the coroner sent him?
18 specific to the case, it wasn't information that he     18    A. I believe that would have been the photos
19 provided specific information related to that case.     19 and possibly the case reports.
20     Q. Well, didn't his -- didn't the                   20    Q. Okay. Were you -- did you have any
21 information he gave you that the hands were raised      21 reaction to receiving this e-mail from Dr. Denton
22 she was moved -- the body was moved after death,        22 on April 15th?
23 didn't that suggest to you that what William            23    A. I don't know what my reaction was.
24 Ballard ultimately testified to in the second trial     24    Q. Well, were you -- did you feel that this
                                                    342                                                        344
1 might be correct?                                        1 e-mail was going to be an impediment to you using
2      A. No, because I had the other information          2 Dr. Denton in this investigation?
3  from   Curtis himself that said her arms were already   3      A. Again, I don't know what I felt. This
4 raised.                                                  4 obviously was in response to asking about the other
5      Q. And the information you are talking about        5 people to review.
6 is the information we looked at in that report           6      Q. I know that you looked at -- were asked
7 from -- the couple of reports from Baird and             7 questions about this first paragraph of this e-mail
8 VanderMaiden, correct?                                   8 extensively in your prior trial testimony in this
9      A. Yes.                                             9 case. As you sit here today, do you believe that
10     Q. We are looking back now at 5860, and             10 what Dr. Denton wrote in this first paragraph of
11 I'm -- the question I have for you is about that        11 this e-mail on April 15th of 2014 was an impediment
12 first e-mail within the forward. So this is the         12 to convicting Curtis Lovelace in this case?
13 e-mail from Dr. Denton to you on April 15th of          13        MR. HANSEN: Object to form.
14 2014. Do you see that e-mail?                           14        THE WITNESS: I guess I don't understand
15     A. Yes.                                             15 your question.
16     Q. In the last paragraph of that e-mail,            16 BY MS. THOMPSON:
17 Dr. Denton says, "I can write my opinions up." Do       17     Q. Sure. Well, do you believe that the
18 you see that?                                           18 information in that first paragraph was harmful to
19     A. Yes.                                             19 an effort to convict Curt of killing Cory?
20     Q. After he sent you this e-mail on April           20        MR. HANSEN: Same objection; form.
21 15th of 2014, when is -- well, let me start that        21        THE WITNESS: I'm not even sure how to
22 question again.                                         22 answer  that. I don't know -- I don't understand
23         After Dr. Denton sent you this e-mail on        23 what your question is.
24 April 15th, did you ask Dr. Denton to write his         24 BY MS. THOMPSON:
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5             Page 87 of 110
                                        Transcript of Adam Gibson                                  87 (345 to 348)

                                        Conducted on July 17, 2018
                                                  345                                                        347
1      Q. Well, let me ask you this. You said that       1      Q. I'm referencing only the March 5th, 2014,
2 you showed the e-mail that's on 5861 and 5862, that    2 e-mail that's on 5861 to 5862. Did that particular
3 March 5th e-mail, to Ed Parkinson, right?              3 e-mail give you confidence that you were going to
4      A. Yes.                                           4 be able to proceed with charging Curtis Lovelace in
5      Q. Why did you show that e-mail to Ed             5 this case?
6 Parkinson?                                             6         MS. EMERY: Objection to the form.
7      A. It was during a discussion that                7 That's assuming he is going to charge him.
8 Mr. Parkinson, Mr. Page, and Mr. Elmore were           8         THE WITNESS: Again, at that point there
9 having. It was in relation to a dispute between        9 had been no decision. The decision to charge is
10 the two attorneys involved, that being that           10 ultimately up to the prosecutor, not to the police
11 Mr. Page said that he had indicated that he had       11 officers. Obviously with Dr. Denton at that point
12 interviewed Dr. Denton and that Dr. Denton had told   12 not issuing a written opinion, it was obviously a
13 him opposite information of what was given to us,     13 roadblock.
14 and after that hearing there was discussion about     14 BY MS. THOMPSON:
15 whether or not Dr. Denton was going to be used --     15     Q. At the time that you received this e-mail
16 or be allowed to be used as at trial or any           16 on March 5th of 2014, did you believe that Curtis
17 reference to him was going to be allowed to be used   17 Lovelace should be charged in this case?
18 at trial.                                             18     A. That decision is ultimately up to the
19         So in response to them saying that            19 prosecutor. Alls I can do is present the evidence
20 Dr. Denton changed his opinion or gave                20 that the investigation has unturned.
21 contradictory opinion and said that he had never      21     Q. Well, when you present a case to a
22 told us some of the information, I showed that to     22 prosecutor, do you ever present that evidence in
23 Mr. Parkinson basically to reiterate the fact that    23 order to give the opinion to the prosecutor that
24 on March 5th, which was very early on in the          24 someone should not be charged?
                                                  346                                                        348
1 investigation, Dr. Denton had opined in that           1      A. Yeah, there is cases that you present
2 paragraph that he believed that Cory was the victim    2 that people should not be charged.
3 of poisoning.                                          3      Q. All right. And the presentation you were
4      Q. In the last sentence of this e-mail that       4 making in this case was not based on everything I
5 we have been discussing that's on 5861 and 5862,       5 have reviewed don't charge Curt, right?
6 Dr. Denton also said to you, "I submit to you that     6      A. It's not a suggestion don't charge a
7 we are both stuck right now in this currently          7 person. It's a suggestion of here is the evidence,
8 suspicious death." Do you see that?                    8 make your decision.
9      A. I do.                                          9      Q. Have you ever presented a case to a
10     Q. Did you -- when you read this e-mail for       10 prosecutor by telling the prosecutor what you've
11 the first time, did you believe that him indicating   11 learned and telling him that it's your opinion that
12 to you that you were stuck in this currently          12 the case should not be charged?
13 suspicious death was a roadblock in the case?         13     A. I have.
14     A. It obviously was a roadblock, yes.             14     Q. And in this case did you ever give the
15     Q. Because this e-mail, 5861, would not           15 opinion to anyone that Curt should not be charged?
16 assist you in moving this investigation forward,      16     A. I did not.
17 correct?                                              17     Q. Did you ever give the opinion to anyone
18         MS. EMERY: I object to the form.              18 that Curt should be charged?
19         THE WITNESS: It actually does assist us       19     A. That decision was made by Ed Parkinson.
20 and ultimately did assist us because in that same     20     Q. My question for you is: Did you ever
21 e-mail chain is when he referred us to Mary Case,     21 give the opinion to anyone that Curt Lovelace
22 Jane Turner, Mike Graham, or Lindsay Thomas of        22 should be charged?
23 Minneapolis.                                          23     A. No.
24 BY MS. THOMPSON:                                      24     Q. Did anyone ever ask you your opinion
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 88 of 110
                                          Transcript of Adam Gibson                                   88 (349 to 352)

                                          Conducted on July 17, 2018
                                                        349                                                     351
1 about whether or not Curt Lovelace should be                1 you asking me?
2 charged?                                                    2 BY MS. THOMPSON:
3      A. I don't remember specifically any                   3      Q. When you opened the file, when you
4 conversation where anyone asked me if he should be          4 actually went into the record system and opened the
5 charged or whether he should not be charged.                5 investigative files, were you looking at those
6      Q. Did you ever have any conversations with            6 files because you believed that Curtis Lovelace
7 Jon Barnard where you discussed -- well, let me ask         7 should be convicted for killing Cory Lovelace?
8 you this.                                                   8      A. No.
9          Is it your testimony, as you sit here              9      Q. And after you had reviewed the documents
10 today, that -- I want to ask that question in a            10 in this case as you testified to, at that point
11 different way.                                             11 were you looking -- were you seeking from Chief
12         During the course of this entire                   12 Copley to look into this case further because you
13 investigation from when you opened this file in the        13 believed that Curt should be convicted?
14 records system to when the jury returned a verdict         14     A. No.
15 in the second trial, did you ever have any                 15     Q. And when you conferred with Scott Denton
16 conversations with anyone about whether or not this        16 about this case, were you conferring with him
17 prosecution was going to result in a guilty verdict        17 because you believed that he would give an opinion
18 against Curt?                                              18 that would assist you -- that would result in Curt
19     A. Well, sure, you have those conversations            19 Lovelace being convicted?
20 all the time.                                              20     A. My speaking with Dr. Denton was merely to
21     Q. Did you have any of those conversations             21 get a determination as to the cause of death. If
22 with Ed Parkinson?                                         22 Dr. Denton had said that she died of natural causes
23     A. I'm sure I did.                                     23 or that he could not determine what caused her
24     Q. Did you have conversations with your                24 death, the investigation would have stopped at that
                                                        350                                                     352
1 colleagues in the police department about that              1 point. He didn't do that. He said that he
2 question?                                                   2 believed that she was a victim of ethylene glycol
3      A. I probably did.                                     3 poisoning with a coup de grace suffocation and
4      Q. All right. And in those conversations,              4 referred me to Dr. Bowman. I referred -- I went to
5 did you ever express your opinion to anyone that            5 Dr. Bowman. Dr. Bowman also told me that she
6 you believed that Curt Lovelace should be                   6 believed that Cory Lovelace was a victim of
7 convicted?                                                  7 suffocation.
8      A. If I didn't believe that he should be               8      Q. Did -- after you spoke with Dr. Denton
9 convicted, I wouldn't have pursued the case.                9 and he told you that he believed that Cory Lovelace
10     Q. And my question is: Did you convey the              10 had been suffocated and poisoned as you just
11 opinion to anyone that he should be convicted              11 described, at that point did you believe that
12 during that time period?                                   12 Curtis Lovelace should be convicted for killing
13     A. I don't remember a specific conversation            13 Cory Lovelace?
14 that I would have said that, no.                           14        MS. EMERY: I object to the form.
15     Q. Okay. And you said if you didn't believe            15        MR. HANSEN: I'll join.
16 that he should have been convicted that you                16        THE WITNESS: I believed that the
17 wouldn't have pursued the case; is that right?             17 investigation needed to continue from that point.
18     A. Yes.                                                18 BY MS. THOMPSON:
19     Q. At what point in your reinvestigation of            19     Q. Well, you said that you wouldn't have
20 the Cory Lovelace -- of Cory Lovelace's death did          20 pursued this investigation if you didn't believe
21 you choose to pursue the investigation because you         21 that Curtis Lovelace should be convicted. Do you
22 believed that he should be convicted?                      22 remember that testimony?
23        MR. HANSEN: I'll object to the form.                23        MS. EMERY: I don't believe that's what
24        THE WITNESS: So specifically what are               24 he said.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                 Page 89 of 110
                                            Transcript of Adam Gibson                                  89 (353 to 356)

                                            Conducted on July 17, 2018
                                                       353                                                        355
1          MS. THOMPSON: Can we read back his                1 BY MS. THOMPSON:
2 answer to that question.                                   2      Q. I am going to ask you to assume a
3          MS. EMERY: I believe that's how you               3 hypothetical in which in your conversations with
4 interpreted it.                                            4 Dr. Bowman rather than telling you that she, you
5          (Record read.)                                    5 know, thought that this was a homicide, but she
6 BY MS. THOMPSON:                                           6 didn't want to -- she wasn't given information by
7      Q. At what point -- and my question is: At            7 Detective Baird that would assist her in making
8 what point in your investigation were you pursuing         8 that conclusion, that instead of you telling you
9 the case because you believed that Curtis Lovelace         9 that, she told you that she believed still that
10 should be convicted?                                      10 this should be an undetermined death. I'm going to
11     A. After getting the opinions from all the            11 ask you to assume a hypothetical in which that is
12 doctors that were involved.                               12 true. Okay?
13     Q. And is that for you after you got those            13     A. Okay.
14 later opinions from Dr. Spitz and Dr. Baden?              14     Q. If in your conversations with Dr. Bowman
15     A. No.                                                15 that hypothetical were true, do you agree that what
16     Q. So when you say all the doctors involved,          16 she told you would not have assisted you in
17 which  doctors do you include in that answer?             17 pursuing a case against Curtis Lovelace?
18     A. Basically all the doctors with the                 18     A. So if she told me that the case -- or
19 exception of Dr. Spitz and Dr. Baden because they         19 that the autopsy should be left undetermined, my
20 came along after the inception of the criminal            20 assumption is that the information she provided
21 case.                                                     21 would not be beneficial; is that your question?
22     Q. So you are talking about Dr. Turner --             22     Q. Yes.
23     A. Dr. Bowman.                                        23     A. Then no, I mean, it wouldn't have been
24     Q. Dr. Bowman.                                        24 beneficial, and it also wouldn't have lent credence
                                                       354                                                        356
1      A. Dr. Denton, Dr. Teas.                              1 to continuing the investigation.
2      Q. All right. And when you say getting --             2      Q. I have one more question about that
3  when    you are talking about getting an opinion from     3  e-mail  chain we have been looking at. So I'm going
4 Dr. Denton, are you talking about the oral                 4 to have you look at 5863. In that e-mail -- the
5 conversation that you had with him on February 7th         5 e-mail that I'm referencing is an e-mail that you
6 of 2014?                                                   6 wrote to Dr. Denton on February 18th of 2014 at
7      A. Yes, ma'am.                                        7 12:43 p.m. Are we looking at the same e-mail?
8      Q. If in your conversation -- well, let me            8      A. Yes.
9 ask you this question.                                     9      Q. So it starts on 5862 and goes to 5863.
10          You have testified about how your                10     A. Yes.
11 conversations with Dr. Bowman in this case                11     Q. In the portion of the e-mail that's on
12 proceeded. If Dr. Bowman told you that she                12 5863, you told Dr. Denton in that e-mail that you
13 believed this case should be undetermined and             13 wanted him to give you an official opinion so this
14 that -- and didn't tell you the things that you've        14 case can proceed; is that right?
15 testified about that, you know, she thought this          15     A. Yes.
16 was a suffocation, but she didn't want to testify,        16     Q. And in -- and as you said, although he
17 and the things that you said about that                   17 wasn't willing to give you an official opinion at
18 conversation, do you agree that then her opinions         18 this time, he referred you to other pathologists
19 in this case would not have assisted you in               19 that ultimately led to someone giving an official
20 pursuing your investigation?                              20 opinion, right?
21          MS. EMERY: I object to the form.                 21     A. Yes.
22          MR. HANSEN: So do I.                             22     Q. And that person was Dr. Turner?
23          MS. EMERY: It's compound and confusing.          23     A. Yes.
24          THE WITNESS: It is confusing.                    24     Q. Did you ever meet with Dr. Turner about
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-5                   Page 90 of 110
                                            Transcript of Adam Gibson                                    90 (357 to 360)

                                            Conducted on July 17, 2018
                                                         357                                                        359
1 this case where anyone was in the meeting besides            1 had wanted to do?
2 you?                                                         2     A. Did I have an opportunity?
3      A. I think that I had met with her with Ed.             3     Q. Yes.
4      Q. And did you meet with her with Ed before             4     A. Yeah, I could have called her, talked to
5 the Grand Jury in this case?                                 5 her at court.
6          MS. EMERY: You mean before the Grand                6     Q. All right. I'm going to have you look at
7 Jury was convened?                                           7 5886 now. And I've got a couple more e-mails to
8 BY MS. THOMPSON:                                             8 look at with you here, and I think we are done,
9      Q. Let me ask that question in a better way.            9 Detective. Let's look at 5886.
10 Did you meet with Dr. Turner with Ed Parkinson              10    A. 5886?
11 before or after she issued her written report in            11    Q. Yes, sir.
12 this case?                                                  12    A. Yes. Thank you.
13     A. I don't recall a specific time and                   13    Q. This is an e-mail from you to Coroner
14 whether   it was before or after.                           14 Keller on January 7th of 2014; is that right?
15     Q. Did you provide -- well, let me ask you              15    A. Yes.
16 this.                                                       16    Q. And that e-mail vinsision@comcast.net
17         How did you convey to Dr. Turner what it            17 (phonetic), that's Dr. Denton's e-mail, right?
18 is that witnesses were saying about what happened           18    A. I do not know that from my own
19 at the -- what they observed at the scene of Cory           19 independent knowledge right at the time.
20 Lovelace's death.                                           20    Q. Okay. Do you know why you would have
21     A. I provided her copies of the police                  21 been cc'ing someone on an e-mail you sent to Jim
22 reports.                                                    22 about the photos?
23     Q. Did you give her oral information about              23    A. I don't know. I'll take you at your word
24 those exchanges in addition to giving her copies of         24 that that's Dr. Denton.
                                                         358                                                        360
1 the reports?                                                 1      Q. Do you know -- taking me at my word that
2     A. Not that I recall, no.                                2 that's Dr. Denton's e-mail, do you know why you
3     Q. And did she confer with you about what                3 would have been cc'ing him on this e-mail to Jim
4 her opinion was going to say before she wrote                4 Keller on January 7th of 2014?
5 that -- she wrote her formal report?                         5      A. I don't. That had to be after -- it
6     A. Yes.                                                  6 looks like it was all part of the Lovelace scene
7     Q. Did she give you an opportunity to                    7 photos from Coroner Keller.
8 correct any of the, you know, factual bases of her           8      Q. I'm going to send you -- we are going to
9 opinions that might not be right?                            9 jump ahead to 5890. This is an e-mail that you
10 A. No. She actually called. I think we had                  10 sent to Jim Keller on January 7th of 2014, correct?
11 a conference call. It was myself. I believe                 11     A. Yes.
12 Lieutenant Dreyer and Sergeant Summers were a party         12     Q. And this references your belief that some
13 to that call.                                               13 of what you are seeing in the photos is not a
14 Q. And on that call she gave you her                        14 matter of decomposition; is that right?
15 opinions?                                                   15     A. Yes.
16 A. Yes.                                                     16     Q. And one of the things you were
17 Q. All right. And did she tell you in that                  17 referencing in saying that this wasn't a matter of
18 call what sort of the factual assumptions she was           18 decomposition was something that you saw that you
19 making about this case were in reaching her                 19 thought was a bruise inside the right eye, correct?
20 opinions?                                                   20     A. Well, the first part is about blood under
21 A. Just what was in her written opinion.                    21 the lips.
22 Q. Okay. Did you have an opportunity after                  22     Q. Okay. So the things that you are
23 her written opinion to tell her that she got any --         23 referencing in this e-mail were not a matter of
24 she got any facts wrong, if that's something you            24 decomposition are the blood under the lip and the
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 91 of 110
                                           Transcript of Adam Gibson                                   91 (361 to 364)

                                           Conducted on July 17, 2018
                                                     361                                                             363
1 bruise inside the right eye, is that correct?            1       A. Obviously Coroner Keller.
2     A. That's not correct.                               2       Q. Anyone else?
3     Q. Okay. So the only thing you are talking           3       A. I don't remember any specific
4 about is the blood under the lip?                        4 conversations, no.
5     A. It appears -- it appears that's correct.          5       Q. I'm going to refer you to Plaintiff 5964.
6 This says you can also see the bruise inside the         6 Do you have that in front of you?
7 right eye on scene.                                      7       A. Yes.
8     Q. Did anyone ever explain to you that the           8       Q. This e-mail that's from Dr. Denton to you
9 bruise inside the right eye was actually this            9 and Coroner Keller includes an e-mail that looks
10 phenomenon called tache noir?                           10 like it was sent from Coroner Keller to Dr. Denton
11        MS. EMERY: Objection to the form of the          11 earlier that day. Do you see that?
12 question.                                               12      A. Yes.
13        THE WITNESS: Yes, later.                         13      Q. Okay. And were you -- were you cc'd on
14 BY  MS.   THOMPSON:                                     14 the  e-mail, the original e-mail, that went from Jim
15    Q. Okay. When did you learn that that's              15 Keller to Dr. Denton on January 7th of 2014 at
16 what that meant?                                        16 12:14 p.m.?
17    A. I don't know which one of the doctors is          17      A. Am I cc'd on this particular e-mail?
18 the one that ultimately told me about it, but           18      Q. Yeah. I mean, I don't know that you can
19 Dr. Baden talked a lot about it and so did              19 tell from this chain, but I'm asking you if you
20 Dr. Spitz.                                              20 remember being on the original e-mail that Jim sent
21    Q. As of January 7th of 2014, you'd had an           21 to Dr. Denton?
22 opportunity to review all of the initial interviews     22      A. I don't remember it individually, no.
23 from the kids that were interviewed about what they     23      Q. In that e-mail to Dr. Denton, Jim says,
24 saw the morning that their mom's body was found,        24 "To me looking at the photos that show the eyes in
                                                     362                                                             364
1 right?                                                   1 the position and the hands concern me and have for
2      A. Right.                                           2 some time." Do you see that?
3      Q. And at least as of the writing of this           3      A. Yes.
4 e-mail on January 7th, you were crediting those          4      Q. Prior to this e-mail being sent to
5 accounts, correct?                                       5 Dr. Denton, had Coroner Keller told you that the
6      A. I was what?                                      6 position of the hands had concerned him for some
7      Q. You were -- were you assuming on January         7 time?
8 7th when you wrote this e-mail that the kids'            8      A. Yes.
9 accounts about seeing their mom that morning were        9      Q. Is that something he discussed in your
10 true?                                                   10 first meeting with you?
11     A. Can you ask me your question again?              11     A. Yes.
12     Q. Sure.                                            12     Q. I want to skip ahead to 5989. This
13     A. I don't really see that.                         13 e-mail on 5989 includes an e-mail that Dr. Denton
14     Q. At the time that you wrote this e-mail,          14 sent you and Coroner Keller on January 30th of 2014
15 5890, were you assuming that what the kids had said     15 at 11:01 a.m. Do you see that?
16 about seeing their mom that morning was true?           16     A. Yes.
17     A. It looks like it, yes.                           17     Q. And in that e-mail he told you he wanted
18     Q. And, in fact, as you said in this e-mail,        18 to sit down and talk about the case, right?
19 your  initial opinion based on what you had learned     19     A. Yes.
20 about the case as of the writing of this e-mail was     20     Q. Okay. And one of the things he said in
21 that she was killed that morning, correct?              21 the e-mail was that he wanted to show you what he
22     A. Yes.                                             22 was seeing with respect to severe alcoholism in her
23     Q. Did you ever discuss the theory that she         23 liver microscopic slide. Do you see that?
24 was killed that morning with anybody in this case?      24     A. Yes.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 92 of 110
                                           Transcript of Adam Gibson                                   92 (365 to 368)

                                           Conducted on July 17, 2018
                                                      365                                                            367
1      Q. When you met with -- when you met with            1 that to Ed and he handed it back to me.
2 Dr. Denton in Bloomington, did he talk with you           2      Q. All right. Other than just reviewing
3 about the severe alcoholism in her liver                  3 your case file to see what's in there, would
4 microscopic slide?                                        4 someone have a way of knowing what e-mails you
5      A. He did talk about the fatty liver, but he         5 printed out and put in the case file in this case?
6 did not describe it as severe in our conversation,        6      A. Other than what's in the case file.
7 though.                                                   7      Q. Did you make -- and, for instance, did
8      Q. Did you -- did he ever convey to you at           8 you make notes and reports, for instance, you know,
9 any point an opinion that there was severe                9 received e-mails, printed and put in file? Did you
10 alcoholism in her liver microscopic slide other          10 create any reports like that in this case?
11 than in this e-mail from January 30th?                   11     A. It would have been indicated in the
12     A. Not that I recall, no.                            12 reports if there was an e-mail that I attached to
13     Q. All right. And did you ever provide this          13 it.
14 e-mail to anyone in the case?                            14     Q. Okay. At the time that you were
15     A. No.                                               15 investigating this case, did the Quincy Police
16     Q. In general, in your record keeping                16 Department have a policy of how detectives were to
17 practice for this case, I think we have talked           17 store correspondence related to investigations?
18 about what happens with police reports and we've         18     A. As far as everything, no, but any of your
19 talked about what happened with photos in the case,      19 handwritten notes go with your case file in any
20 and I think you said -- I don't want to misstate         20 homicide investigation.
21 you about this. If there were interviews that you        21     Q. Did anyone ever tell you that the
22 were conducting where you used notes -- where you        22 practice that you've just described that you used
23 took notes during the interview and then you used        23 in this case with respect to e-mails was
24 those notes to dictate a report, what did you do         24 inconsistent with the policies and practices of the
                                                      366                                                            368
1 with your notes?                                          1 Quincy Police Department?
2      A. The notes were included with the case             2       A. No one has told me that, no.
3  file.                                                    3       Q. From your experience in the police
4      Q. Okay. And are your notes about this case          4 department, were other detectives following the
5 still in the physical file at the Quincy Police           5 similar practice that you've described of, you
6 Department?                                               6 know, using e-mail for cases, but not necessarily
7      A. I would assume they are.                          7 printing it out and putting it in the case file?
8      Q. Okay. Do you -- has anyone ever told you          8       A. I don't know what the other detectives
9 that they destroyed your notes?                           9 are doing.
10     A. No.                                               10      Q. In any of the training you had about
11     Q. What about e-mails that you received              11 record keeping or any other aspect of your work as
12 related to the case, did you have a record keeping       12 a detective, did anyone ever train you on the topic
13 practice for those e-mails?                              13 of what needed to go in your physical case file?
14     A. No.                                               14      A. No.
15     Q. Did you ever in the course of your                15      Q. Since the concept of e-mails came up in
16 investigation print out e-mails you thought were         16 this  investigation, have you discussed with anyone
17 particularly relevant to include in the physical         17 in the police department the issue of the e-mails
18 case file?                                               18 in this case that -- where there is some dispute
19     A. There were some e-mails that I printed            19 about whether they were ever disclosed?
20 out and put with the case file, yes.                     20      A. Can you ask me that again?
21     Q. Okay. Was one that e-mail we have been            21      Q. Sure. I mean, in this case in the second
22 discussing  that you said you showed to Ed Parkinson     22 trial  there was an issue raised about whether or
23 related to Dr. Denton's opinions?                        23 not certain e-mails in this case were disclosed to
24     A. That was not in the case file. I gave             24 the prosecution, right?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5               Page 93 of 110
                                          Transcript of Adam Gibson                                 93 (369 to 372)

                                          Conducted on July 17, 2018
                                                    369                                                       371
1      A. Yes.                                            1      Q. Okay. You were asked some questions
2      Q. And I mean, you understand from what's          2 about your preserving of e-mails. The e-mails that
3 happened so far that there may be a disagreement        3 we've looked at in this case that were produced
4 between you and Ed Parkinson about what was shown       4 were produced from the Quincy Police Department
5 to him, correct?                                        5 server; is that your understanding?
6      A. I do.                                           6      A. Yes.
7      Q. After that disagreement arose, did you          7      Q. Because, in fact, you had a practice of
8 ever talk with anyone in the police department          8 deleting your e-mails; is that right?
9 about the policy of the provision of e-mails to the     9      A. Yes, we all delete our e-mails.
10 prosecutors in cases that you are working on as a      10     Q. Okay. And did anyone ever tell you that
11 detective?                                             11 your practice of deleting your e-mails was
12     A. I don't recall a specific conversation          12 inconsistent with the policies and practices of the
13 whether we had it or whether we didn't.                13 Quincy Police Department?
14     Q. As you sit here today, do you believe           14     A. No. You have to delete your e-mails.
15 that such a conversation ever occurred in the wake     15 You only get a certain amount of storage space in
16 of this disagreement between you and Mr. Parkinson     16 your mailbox and then it tells you that you have to
17 about these e-mails?                                   17 free up space. The e-mails, when they are deleted,
18     A. My last answer still remains the same. I        18 they are saved to the server, so you can't get into
19 don't know whether the conversation did or did not     19 the server -- well, I'm assuming somebody maybe
20 happen.                                                20 can, but I don't know. You can't get into the
21     Q. Is there anything that would refresh your       21 server and delete them off the server, so I delete
22 memory about whether such a conversation occurred?     22 them from my account and they are to the server of
23     A. No, ma'am.                                      23 the City.
24         MS. THOMPSON: Let's just take a quick          24     Q. And everything you have just described,
                                                    370                                                       372
1 break, but I think -- I think I'm done, but I just      1 your practice for freeing up your inbox so you can
2 want to make sure.                                      2 continue to use e-mail, you believe that's
3          THE VIDEOGRAPHER: We are going off the         3 consistent with the policies and practices of the
4 record. The time is 17:00.                              4 Quincy Police Department as you understand them?
5          (Whereupon a short recess was taken.)          5      A. Yes, ma'am.
6          THE VIDEOGRAPHER: Here begins media            6      Q. The last question I have is this: I
7 number 5. We are back on the record. The time is        7 asked you a question about whether or not you had
8 17:05.                                                  8 an opportunity to, if you wanted to, to let
9 BY MS. THOMPSON:                                        9 Dr. Turner know that any of the facts she was
10     Q. Detective Gibson, I just have two quick         10 relying on were wrong, and I have the same question
11 questions and then I'm done.                           11 for you for Dr. Denton. After Dr. Denton conveyed
12         Did you ask Curtis Lovelace in this case       12 to you his opinions in this case, did you have an
13 if he would take a polygraph exam?                     13 opportunity to correct with him any facts that he
14     A. Yes.                                            14 was relying on that might have been incorrect?
15     Q. And I think I asked you earlier about           15     A. Yeah, I had an opportunity, but there
16 some  of those logs whether or not anyone had -- the   16 were  no facts that were incorrect.
17 issue of a polygraph had come up in this case. Did     17        MS. THOMPSON: I don't have any other
18 it come up for anyone besides Curt?                    18 questions. Thank you.
19     A. No. The information that was on that log        19        THE WITNESS: Thank you.
20 was on a totally unrelated case.                       20        MR. HANSEN: Detective, I only have a few
21     Q. Is there a reason why a polygraph was           21 short follow-ups and hopefully we won't be too
22 never  conducted for Lovelace in this case?            22 long. As I introduced myself, I represent the
23     A. No. That was in consultation with               23 county. My name is Jim Hansen. I just have some
24 Mr. Parkinson.                                         24 questions about, starting out, your involvement
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 94 of 110
                                           Transcript of Adam Gibson                                   94 (373 to 376)

                                           Conducted on July 17, 2018
                                                     373                                                          375
1 with anything to do with Gary Farha.                     1 September 7. The date is September 17th.
2                EXAMINATION BY                            2      Q. Correct, I'm sorry. I didn't see the 1
3                MR. HANSEN:                               3 in my note. Would you agree with me at that point
4       Q. Would you agree with me that Gary Farha         4 in time you had done nothing to review or do
5 did not participate in any of your interviews with       5 anything with regard to the Cory Lovelace murder
6 any of the witnesses?                                    6 investigation?
7       A. That is correct.                                7      A. No.
8       Q. Would you agree we me that Gary Farha did       8      Q. You would agree with me?
9 not present anything to the Grand Jury?                  9      A. I would agree with you I had not done
10      A. That's correct.                                 10 anything.
11      Q. And the Grand Jury presentment and each         11     Q. Would you agree with me at this point in
12 of Mr. Lovelace's murder trials were done by Ed         12 time Gary Farha was an Assistant State's Attorney?
13 Parkinson and/or any of the assistants in his           13     A. Yes.
14 office?                                                 14     Q. And as a Quincy Police Department
15      A. That's correct.                                 15 officer, did you have cases in which you worked
16      Q. Okay. And other than -- well, would you         16 with Gary Farha on various things?
17 agree  with me that the evidence you presented based    17     A. Yes, regularly.
18 on your investigation was presented to the              18     Q. Okay. And the next item is on line --
19 prosecutor Ed Parkinson to determine whether or not     19 excuse me, page 11068, line 42 dated November 19 of
20 to go to the Grand Jury?                                20 2013. Again, that date would have been before you
21      A. That's correct.                                 21 did anything relative to reopening an investigation
22      Q. And that was not presented at any point         22 into the Cory Lovelace murder, correct?
23 in time to Gary Farha to review?                        23     A. That's correct.
24      A. No.                                             24     Q. Okay. And you indicated on questions
                                                     374                                                          376
1      Q. Okay. And we looked at Exhibit Number            1 earlier today that your first time you would have
2 16, which is your subpoena. I'm just handing you         2 looked at that was -- anything related to the Cory
3 the copy I had -- excuse me, it's a group exhibit        3 Lovelace murder investigation would have been late
4 of all your phone records.                               4 2013 and the investigation was reopened, I believe
5      A. Yes.                                             5 it's January 2 or 3 of 2014, correct?
6      Q. I looked through that. That's a hundred          6      A. Correct.
7 pages of records, okay. And there are a grand            7      Q. And to the best of your recollection, the
8 total of three times where Mr. Farha's cell phone        8 death investigation summary that you forwarded to
9 number appears on those records. They are on page        9 not only Gary Farha, but Jon Barnard was simply to
10 11051, which is August 9 of 2013, and I'll let you      10 confirm what they had told you about an incident
11 get to that page. 11051 down on line 110.               11 that occurred with Mr. Lovelace in 2012 after he
12     A. Yes.                                             12 did not get an interview for a public defender job;
13     Q. And would you agree with me that August 9        13 is that correct?
14 of 2013 was four months prior to you ever going         14     A. That's correct.
15 into the City record system to determine whether or     15     Q. Okay. And other than that
16 not you were going to look at anything related to       16 conversation   -- or excuse me, other than forwarding
17 the Cory Lovelace murder?                               17 that to Gary, you said he may have called you back
18     A. Yes.                                             18 and confirmed, yes, that's how I recollect things?
19     Q. The next entry is on page 11059, and it's        19     A. Yes.
20 on line 29 of September 17 of 2013 for one minute.      20     Q. Okay. Other than that, did Gary Farha
21 Would you agree with me that on September 7 of 2013     21 have anything to do with the investigation you
22 you had not even instituted anything related to the     22 conducted into the death of Cory Lovelace that
23 Cory Lovelace murder investigation?                     23 ended up in Curt Lovelace being charged and going
24     A. Just to quickly correct, you said                24 through two murder trials?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5                Page 95 of 110
                                           Transcript of Adam Gibson                                     95 (377 to 380)

                                           Conducted on July 17, 2018
                                                         377                                                       379
1      A. Nothing.                                             1 to you that other than that and the two other
2          MR. HANSEN: That's all I have. Thanks.              2 instances he showed you that Gary's number doesn't
3          MS. THOMPSON: I have one follow-up                  3 show up in any of your phone records thereafter,
4 question based on that.                                      4 and I take it you accept that representation?
5          MS. EMERY: Go ahead.                                5      A. I don't think that he represented that.
6                FURTHER EXAMINATION                           6      Q. Well, if I represent to you that Gary's
7                BY MS. THOMPSON:                              7 number doesn't show up in your records after April
8      Q. Counsel just went through your phone                 8 8th, do you know how it is that -- well, I'm
9 records as to your calls with Gary Farha. And do             9 actually going to -- let me withdraw that question.
10 you agree based on what counsel represented to you          10        Do you know when it is that Jon Barnard
11 and what I showed you of those records that the             11 confirmed   for you that what was in the summary of
12 last call that those records reflect you having             12 the case that you prepared -- that what was in
13 with Gary Farha is on April 8th of 2014? If you             13 there as to him was correct?
14 need to look at them again, you can.                        14     A. I could not give you a timeframe as to
15     A. I would have to look.                                15 that.
16         MR. HANSEN: Can you identify it for me?             16     Q. Okay. And did you discuss that document,
17         MS. THOMPSON: Yeah. It's -- can you                 17 the death investigation summary that we have just
18 pull the exhibit again.                                     18 been talking about, did you discuss that
19         MR. HANSEN: It's in the pile over there.            19 investigation summary with Gary Farha?
20 He was looking at mine.                                     20     A. Other than what's already been testified
21         MS. EMERY: Oh, no, I've got them. They              21 to, no.
22 are confidential. Which date have you got, Tara?            22     Q. Okay. And if there aren't calls to your
23         MS. THOMPSON: It's in his personal                  23 phone with Gary Farha after April 8th of 2014,
24 records, so those would be the first set, April 8th         24 would you assume from that that you discussed it
                                                         378                                                       380
1 of 2014. It's at 12:41 p.m.                                  1 with Gary Farha in person?
2          MS. EMERY: Ending in 80?                            2      A. That would be my assumption, yes.
3          MS. THOMPSON: Well, that's, I guess, a              3      Q. Okay. And would that indicate to you
4 question for the witness. Do you want to show that           4 that there are conversations that you had with Gary
5 to the witness.                                              5 Farha about this case that your phone records don't
6          MS. EMERY: Page 11081?                              6 reflect?
7          MR. HANSEN: Yeah, uh-huh.                           7          MR. HANSEN: Object to form.
8          MS. EMERY: Okay.                                    8          THE WITNESS: I did have conversations
9 BY MS. THOMPSON:                                             9 with Gary, but Gary was not involved in the
10      Q. So you've been shown your phone records             10 prosecution of the case.
11 exhibit again, which is Exhibit 16. And do you see          11 BY MS. THOMPSON:
12 that on April 8th of 2014 there is a call from Gary         12     Q. Did you have conversations throughout
13 Farha's cell to your cell at 12:41 p.m.?                    13 this investigation with Gary Farha about the
14         MS. EMERY: Line number?                             14 investigation itself?
15         MS. THOMPSON: I'm not looking at it, but            15     A. Yes.
16 it's 12:41 p.m.                                             16     Q. And how many such conversations did you
17         THE WITNESS: Yeah, 102.                             17 have over the course of the investigation?
18         MS. EMERY: You got it?                              18     A. I don't know. For some of it I believe
19         THE WITNESS: Yes.                                   19 he  was  actually in the hospital.
20 BY MS. THOMPSON:                                            20     Q. Did you have conversations with Gary
21      Q. And do you agree that that's a                      21 Farha about this investigation after Ed Parkinson
22 four-minute   call from Gary to you?                        22 formally became the prosecutor in the case?
23      A. Yes.                                                23     A. I don't believe so, no.
24      Q. All right. And counsel just represented             24         MS. THOMPSON: Those are all the
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-5             Page 96 of 110
                                        Transcript of Adam Gibson                                                 96 (381 to 384)

                                        Conducted on July 17, 2018
                                                      381                                                                  383
1 questions I have.                                         1 STATE OF ILLINOIS )
                 EXAMINATION BY                                              ) SS.
2
                                                            2 COUNTY OF ADAMS )
3                MS. EMERY:                                 3
4      Q. Detective Gibson, was it your decision to         4
5 issue an indictment against Curtis Lovelace?                            C ER T I F I C AT E
6      A. No.                                               5
                                                            6         I, Gina L. Nottingham, Certified Shorthand
7      Q. Whose decision was it?
                                                            7 Reporter in and for the State of Illinois, do hereby
8      A. That was the decision of Ed Parkinson to          8 certify that ADAMS GIBSON, the witness whose
9 take it to the Grand Jury.                                9 deposition is hereinfore set forth, was duly sworn by
10     Q. And was it your decision to go forward to         10 me and that such deposition is a true record of the
11 the arrest stage after it went in front of the           11 testimony given by the witness.
                                                            12        I further certify that the signature of the
12 Grand Jury?
                                                            13 witness to the deposition was not waived.
13     A. The decision to arrest was based on the           14        I further certify that I am not counsel for
14 indictment   that was issued by the Grand Jury.          15 nor in any way related to any of the parties to this
15     Q. At the time of Curtis Lovelace's arrest,          16 action, nor am I in any way interested in the outcome
16 did you believe a crime had been committed?              17 thereof.
                                                            18        In testimony thereof, I have hereunto set my
17     A. I did.
                                                            19 hand this 27th day of July, A.D., 2018.
18     Q. Was that crime a felony?                          20
19     A. It was.                                           21
20     Q. What crime did you believe had been               22
                                                                                 ____________________________
21 committed?
                                                            23
22     A. Murder.                                                                Certified Shorthand Reporter
23     Q. At the time of Curtis Lovelace's arrest,          24
24 did you believe that Curtis had committed that
                                                      382
1 crime?
2      A. I did.
3      Q. During the time of the prosecution
4 pursuant to the indictment that was issued by the
5 Grand Jury, the arrest, did you continue to believe
6 that a crime had been committed?
7      A. Yes.
8      Q. Did you continue to believe that that
9 crime was the felony crime of murder?
10     A. Yes.
11     Q. And during the entire prosecution of that
12 crime, did you continue to believe that Curtis
13 Lovelace committed that crime?
14     A. Yes.
15         MS. EMERY: I don't have anything else.
16         We will reserve.
17         THE VIDEOGRAPHER: This marks the end of
18 the deposition of Detective Adam Gibson. The time
19 is 17:18. We are going off the record.
20         MS. THOMPSON: E-tran.
21         MS. EMERY: E-tran for me, too, mini
22 script preferably.
23         MR. HANSEN: E-tran. No exhibits attached.
24              (DEPOSITION CLOSED)
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
            1:17-cv-01201-SEM-EIL # 90-5               Page 97 of 110




(\                             Cory Lovelace Death Investigation Summary
'    '




         Victim:

         Cory D. Lovelace DOB 12-7-67 Ht 5'4 Appx 120 lbs

         Suspect:

         Curtis T. Lovelace DOB 10-22-68 Ht 6'3 205 Lbs

         On 2-14-06 police, fire, and ambulance were called at 0920 to 1869 Kentucky after Jon Barnard
         called 911 and reported Curtis Lovelace had called him at the State's Attorney's office and told
         him he had found his wife, Cory, dead in bed. Curtis had told Jon he didn't know what to do so
         he called him. Curtis said he had not called for help or called anyone else and asked Barnard to
         call the ambulance. Curtis reported he last saw her alive at 0815 when he helped her to bed.

         Interview of firefighter Cole Miller who was first in the room:

         Miller stated he was the first to check Cory. She was lying in bed on her back, mouth partially
(        open, eyes open, skin pale, and hands in a rigored position up off of her chest. He stated he felt
         for a pulse and found her temperature to be cool almost told to the touch and found no pulse.

         Interview of Paramedic William Ballard:

         Stated he took over for Miller and found "modeling" on Cory's chest and her sides. Modeling
         was described as being similar to lividity in color and occurs after death. He observed her
         hands raised, "as if she was holding something at her chest". He stated the room "smelled".
         She was pulse less with no breathing.

         Curtis' first statement to Officer now Deputy Chief Doug Vandermaiden on scene:

         Vandermaiden stated when they arrived Curtis was standing on the front porch talking on the
         cell phone. He told them Cory was upstairs but did not show them where or go with them.
         Vandermaiden stated after going upstairs he came back down and Curtis was sitting in the
         kitchen on his laptop. Curtis did not go upstairs at any point or ask anything about Cory. Curtis
         said Cory had not felt well for a couple of days with flu-like symptoms. Said he had canceled
         the classes he taught at QU for the previous night and for that day. Curtis said he saw Cory at
         0815 when he left to take the children to school. He returned home at 0835 and worked on the
         computer. Curtis said he went upstairs to shower and noticed she was not moving. He said he

0        walked over to her and shook her and noticed she was cold, he then changed and said she was




                                                          0441
                                                                                                              443

                                                                                           Plaintiff 007932
            1:17-cv-01201-SEM-EIL # 90-5               Page 98 of 110




        actually "sort of warm". Curtis said it became apparent she was deceased. Curtis then said he
        "walked around a little bit and yelled at her". He said he didn't know what to do so he called
        State's Attorney Jon Barnard.

        Detective Jeff Baird's initial examination:

        Described the same body position but also noted her lips were discolored a very dark red. Also
        noted covers only pulled up to the waist of Cory. Baird reported Coroner Hamilton reported
        that Cory was warm to the touch even though all others reported her as cool to cold to the
        touch. Hamilton reported seeing lividity and that rigor was present in Cory's arms and legs.
        Cory was removed at 1035 hours.

        Detective Baird's first interview of Curtis at the residence: 2-14-06

        Curtis said he woke at 0630 and said Cory was not feeling well and complaining of being tired
        from being up all night. He said he knew he needed to cancel class at QU so he printed a sign
        and took it to QU and posted it on his door canceling class and returned home at 0740. Curtis
        said when he returned home he heard Cory upstairs yelling for the children to get ready for
        school. Curtis said he began helping the children get ready for school when Cory came
        downstairs to get 8 year old Logan a pair of jeans for school. Curtis said Cory told him she did
r '\)
\
        not feel well and felt weak at which time he helped her up the stairs and helped her into bed.*
"' /    Cory said she had been up all night and to the bathroom several times due to flu like symptoms.
        After taking Cory to bed he says he continued helping the kids get ready for school. He said he
        left at 0815 to take the kids to school and returned home at 0835. When he returned home he
        worked on the computer. He said he had a meeting at QU at 0930 and decided to go shower at
        0900, although he previously said he canceled class because he was going to have to stay home
        with Larson the 4 year old due to Cory being sick. He also had a pre-board meeting for the
        school board at 1100. He said after going upstairs to shower he also decided to check on Cory.
        He said as he entered the room he noticed her eyes were open and looked like she was
        awake.{Picture of Cory) He said he called out her name and then noticed her arms pulled up to
        her chest. He said when she didn't answer he tried to wake her by shaking her when she didn't
        answer he shook her again and called her name and then "knew something was very wrong".
        Curtis said he went down stairs and "paced around" and yelled her name. Curtis "said" he
        became distraught when he realized she was not breathing and there was nothing he could do.
        He went downstairs and got L_arson and took him to Cory's mothers, Martha Didriksen's, house
        which was directly behind theirs. He stated that when he found Cory she was on her back and
        he noticed her lips were very dark. He went on to say he is trained in CPR but knows it does not
        work without a defibrillator ... ? Curtis said she had taken Tylenol the previous night and then
        again when he gave her one at 0500. Said he wasn't sure if she drank the previous night
C       because she didn't feel well but normally drank vodka and tonic. Curtis said the door was




                                                         0442
                                                                                                           444
                                                                                            Plaintiff 007933
   1:17-cv-01201-SEM-EIL # 90-5                Page 99 of 110




unlocked when he left but did not find anything disturbed or out of the ordinary when he got
home. Concerning the previous night Curtis said he fell asleep on the couch and woke around
0300 and came upstairs to find Cory awake in bed. Cory told him she could not sleep. Curtis
said he went to sleep after setting the alarm for 0600. He stated that when the alarm went off
he hit snooze a couple times before getting up. He said Cory informed him that she did not feel
well and he decided he would have to take the children to school. He also knew at that time he
would have to cancel class for the morning. After waking he was downstairs working on the
computer when he says Cory yelled at him and told him his alarm was going off. He said Cory
came down later to get a pair of jeans but she was so weak he helped her back up to bed. He
covered her up and tucked the blankets at the foot ofthe bed. He said he only pulled the
covers to her waist. He then says he went downstairs and began readying for the day and had
also planned to call the State's attorney's office because he knew they had jury trials and he
was going to see if they needed help, even though he had previously said he canceled class
because he knew he was going to have to stay home with their child. He then said he knew
something was wrong with Cory when he went in and saw her arms in an unnatural position,
although he previously said, he first noticed her eyes were open and thought she was awake.
He said he was confused after finding Cory so he called Barnard to find out what he should do
and then told Barnard to call for help. He said after calling Barnard he took Larson to
Dldriksen's. He said he did not go back upstairs after returning to the house. Prior to leaving
Curtis asked Baird to take clothing over to Didriksen's for Larson.

Baird's 2"d interview of Lovelace at Lovelace's residence: 2-15-06

Curtis said he had left the house to go to QU to cancel class and had returned home at 0735.
He said when he got home he heard Cory yell something about getting the kids Valentine stuff
together for school. He said she came downstairs at around 0800 to get Logan's jeans from the
basement. He said Cory then sat on the steps in the front hallway while the kids got ready for
school. He said as he was getting the kids ready for school he remembered seeing her sitting
on the steps, he previously said he helped her upstairs after she got the jeans because she felt
weak and then finished helping the kids get ready. While the kids got ready he was in the
kitchen checking his schedule on the computer. Curtis said he helped Cory up to bed and
tucked her in and then left to take the kids to school, previously he said he helped her up to bed
then finished helping the kids get ready for school. He said he laid her on his side of the bed
because it was the closest side of the bed and she wouldn't have to move around as many
items in the bedroom. He then left between 0815 and 0820 to take the kids to school. He said
he came home and began working on the computer to prepare for the day even though he said
he canceled class to stay home with the youngest child due to Cory's illness. He said at around
0900 he went up to take a shower and noticed Cory's position in bed appeared "unnatural". He
said he called her name and she did respond and he believed something "didn't look right" He



                                                                                                   445·
                                                0443




                                                                                   Plaintiff 007934
                  1:17-cv-01201-SEM-EIL # 90-5               Page 100 of 110




(,,----\       called her name again and got no response. He noticed her eyes were open and her lips were
'          )
               "very dark". He said he approached and took her hand and found it to be cold, he had
               previously said she was cold then corrected it to warm. He said he didn't know what to do so
               he went downstairs and "paced around for a moment" before going back upstairs to check on
               her again. He then got Larson out of bed and took him to Didriksen's house. He stated he went
               back home and may have gone back upstairs" although previously he said he did not go back
               upstairs after returning home. He then called Barnard. He said he did not know why he called
               Barnard instead of calling 911 but he was confused. He said the last meal he remembered Cory
               eating was on Sunday due to her feeling ill. Curtis then said while talking to his 12 year old
               daughter Lyndsay, she had mentioned that Cory had said she fell out of bed on Saturday or
               Sunday. Curtis said it was not uncommon for her to fall out of bed but it had not happened for
               a while. Curtis was asked by Baird if he was there when she fell out of bed and Curtis said he
               was not in the room because he would often fall asleep on the couch but he said Cory did
               "mention" it to him. Curtis said Cory was sitting on the steps telling the kids to get there
               Valentine stuff together and he said she also mentioned her tongue felt swollen. He said she
               went on to state she drank Sierra Mist the previous night and that may have caused it. He said
               Cory did not help the kids get dressed because they dressed themselves but she did get jeans
               for one of the boys from the basement. Curtis then expressed his surprise at how cold and stiff
               Cory was when she was found and said the only explanation he could think of was that she
               passed away immediately after they left. He said he believed that 3 of the 4 children saw her
               that morning before leaving for school. He said the last time they fought was 1 week prior to
               Cory's death and that it was over him purchasing a cell phone and during the argument he
               threw the phone across the house and it landed in water. He said there was no physical
               violence. He said 2-13-06 during the evening Cory and the kids were upstairs making
               Valentines. He was downstairs watching the Olympics and fell asleep on the couch. He said he
               woke 0200 and that Cory woke him at 0300 for Tylenol. He initially said he woke at 0300 and
               got her Tylenol before he laid down in bed. He said the previous night she came down once
               and made icing for cupcakes and then asked him to ice them for her and she went back upstairs
               because she did not feel well. Curtis said the morning of 2-14-06 the van was parked in front
               and he loaded all the kids at 0815 and took them to school. He said Larson was in bed when he
               left and when he got home. He said after returning home from taking the children at 0835 he
               worked on the computer for 30 minutes and went upstairs at 0905 or 910. He said after
               dropping Larson off after finding Cory he either called Barnard on the way back to the house or
               from the kitchen he could not recall. He said he did remember going up and checking on her
               one more time, again he previously had said he did not go upstairs after returning home. Baird
               then had Curtis recount that morning. He said he took the sign to QU and was home at 0735.
               Curtis said Cory "finally" came downstairs and sat on the steps as the children were getting

0              ready for school. He said he "followed" her up to bed and tucked her into bed and then




                                                               0444
                                                                                                                 446

                                                                                                   Plaintiff 007935
             1:17-cv-01201-SEM-EIL # 90-5              Page 101 of 110




          immediately left the house which was at 0815 or 0820. He said he couldn't remember if the
n
\
          kids were waiting for him at the bottom of the steps or if they were already outside, but he had
          the keys to the van.

          Interview of Curtis on 2-16-06:

          Baird asked Curtis about the broken arm comment and Curtis said that a year prior she had hurt
          her wrist playing kickball with the kids but didn't seek treatment and sometimes had pain in her
          wrist. Curtis told Baird that Cory drank too much and that she drank vodka and tonic and
          denied any drug issues with _Cory.

          Interview of Curtis on 3-15-06:

          Baird went and met Curtis at QU after he had obtained the original autopsy report from Dr.
          Bowman. Baird informed Curtis that the report ruled that the cause of death was
          undetermined. He again asked Curtis if he had any explanation for the cut to the inside of
          Cory's lip. Curtis pointed out she had told him she fell out of bed on Sunday but never
          complained of any injury. The interview was completed after Baird informed him the
          investigation by the police was complete. Curtis told Baird he was satisfied with the
          investigation.

(    )    Baird's conversation with Coroner Gary Hamilton about the autopsy by Dr. Jessica Bowman:
\,   //




          2-15-06 an autopsy was performed by Dr. Jessica Bowman. Hamilton relayed that Bowman had
          informed him of a "suspicious" cut to the inside of Cory's upper lip. Bowman relayed that that
          type of cut can sometimes be associated with a suffocation or a smothering type death.
          Bowman reported to Hamilton that there were no other signs of injury or trauma to indicate
          cause of death. Bowman relayed her concern about the time of reported death and the "level
          of rigor" found on scene.

          A meeting was set up for Baird to talk to the children on 2-16-06

          Interview of Lyndsay Lovelace 12 years of age:

          Lyndsay said she woke at 0630 and watched TV in bed. She said she got dressed at 0730 and
          then her dad came in and got her and she went downstairs at 0745. She had breakfast while
          watching TV in the kitchen. Lyndsay said her Dad helped her make her toast and also fixed her
          brother's breakfast after he woke them. She said Curtis woke her brother's up at 0730.
          Lyndsay said Cory was in bed watching TV and that she later came down and got Logan's jeans.
          She said saw Cory sitting on the steps watching as they got ready for school. She said Cory said
          bye and I love you before they left as she sat on the steps and said they went out the back door
          to go to the vehicle. She said she had the keys to the van and that they went straight to the van



                                                                                                         447
                                                           0445




                                                                                            Plaintiff 007936
           1:17-cv-01201-SEM-EIL # 90-5               Page 102 of 110




        and waited for her Dad to come out. Curtis said the van was in front and he had the keys. The
(~
    !   steps are by the front door not the back. Lyndsay was asked what Cory was doing while she ate
        breakfast. She indicated Cory was sitting in the kitchen watching TV and helping Curtis get
        everyone ready for school. She said Cory had a "sore throat Sunday and Monday" and didn't
        feel well. Lyndsay then recounted that on Monday she and her mom stayed in Cory's bedroom
        during the day making Valentines crafts and cards and watched TV. Curtis watched TV
        downstairs. Lyndsay went to bed at 2130 and when she went to bed both her mother and
        father were still awake. She said she woke up once to go to the bathroom and all lights and the
        TV in her parent's room were off. Curtis said when he went up to bed at 0200 or 0300 Cory was
        up and watching TV because she said she couldn't sleep. He also said she had been up all night
        because she was sick and going to the bathroom. She said she saw her mother in bed asleep
        but that at some point her mom got up and went to the basement to get Logan's pants. She
        said her mom told her that her tongue was swollen from drinking Sprite. She said she saw her
        mom sitting on the steps and saw her Dad help her mom part way up the steps but not all the
        way. She said they left out the back door for school and her Dad was right behind them. When
        asked where her mom was when she walked out the door for school she said her mom was still
        sitting on the steps even though she said her dad had already helped her up to bed by that
        time. Lyndsay said her parents argued sometimes but had not recently. She was asked if she
        had any other information and Lyndsay replied, "My mom and I had an awesome relationship".

        Re-Interview of Lyndsay Lovelace: 3-27-14

        Lyndsay said the morning Cory died she was up and moving and had told her she still didn't feel
        good but felt better. She said she went to school and was called at 10 or 1030 and was told her
        dad was coming to get her. She stated Curtis took her into the principal's office and told her
        that her mother had passed away. She stated he told her that after dropping them off he had
        ran errands and when he got home he found her in bed unresponsive and there was nothing he
        could do to help her. He told Lyndsay she had went down and got the laundry and was doing
        laundry when she must have just laid down and died. She also recalled her Mom being sick
        since Sunday prior to her death and described her as weak and believed she may have had
        pneumonia. She stated her mother she believed was bulimic but otherwise healthy and active.
        She stated that morning Cory was up and had made them breakfast. Cory sat on the steps as
        they were getting ready for school and when they left she hugged them all and told them she
        loved them. She stated that the van was parked in front and Curtis followed them out. Lyndsay
        said Curtis told her that Cory's death was ruled; "Unknown" and that Curtis often painted it to
        her drinking. Lyndsay said she felt her dad had,"a lot of guilt about her death". He often told
        her that Cory had, "traits that were not good" and he wanted to make sure she didn't get any of
        them. She indicated she did not remember any red marks on Cory's face and did not remember

C       saying anything or remember hearing her mom saying anything about falling out of bed or




                                                        0446
                                                                                                          448

                                                                                          Plaintiff 007937
         1:17-cv-01201-SEM-EIL # 90-5               Page 103 of 110




      hitting her face. She indicated that her parents did have fights while growing up and she also
      recalled seeing her mom hit her dad once. She stated they both drank a lot. I asked her if she
      ever thought her dad may have done something to her mom to cause her death and she
      replied, "as a kid I did". She also confirmed that all pictures of Cory had been gotten rid of. She
      later emailed me and told me of sitting at the top of the steps and watching them physically
      fight often. She also stated that on March 23, 2014 while Curtis was taking her back to school
      they had gotten into an argument and he called her a, "drunk like her mother". She confronted
      him about spending all of the college memorial money and he called her selfish and immature
      and told her she was making horrible decisions just like her mother. She also advised me she
      had been told by Curtis in June of 2006 that he was dating Erika even though Erika says they
      didn't start seeing each other until August. Lyndsay states she also has always found it odd that
      her dad told her that Cory was doing laundry and laid down. She stated that her mother was
      weak and there basement steps were nearly straight up and down and she did not believe her
      mom could have went down them and carried the clothes back up to the second floor. I
      advised her in one of the photos there was some clothing items on the floor at the top of the
      steps and asked if it would be normal for items to be left on the floor and she said no. There
      also were no folded clothes in any of the pictures taken on scene that morning, only a full
      basket lying on the floor under the ironing board in the bedroom. Lyndsay stated she had
      received a text from Erika in September that stated to Lyndsay that Curtis had killed her mom.
(,_
      Interview of 8 year old Logan Lovelace: 2-16-06

      Logan said his dad woke him at approximately 0800 for school. He said his dad and mom came
      downstairs and· his mom was "laying" on the steps because she didn't feel well. He said he
      grabbed his coat and book bag and, "that was about it". Baird further inquired about what Cory
      did. He asked if she had gotten anyone jeans for school and he stated Curtis got the jeans and
      that they were upstairs in a pile. Baird asked what Cory did that morning and Logan said she
      got juice out for them to take to school and then sat on the steps. Logan went on to say his dad
      helped his mom up the steps, and when asked if he saw that happen he said he did not see it
      but his dad told him he helped her up the steps. He also said that when they left for school
      Cory was still sitting on the steps. Logan was asked if he ate breakfast and he stated that he
      had and that he had cinnamon toast and that his dad fixed it for him. He was asked what his
      mom was doing while that happened he said he didn't know. Logan was asked if Cory was
      feeling bad over the weekend and he said she was feeling bad on Sunday. Logan said his
      parents did not argue Monday night when asked. When asked if he had anything to add he
      stated, "She had a sore throat".




                                                                                                       449
                                                      0447




                                                                                         Plaintiff 007938
           1:17-cv-01201-SEM-EIL # 90-5              Page 104 of 110




        Interview of 7 year old Lincoln Lovelace: 2-16-06

        Lincoln said he didn't remember what time he got up for school but that his dad woke him up.
        Lincoln said after waking up he went upstairs and his mom was in bed and he asked what she
        was doing but he couldn't remember her answer. Lincoln was asked if he had help getting
        dressed for school and he said he did not and could not remember if anyone got any clothes for
        him. Baird asked him where Cory was when he was getting ready for school and he said, "up in
        bed" then went on to say "well she was downstairs and my dad helped her upstairs" Lincoln
        said he saw his dad help his mom up the steps but didn't know why he was helping her. Lincoln
        said he saw his mom in the kitchen and when she was sitting on the steps she was drinking a
        cup of juice. He said his dad took them to school but he wasn't asked where she was when
        they left out the door. When asked if he had anything to add he said, "All I know is she died in




r--\)
    /   The above information from paramedics and firefighters were all part of my investigation not
        the initial investigation.

        Interview of Jon Barnard 1-6-14:

        Barnard indicated he was at the State's Attorney's office when he received a phone call from
        Curtis. Barnard said when he answered the person on the other end said, "Jon this is Curtis my
        wife's dead". Barnard indicated it was possible he said the name Cory but that the call was the
        same. He described Curtis' tone as "disengaged" and no emotion. Barnard asked Curtis if he
        had called the ambulance and Curtis said he did not, Barnard volunteered to call the ambulance
        and the conversation was concluded.

        Interview of Erika Gomez-Lovelace 1-28-14:

        I met with Gomez at QHS where she was a teacher and informed her I was looking into the
        death of Cory Lovelace and knew she was married and now divorced from Curtis. When I told
        her this she immediately began shaking and tears formed in her eyes. She immediately stated,
        "He killed her." I asked her if she knew when Cory had died she stated, "Valentine's Day 2006."
        I asked her why she knew the date so vividly. She stated that she was a student in Curtis'
(~\     Business Law class at QU. She stated that she went to class and she and the other students
0



                                                       0448
                                                                                                           450

                                                                                          Plaintiff 007939
         1:17-cv-01201-SEM-EIL # 90-5                                     Page 105 of 110




    were sitting in class and Curtis never showed up for class so they left.                                  mB:I~i{:1:bfpJI~Jj~*[~~:ii~i~
    [Vg~~:l!~~~:f~'.~lt~J:F'~\lf~j(i~;~:ifM{2!rh:\t&ti'.~ [9Jiji~1::ij/~!iThJ!§fa'.i~~\':~r~Q;~y~~jfu~::~:Gfffi:sr~:i:~:~~} 1asked her if she
    was sure there was nothing canceling class and she said she was 100% sure nothing was posted.
    She said the next time they had class the substitute informed them that Cory had died and that
    was why Curtis didn't show up. I asked Gomez when she began having a relationship with
    Curtis and she said she believed it was around August of 2006, however, I later learned from
    Lyndsay and Martha Didriksen that they were told by Curtis in June of 2006 that he and Erika
    were dating. I asked Erika if they ever talked about Cory's death. She stated that she was told
    very early in the relationship that Cory's death was off-limits to talk about. She talked about an
    incident in late 2006 in which Curtis got extremely drunk and was lying on the couch. She
    stated that he started talking about killing a cat, she said he told her about remembering the
    cat "writhing" when he killed it but Erika was not aware of any incidents of him killing cats and
    stated that they had approximately 5 cats at the house. Erika moved in with Curtis at his
    residence of 1869 Kentucky in August of 2006 the same month she says they started dating.
    They got married in 2008. She stated that for the first 4 Yi or 5 years of their relationship that
    he was a perfect gentleman and they had a good relationship. She stated that in May of 2012
    their relationship began to fall off after he did not get the job of chief public defender that he
    had app Ii ed for.     ((t1ey~~f/'§\t~lWe\fwi'.t~?:&;'~Ko/4_~[$;E·;           ¥~:~~ji,~r~\tJ~B~WJ;~Qi,B;W~~fal~~~~H~ffi~,;t~,'~~~£f~Wii
(
                              i!?!]j:f~?I~ii~it~                                            ~I~iii@fl~~l:ti.Giig![~"ffir:       .}~ffii!
                                                                                         "· _; She stated that after that he began
    to spin out of control. She stated he began drinking very heavily and became violent towards
    her. She stated on one occasion he had been drinking all day and she they were in the kitchen
    and he had poured a glass of tea and vodka and she knocked it over and told him she did not
    want him drinking anymore. She stated he hit her and pulled her hair and knocked her to the
    floor. She stated he grabbed her and threw her out the back door with no socks or shoes on.
    She said she was able to get back in and get them but when she was inside Curtis called all 3
    boys to the kitchen and told them to look at what she had done. She said he told the boys to
    tell her she should not call the police on him, so she didn't but left. She stated that after that
    Curtis would often call her by Cory's name when he would be angry at her. On one occasion
    she locked herself in a bedroom during a fight to keep him away and had put a door under the
    door knob to keep him out. She stated that he stood outside the room and yelled, "you
    shouldn't lock me out Cory!" She said he broke the door open and when he came in he threw
    the chair at her but did not hit her. She stated that he would often pull her hair and grab her
    arms. She described him as extremely controlling. He often told her that even if she did call
    the police she would be the one getting arrested because he was an assistant state's attorney
    and they would believe what he said over her. She stated that she had enough of his drinking
    and abuse and on 12-1-12 she called his family and said they needed to come get him. She
Q   stated he moved out of the residence on 12-3-12 and gave her the keys to the residence telling




                                                                           0449
                                                                                                                                          451

                                                                                                                        Plaintiff 007940
       1:17-cv-01201-SEM-EIL # 90-5               Page 106 of 110




    her she had all the keys to the house. Gomez stated that approximately 2 weeks after Curtis
    moved out both she and her daughter, Darlene Steinkamp, became extremely ill. She stated
    they were both extremely nauseous, weak, exhausted and both began losing hair. Gomez
    stated that one day Darlene was home sick when she heard the back door open and heard
    someone in the kitchen. Darlene went to go see who it was thinking it was her mother and
    found Curtis standing in the kitchen. Curtis left after seeing Darlene. Curtis later contacted
    Gomez and stated he knocked and no one answered so he came in thinking no one was home
    because he had to get something he had forgotten at the house. Gomez stated that after she
    found he still had a key she had the locks changed. She stated that she was seeing a counselor
    who suggested to her that he may have been poisoning her and that she should get rid of the
    food and drinks in the house and get new so she did. Gomez stated that after changing the
    locks and getting all new food and drinks that both she and her daughter got better. Gomez
    reiterated to me how scared she was of Curtis. Gomez also said that both Lyndsay and Cory's
    mother, Martha Didriksen, had said several times they believed Curtis had something to do
    with Cory's death. Gomez also later sent me pictures she had taken of a broken door, a ripped
    shirt, and a broken side care mirror all of which she said Curtis did. She also indicated to me
    that when she was living at 2025 Maine after Curtis moved out that neighbor's had told her
    Curtis was in the alley while she was gone going through her trash. I spoke with Gomez again
    on 4-24-14 and asked her about having any contact with Curtis outside of class prior to Cory's
    death. She said they had seen each other, "a handful chimes" and had spoken but they did
    not start dating until August.

    Interview of Justin Bower, Student in Lovelace's class: 2-10-14

    I spoke with Justin Bower by phone after obtaining a class roster from Quincy University.
    Bower said he was a student in Lovelace's Business Law class in 2006. I asked him if he
    remembered anything that occurred that year and he said that Lovelace's wife died that year.
    asked him if he remembered what day it was and he said he didn't remember the date but
    remembered the events from the day she died. I asked him what happened and he indicated
    that he went to class that morning and that they all sat in class for approximately 30 minutes
    and when Lovelace did not show up everyone left. I asked him what the normal procedure was
    if class was canceled. He said the professor would either e-mail everyone or put a sign on the
    door. I asked him if either of those things happened on the day Cory died and he stated that
    they did not and that they went to class and left when Curtis did not show up.




    Interview of Student, Michael Brouse:


0
                                                                                                      452.
                                                    0450




                                                                                       Plaintiff 007941
          1:17-cv-01201-SEM-EIL # 90-5               Page 107 of 110




       Brouse confirmed he was a student of Lovelace's in 2006. I asked him if he remembered
       anything significant. He said that Lovelace's wife left him or she passed away that year but he
       couldn't remember which. I asked if there were any days that he had Lovelace that class was
       canceled. He stated that there was one day that Lovelace did not show up and other's where
       signs were posted canceling class. I asked him if he remembered when Lovelace did not show
       up without posting a sign. He stated he re-called that it only happened 1 time but he couldn't
       recall the day it occurred on.

       Interview of student Steven Miller:

       Miller confirmed he was in Lovelace's class in 2006. He also indicated he remembered that
       Lovelace's wife passed away that year but did not know the day or remember the day
       specifically. He also stated he remembered one occasion that Lovelace did not show up for
       class and the class was not posted as being canceled. He could not remember if that was the
       day Cory passed away. He did say that there were other occasions that class was canceled by a
       sign on the door.

       Interview of Cory's mother, Martha Didriksen: 2-10-14

       I asked her to tell me about Cory and Curtis' marriage prior to Cory's death. She stated that,
(-"\   "everything was going wrong". She stated Curtis had lost his job at DOT Foods a few months
       prior and she stated that she also believes he was having a relationship with one of his students
       but she didn't have any proof of that. She indicated that student was his second wife, Erika
       Gomez. She stated that both Cory and Curtis were heavy drinkers and at times Curtis would not
       come home or come home very late. She described Curtis as controlling and domineering. I
       asked her to tell me what she remembered from the morning Cory died. She stated she was
       giving her husband, John, a bath. She stated John was in ill health from cancer. She said she
       heard a knock at the back door and went and answered and it was Curtis holding Larson. She
       stated Curtis handed her Larson and said, "Cory's dead" and then walked away back toward
       Lovelace's house. She stated he was, "emotionless and matter of fact" before he walked away
       with no further explanation. She stated Cory was generally healthy leading up to her death and
       again said their marriage was, "falling apart". I asked what she meant. She stated that Curtis
       had lost his job at DOT and lied to Cory about it continuing to tell her he was working everyday
       and weekends. Didriksen described Curtis as an absent father. She also stated he was
       extremely controlling. In 2008 Lyndsay moved in with Didriksen because she did not get along
       with Erika. Didriksen stated that in 2012 when Curtis separated from Erika he was going to
       separate the 3 boys and send them to live with different families because he could not take
       care of them due to his drinking, however, she took them in to keep them all together. She
       stated during that time she would have Curtis over for dinner with the kids ever night. She
       stated she observed Curtis controlling behavior first hand in that he would control when the



                                                                                                           453
                                                       0451




                                                                                         Plaintiff 007942
            1:17-cv-01201-SEM-EIL # 90-5               Page 108 of 110




/   ~\
         meal was going to be served and would control the conversation. She stated Curtis would get
I    \
         upset when the kids would talk to her instead of him. Didriksen stated that Curtis was, "joyful
         and delighted" when he says he found out the autopsy showed Cory died from, "being a
         drunk". She stated Curtis indicated to her that the autopsy showed she had damage to her liver
         from drinking and that is what caused her death. Didriksen indicated that Cory did not have life
         insurance but that Curtis had received 32 or 39000 in memorials from her funeral to be used
         towards the kids college but Curtis eventually admitted to her that he had spent all of the
         money. Didriksen stated that she had found out from the kids after Cory's death that their
         parents argued frequently and had also spoke of divorce. Didriksen stated that Curtis refused
         to help with any funeral arrangements and that she paid for Cory's head stone.

         I was contacted by Martha Didriksen at the end of July 2014:

         Didriksen told me Curtis' new wife Christine had called her and wanted to have a family
         meeting because they had heard Lyndsay was saying bad things about their family. Christine
         went on to tell Didriksen what a terrible mother and wife Cory was and that all of the problems
         in Cory and Curtis' home were due to Cory. Didriksen is no longer allowed to see the boys and
         was told that they were possibly selling the house and moving out of town. I asked Didriksen if
         Curtis might have found out this case was being reinvestigated and she said she didn't know.

         Interview of Jani Brooks{Cory's Hairdresser):2-11-14

         Brooks stated Cory was very private about her relationship but had shared that she was upset
         at how much Curtis was gone and often described him as an, "absent father". Brooks indicated
         that she had done Cory's hair on Tuesday or Thursday of the week before she died and Cory
         was in good spirits other than telling Brooks she had a cold.

         Interview of Beth Dobrzynski, Friend:2-11-14

         Dorzynski stated that Curtis told her that the autopsy showed Cory died from her organs shut
         down from not eating for 2 weeks and that it was ruled undetermined because she was from a
         prominent family and they didn't want any scandal about her not eating for 2 weeks.

         Interview of Amy Herkert, Cory's best friend:2-11-14

         Herkert told me of an email Curtis had sent just Sunday prior to us meeting about the kids no
         longer being allowed to celebrate her death and any contact with the children in reference to
         Cory needed to be approved by him. Herkert stated Cory was very private about her
         relationship but that after Cory died Curtis shared with her that the last 90 days of his marriage
         to Cory was, "not good". He told Herkert that he blamed Cory for him not talking to his parents
( ~\     for a long period oftime although he did not elaborate why. Herkert stated that on 2-14-06
~




                                                                                                           454
                                                         0452




                                                                                            Plaintiff 007943
          1:17-cv-01201-SEM-EIL # 90-5                                           Page 109 of 110




    she was told by Ariel Prost that Cory had passed away. Herkert did not believe Prost and called
    Curtis. She stated she asked Curtis what was going on and Curtis' response was, "Cory's dead"
    and then hung up on her. She described him as matter of fact and he did not sound upset when
    she spoke to him. She stated Curtis had picked up all the kids at school and told them that their
    mother died and then took the kids back to school to finish the day. She described Curtis at the
    funeral as stoic and stated he gave the eulogy.

    Interview of Kelly Fragassi Cory's friend: 2-12-14

    Fragassi stated she routinely spoke to Cory prior to her death and that Cory had told her that
    the marriage was, "strained" because they were always struggling for money. Curtis stayed
    with Fragassi and her husband for one night in the summer of 2006 after Cory's death. Curtis
    told them that the autopsy showed that Cory had died from either a heart attack or that her
    organs had shut down from not eating but she couldn't recall which it was he said. Curtis also
    told them that the marriage had been strained but that it was due to Cory being too focused on
    her father being sick, her father had cancer and was in very ill-health leading up to Cory's death,
    and as a matter of fact he died 3 weeks after her.




    ~n'.f~'~:Vrl.w(~f;:v}lI{iJi~1m.~:si~~-~1ta~iKp}t;eu :~~;ITT.1l~g;ry;~:;:gl?·~~';irri~m;~~E~A~~~~~~
    [$!.i!~;~t~l!~Jifu~~ffh ~:im'~I~!:f91l~.gtff?bJ'..~}E~H-6'.9.~v.:P.:2r~:ri1~::B.~~\~jjjt~;f:;1~;tR~\§i:~1:!~!~l~1~r~'.~
                                    1



                                                         '.1:]t~¥~:~'it:~:.J~tRt~·fC E~&l~~~:i'.~i:;Jt&:fg,9:g;§) i ::~ . . '.;.,. :,iei:
    .                                                  .\~:~:1)~:! t21~l~I~::i;ijl(~~i}ff;~J~::f~;tH~i;~y . . \~~'t~~rt
                                                                                  1


    ir[i1J;i;~!tf~fu:L.i~m;:{§:i1~~f[t~lit~'f:'.£~l~J:£1t~!l~:im1i;9.J)~i~IJ,~I~:tif{l§~r,f:~BI~ltj1~;~{[g:Jli1l~f[i:hl!f                            ;~~giJ~;Ji2I~
                           ;i. .irit~:it                       ;J~~r?;r                                           :1~[~Jr;~Jrr:n1~~rg;::- <;·

                       : Ji'.J~:I·~&~~:~11\j:B~:{6 g}i\W2[fj{ ..,,,,}ii;I, ::t0&~!iI~eli~:B'.ij:;,mii':f¢!,6:fiyr~[f;;~llf~j~~:,;g~ffil ~J
                                                     1


                                        ;, .,. .'.::Itm]:[~J1[,.aii1~~'~'.rl:t!6~~;0:gffl\!H~\~Ic;!H::1\·'.t~'.~lii:ie:f!~ft:~~:'t.tl:~i:§'.~l~f!Jlig§i1~~lm:~!l1'.~;~!
                                                                                                                                         1

    [[ii!~~Jt~i1~,[ffi'.~:~1]N:~;lg3~f~Til~tf:ifa;iif1vi}g'.6t\;r,;;1~:?~t:&tf:JPr']~ffi:o·~:1•"¥ii~1{N,~:fu;t:'.t~fft¥~;:;t~l;:r£R~1t.~L~1~·,~p:
    ~[61i,:t?§i;rit\lfl§iijt.,§~'.f:~~:&t6ir::Iffi-~rt~Jt:fig~?'.t\?:~ti§I~ii1ftn}i¥iJllii:~.tii~§·&\?ifi:~ if¥f,~ii~Jr:¢9r~t.:  1



                                    :i:;J!if~'~i~'.s\, :·1.~g~r'.9.~.:,~,frif~1E§t:~,6:a·•i6'~S{~air~~:~I~'~,~.:t~f~q;;fKih~:
                          :lit9;~[~:~1:tn12t18.i'.}ij~~tj(~'gf~;m:t~;,~;§\ti;S&JH~lffli8~tf~~IHi~§:~·ci:~mi~~;,:~~~lffl1~~:~f§,b;~Tul;:r;
                                    -:¢'.:~~:·~cW}~tws.·~t¢~I~~efff~~;~~~;r~r~10:@::la'.,1\(ffft~';'.~'.&,'o:t;•i:H:r:~/(a';:~n:~:¢1#!B•~fll~b'.cJ!: yg'.!li@:
                                                                                                                                                            1



                                        ~~~XV;$.h;~:w~'.~''d;~'ey~~~R~E~~,i•t~gf~Jit~,:.~~ttifi'~Ja'B:9:¢.~tiWiH~'t'~!1t1r:s:~ik¢:{~!fi'.~1:.fi,~
                                     ~,a.?~y\ffl'~'.'~~:@~:I~@f'.iijii;f1;fii[~:r:l~f.!:i:ij:~(fQ:t~1;:vi~~~.~.:~itt~iCPi~~~,~:·;1:Pl[~~;:F,6f~ 1



                          ,.",,··,.,.,cTi~Jf:~·q,foJi·:~!:~f~~t8;~,•,H',~'~fiPi;~~;ihf~ff:t~~,~a)'~~~qs-~;:_8'~'.yt_i~·.i~:~:.F&i~:~H~Ii6•~:
    ~f:iW:l~I.i~~tHl~~?!f.~~gJ.     1        1
                                                  ~f@;~~~f 'J?~-~:~1,il:~~l~ffi'.~:f:PWn~1~!,l~ia:'s.h~··.~~~/$t:6,i~•6.it~t:~,fi,~i;;'n~Jf:K~i:B~
0                                   ~~:~:::~~

    ~~:i'~:t:n~:1ri1:rB ~••2:H¥twh~.t,¢~:1F¥~·i~n},ifu•~-a.Jih£[~'.m'.~::~;~l~.~~tfr;e.,d\~:~r~·)#iriC?i~:\ffrii]:t
                       1




                                                                                      0453
                                                                                                                                                                      455

                                                                                                                                                Plaintiff 007944
            1:17-cv-01201-SEM-EIL # 90-5                          Page 110 of 110




         Interview of Dr. Jessica Bowman, pathologist from autopsy: 2-12-14

         Dr. Bowman gave me emails she had sent to Baird in which she raised concerns of the position
         of the hands after only an hour and a half of death. She also talked about cadaveric spasm. She
         also expressed concerns about, "findings of death that do not match the time frame given".
         Bowman stated she was not comfortable with the autopsy of Cory Lovelace or the lack of an
         explanation for the injury to the inside of Cory's lip and the level of rigor mortis. She pointed
         out in pictures the red mark under the nose and the cut to the inside of the lip and stated that
         they would be consistent with a smothering type death. She stated that the lack of petechaie
         hemorrhaging was insignificant due to the fact it was not as prevalent in suffocation cases as it
         is in strangulation cases. She stated she would review it but could not do an addendum due to
         no longer being a forensic pathologist only a general pathologist. Dr. Bowman later referred
         me to Dr. Shaku Teas to do a review. Dr. Teas did a review but after doing research her opinion
         was highly questionable and it was decided to get another review. A review was done by Dr.
         Jane Turner who Dr. Bowman later advised me we would be much better served by Dr. Turner's
         opinion due to her being a medical examiner at the City of St. Louis Medical Examiner's Office.
(-~\
\"---j   I was contacted by Assistant State's Attorney Jennifer Cifialdi on 8-6-14:

         ASA Cifaldi advised that she had an intern named Austin Moore and that Curtis had came into
         her office and was talking to her about Lyndsay and about her getting drunk while she was
         home on break and that she chose not to live with him during the summer because he had
         rules and she wasn't willing to follow them. Moore later indicated to Cifaldi that the Curtis was
         lying because he is trying to smear Lyndsay's name because he found out she has been talking
         to the police about her mother's death.




                         li~'.~I~i:;rJijli,il,f~~r'.r;~r;~/9f,1l.\:~t4P~vt:fti1
                      , ,c


                      (i~Mtfiit~i{~/:!;~_@:'i:9~'-§:~;i:§.g~{i~~~:;~£i}~ciP.~;vfr:~'R:clrtl,W~f~)rm$.~9:ftB'.ai,'.·t1Jt~~.~-m:~J.§f:
                      :.·-'.}''?;,';--tgg~'.@~~~~r~~~~;~;w~::~~1:,~y~~tf1Tu,~g1sr::w_~~;.~~'~i.§td~tnli~:~~~fadi>:~:w'.:p\~t~s
                             _.::B~tt~'~:~rriti.'i~_q{~9r~tg~~i1t.   "i          :.:.ti:~~JR};~itr~~,~'~r.:~rtB~~:~i:Q.~,,c~t


                                                                                                                                       4-56
                                                                          0454




                                                                                                                     Plaintiff 007945
